TABLE OF CONTENTS

EXHIBIT 10.34

 

BECHTEL CORPORATION

 

SABINE PASS LNG PROJECT

 

ENGINEER, PROCURE AND CONSTRUCT (EPC) SUBCONTRACT

 

Subcontractor:

  

DIAMOND LNG LLC

  

Subcontract

Number:

  

25027-HC1-MTD0-00002

Address:

  

1221 McKinney

One Houston Center, Suite 3330

Houston, Texas 77010

  

Address:

  

3000 Post Oak Blvd

Houston, Texas 77056 V

Contact:

  

Mr. Sam Saita

Vice President

  

Contact:

  

Mr. Fred Sieling

Subcontract Manager

Telephone:

  

713/652-9250

  

Telephone:

  

713/235-3234

Facsimile:

  

713/652-9346

  

Facsimile:

  

713/235-1610

         

G&S Code

  

MTD0

and:

  

MATRIX SERVICE INC.

         

Address:

  

10701 E. Ute Street

Tulsa, OK 74116-1517

         

Contact:

  

Mr. John Newmeister

Vice President

         

Telephone:

  

918/838-8822

         

Facsimile:

  

918/838-0782

         

 

This “Subcontract” is dated as of the Sixth (6th) day of May, 2005, between
Bechtel Corporation, (CONTRACTOR), and Diamond LNG LLC and Matrix Service, Inc.
(SUBCONTRACTOR) who hereby agree that all Work specified below, which is a
portion of the goods and services to be provided by CONTRACTOR for CHENIERE
(OWNER), shall be perfored by the SUBCONTRACTOR in accordance with all the
provisions of this Subcontract, consisting of the following Subcontract
Documents:

 

Subcontract Form of Agreement, 06 May 2005

Exhibit “A” General Conditions, 06 May 2005

Exhibit “B” Special Conditions, 06 May 2005

Exhibit “C” Quantities, Pricing and Data, 06 May 2005

Exhibit “D” Scope of Work, Rev. 001, 27 April 2005

Exhibit “E” Technical Specifications and Drawings, Rev. 001, 12 April 2005

 

Page 1 of 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1. WORK TO BE PERFORMED: Except as specified elsewhere in the Subcontract,
SUBCONTRACTOR shall furnish all plant; labor; materials; tools; supplies;
equipment; transportation; supervision; technical, professional and other
services; and shall perform all operations necessary and required to
satisfactorily:

 

     Engineer, Procure and Construct Three (3) LNG Tanks

 

2. SCHEDULE: The Work shall be performed in accordance with the dates set forth
in the Exhibit “B” clause titled COMMENCEMENT, PROGRESS AND COMPLETION OF THE
WORK.

 

3. COMPENSATION: As full consideration for the satisfactory performance by
SUBCONTRACTOR of this Subcontract, CONTRACTOR shall pay to SUBCONTRACTOR
compensation in accordance with the prices set forth in Exhibit “C” and the
payment provisions of this Subcontract.

 

4. JOINT AND SEVERAL OBLIGATIONS: In signing this Subcontract Diamond LNG LLC
and Matrix Service, Inc. agree that they shall be jointly and severally
obligated to CONTRACTOR to fulfill all the SUBCONTRACTOR’s obligations and
responsibilities set forth herein on a joint and several basis.

 

5. LIABILITY FOR WORK PERFORED DURING LIMITED NOTICE TO PROCEED-(LNTP) – Any
part of the Work carried out by the Subcontractor (or their Affiliates) pursuant
to the LNTP issued on 3 February 2005, shall with effect from the Effective Date
be treated as though such part had been carried out under the Subcontract and
all terms and conditions set out in the Subcontract shall apply in respect to
any such part of the Works and any payments made under the LNTP shall be deemed
to have been made under this Subcontract as part of the Subcontract price.

 

This Subcontract embodies the entire agreement between CONTRACTOR and
SUBCONTRACTOR and supersedes all other writings. The parties shall not be bound
by or be liable for any statement, representation, promise, inducement or
understanding not set forth herein.

 

CONTRACTOR:

       

SUBCONTRACTOR:

Bechtel Corporation

       

Diamond LNG, LLC

Authorized

Signature:

 

/s/ J. J. Sheehan

--------------------------------------------------------------------------------

       

Authorized

Signature:

 

/s/ Sam Saita

--------------------------------------------------------------------------------

   

Print Name:

 

J. J. Sheehan

       

Print Name:

 

Sam Saita

   

Print Title:

 

Sup OG&C (Ops)

       

Print Title:

 

Vice President

                      

Matrix Service Inc.

                  

Authorized

Signature:

 

/s/ Brad Rinehart

--------------------------------------------------------------------------------

                  

Print Name:

 

Brad Rinehart

                  

Print Title:

 

VP-MWBU

 

Page 2 of 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BECHTEL CORPORATION

 

SABINE PASS LNG TERMINAL PROJECT

 

EXHIBIT “A”

 

ENGINEER, PROCURE AND CONSTRUCT (EPC) SUBCONTRACT

 

GENERAL CONDITIONS

 

TABLE OF CONTENTS

 

GC

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

GC-1

   INDEPENDENT CONTRACTOR    3

GC-2

   AUTHORIZED REPRESENTATIVES    3

GC-3

   NOTICES    3

GC-4

   SUBCONTRACT IMPLEMENTATION AND INTERPRETATION    3

GC-5

   ORDER OF PRECEDENCE    4

GC-6

   STANDARDS AND CODES    4

GC-7

   LAWS AND REGULATIONS    4

GC-8

   PERMITS    5

GC-9

   TAXES    5

GC-10

   LABOR, PERSONNEL AND WORK RULES    5

GC-11

   COMMERCIAL ACTIVITIES    6

GC-12

   PUBLICITY AND ADVERTISING    7

GC-13

   SAFETY AND HEALTH    7

GC-14

   ENVIRONMENTAL REQUIREMENTS    8

GC-15

   SITE CONDITIONS AND NATURAL RESOURCES    10

GC-16

   DIFFERING SITE CONDITIONS    10

GC-17

   TITLE TO MATERIALS FOUND    11

GC-18

   SURVEY CONTROL POINTS AND LAYOUTS    11

GC-19

   SUBCONTRACTOR’S WORK AREA    11

GC-20

   CLEANING UP    12

GC-21

   COOPERATION WITH OTHERS    12

GC-22

   RESPONSIBILITY FOR WORK, SECURITY AND PROPERTY    12

GC-23

   SUBCONTRACTOR’S PLANT, EQUIPMENT AND FACILITIES    13

GC-24

   ILLUMINATION    14

GC-25

   USE OF COMPLETED PORTIONS OF WORK    14

GC-26

   USE OF CONTRACTOR’S CONSTRUCTION EQUIPMENT OR FACILITIES    15

GC-27

   FIRST AID FACILITIES    15

GC-28

   INSPECTION, QUALITY SURVEILLANCE, REJECTION OF MATERIALS AND WORKMANSHIP   
15

GC-29

   TESTING    16

GC-30

   EXPEDITING    16

GC-31

   FORCE MAJEURE    16

GC-32

   CHANGES    17

GC-33

   DISPUTES    18

GC-34

   TITLE AND RISK OF LOSS    19

GC-35

   QUALITY ASSURANCE PROGRAM    20

 

Page 1 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GC-36

   RECORDS AND AUDIT    21

GC-37

   WARRANTY / DEFECT CORRECTION PERIOD    22

GC-38

   BACKCHARGES    25

GC-39

   INDEMNITY    26

GC-40

   PATENT AND INTELLECTUAL PROPERTY INDEMNITY    28

GC-41

   RIGHT TO WORK TOOLS AND WORK PRODUCT    29

GC-42

   ASSIGNMENTS AND SUBCONTRACTS    31

GC-43

   NONDISCLOSURE    32

GC-44

   SUSPENSION    34

GC-45

   TERMINATION FOR DEFAULT    35

GC-46

   OPTIONAL TERMINATION    37

GC-47

   ACCEPTANCE AND COMPLETION    38

GC-48

   PERFORMANCE GUARANTEES    40

GC-49

   ENGINEERING AND DESIGN RESPONSIBILITIES OF SUBCONTRACTOR    41

GC-50

   NON-WAIVER    41

GC-51

   SEVERABILITY    42

GC-52

   SURVIVAL    42

GC-53

   EQUAL EMPLOYMENT OPPORTUNITY    42

GC-54

   SMALL, MINORITY AND WOMEN OWNED BUSINESS ENTERPRISES    43 APPENDICES     

A-1  GLOSSARY (S/M/WBE)

   44

 

Page 2 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “A”

 

EPC SUBCONTRACT GENERAL CONDITIONS

 

GC-1 INDEPENDENT CONTRACTOR

 

SUBCONTRACTOR represents that it is fully experienced, properly qualified,
registered, licensed, equipped, organized, and financed to perform the Work
under this Subcontract. SUBCONTRACTOR shall act as an independent contractor and
not as the agent of CONTRACTOR or OWNER in performing this Subcontract,
maintaining complete control over its employees and all of its associates,
suppliers and sub-tier subcontractors. Nothing contained in this Subcontract or
any lower-tier purchase order or subcontract awarded by SUBCONTRACTOR shall
create any contractual relationship between associate, supplier or subcontractor
of any tier and either CONTRACTOR or OWNER. SUBCONTRACTOR shall perform the Work
using generally accepted professional design and engineering practices and
perform all design, engineering, construction and related services in accordance
with its own methods subject to compliance with the Subcontract.

 

GC-2 AUTHORIZED REPRESENTATIVES

 

Before starting work, SUBCONTRACTOR shall designate in writing an authorized
representative acceptable to CONTRACTOR to represent and act for SUBCONTRACTOR
and shall specify any and all limitations of such representative’s authority.
Such representative shall be present or be represented at the Jobsite at all
times when work is in progress and shall be empowered to receive communications
in accordance with this Subcontract on behalf of SUBCONTRACTOR. During periods
when the Work is suspended, arrangements shall be made for an authorized
representative acceptable to CONTRACTOR for any emergency work that may be
required. All communications given to the authorized representative by
CONTRACTOR in accordance with this Subcontract shall be binding upon
SUBCONTRACTOR. CONTRACTOR shall designate in writing one or more representatives
to represent and act for CONTRACTOR and to receive communications from
SUBCONTRACTOR. Notification of changes of authorized representatives for either
CONTRACTOR or SUBCONTRACTOR shall be provided in advance, in writing, to the
other party.

 

GC-3 NOTICES

 

Any notices required hereunder shall be in writing and may be served either
personally on the authorized representative of the receiving party at the
Jobsite, by facsimile, by courier or express delivery, or by certified mail to
the facsimile number or address of that party as shown on the face of the
Subcontract Form of Agreement or at such facsimile number or address as may have
been directed by written notice.

 

GC-4 SUBCONTRACT IMPLEMENTATION AND INTERPRETATION

 

SUBCONTRACTOR shall follow and utilize CONTRACTOR’s “Implementation Documents”
such as, but not limited to, Project procedures, plans, regulations, rules,
report formats and forms established to implement the requirements of and
transmit information required under this Subcontract, including any revisions
thereto. This shall include CONTRACTOR approved SUBCONTRACTOR submitted plans,
means and methods for the Work. Implementation Documents are not intended to nor
shall supersede the requirements of the Subcontract Documents.

 

All questions concerning interpretation or clarification of this Subcontract,
Implementation Documents or applicable standards and codes, including the
discovery of conflicts, discrepancies, errors or omissions, or the acceptable
performance thereof by SUBCONTRACTOR, shall be immediately submitted in writing
to CONTRACTOR for resolution. Subject to the provisions of the General Condition
titled CHANGES, all

 

Page 3 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

determinations, instructions, and clarifications of CONTRACTOR shall be final
and conclusive unless determined to have been fraudulent or capricious, or
arbitrary, or so grossly erroneous as necessarily to imply bad faith, or not
supported by substantial evidence. At all times SUBCONTRACTOR shall proceed with
the Work in accordance with the determinations, instructions, and clarifications
of CONTRACTOR. SUBCONTRACTOR shall be solely responsible for requesting
instructions or interpretations and shall be solely liable for any costs and
expenses arising from its failure to do so.

 

GC-5 ORDER OF PRECEDENCE

 

All Subcontract Documents and subsequently issued Change Notices/Orders and
Amendments are essential parts of this Subcontract and a requirement occurring
in one is binding as though occurring in all. In resolving conflicts,
discrepancies, or errors the following order of precedence shall be used:

 

  (1) Subcontract Form of Agreement

 

  (2) Exhibit “C” - Quantities and Pricing

 

  (3) Exhibit “B” - Special Conditions

 

  (4) Exhibit “A” - General Conditions

 

  (5) Exhibit “D” - Scope of Work

 

  (6) Exhibit “D” Technical Specifications and Exhibit “E” – Drawings

 

GC-6 STANDARDS AND CODES

 

6.1 Wherever references are made in this Subcontract to standards or codes in
accordance with which the Work under this Subcontract is to be performed, the
edition or revision of the standards or codes current on the effective date of
this Subcontract shall apply unless otherwise expressly stated. In case of
conflict between any referenced standards and codes and any Subcontract
Documents, the General Condition titled SUBCONTRACT IMPLEMENTATION AND
INTERPRETATION shall apply.

 

6.2 SUBCONTRACTOR shall, in preparation of its detail design, select the more
stringent of applicable local, national and international standards or codes of
practice, when not otherwise specified in the Subcontract Documents or writing
by CONTRACTOR.

 

GC-7 LAWS AND REGULATIONS

 

7.1 All applicable laws, ordinances, statutes, rules, regulations, orders or
decrees in effect at the time the Work under this Subcontract is performed shall
apply to SUBCONTRACTOR and its employees and representatives.

 

7.2 If SUBCONTRACTOR discovers any discrepancy or inconsistency between this
Subcontract and any law, ordinance, statute, rule, regulation, order or decree,
SUBCONTRACTOR shall immediately notify CONTRACTOR in writing.

 

7.3

If during the term of this Subcontract there are changed or new laws,
ordinances, statutes, rules, regulations, orders or decrees (but excluding
changes to tax laws where such taxes are based upon SUBCONTRACTOR’s inventory,
income, profits/losses or cost of finance) not known or foreseeable at the time
of signing this Subcontract which become effective and which affect the cost or
time of performance of this Subcontract, SUBCONTRACTOR shall immediately notify

 

Page 4 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CONTRACTOR and submit detailed documentation of such effect in terms of both
time and cost of performing the Subcontract. If the Work is affected by such
changes and CONTRACTOR concurs with their effect, an equitable adjustment will
be made pursuant to the General Condition titled CHANGES.

 

GC-8 PERMITS

 

OWNER and CONTRACTOR shall provide the permits as set forth and limited to those
permits identified in the Special Condition titled CONTRACTOR FURNISHED PERMITS.

 

Except as otherwise specified therein, SUBCONTRACTOR shall procure and pay for
all permits, licenses, certifications and other applicable governing authority
requirements and inspections, other than inspections performed by CONTRACTOR or
OWNER, with a maximum cost of $2,000 for such permits, and shall furnish any
documentation, bonds, security or deposits required to permit performance of the
Work.

 

SUBCONTRACTOR shall be responsible for obtaining SUBCONTRACTOR Permits.
SUBCONTRACTOR shall provide CONTRACTOR with copies of such SUBCONTRACTOR Permits
as soon as reasonably practicable after they are obtained. SUBCONTRACTOR shall
provide information, assistance and documentation to CONTRACTOR or OWNER as
reasonably requested in connection with the CONTRACTOR and OWNER Permits;
provided that such information, assistance and documentation shall not include
SUBCONTRACTOR’s provision of information, testimony, documents or data by
SUBCONTRACTOR employees under oath (unless specifically authorized by
SUBCONTRACTOR) and activities outside the field of SUBCONTRACTOR’s expertise,
training or experience of personnel assigned to the performance of the Work
under this Subcontract (except to the extent provided for by Change Order issued
pursuant to the General Condition titled CHANGES).

 

GC-9 TAXES

 

Except as specified in SC-43, Subcontract price includes all taxes and
SUBCONTRACTOR shall pay all taxes, levies, duties and assessments of every
nature due in connection with the Work under this Subcontract and shall make any
and all payroll deductions and withholdings required by law, and hereby
indemnifies and holds harmless CONTRACTOR and OWNER from any liability on
account of any and all such taxes, levies, duties, assessments and deductions.

 

GC-10 LABOR, PERSONNEL AND WORK RULES

 

10.1 Design Activities

 

  (1) CONTRACTOR’S written approval of all SUBCONTRACTOR personnel assigned to
perform the Work shall be a condition precedent to payment of their costs.
SUBCONTRACTOR shall submit resumes for each individual setting forth educational
and professional qualifications, experience, tasks to be performed, position,
and compensation. SUBCONTRACTOR shall verify all academic degrees and
professional credentials and certifies the accuracy of any SUBCONTRACTOR
submitted qualifications.

 

  (2) CONTRACTOR shall review and approve or reject assignments for cause within
ten (10) Days. Approval of assignments shall not relieve SUBCONTRACTOR of the
full responsibilities of employer and shall create no direct relationship
between the individual and CONTRACTOR or OWNER.

 

Page 5 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (3) SUBCONTRACTOR shall assign only competent and qualified personnel and
shall at all times be solely responsible for their work quality. CONTRACTOR may
request the removal of individual employees for cause at any time and
SUBCONTRACTOR agrees to comply and to promptly provide acceptable replacement
personnel.

 

10.2 Procurement and Construction Activities

 

  (1) SUBCONTRACTOR shall employ only competent and skilled personnel to perform
the Work and shall remove from the Jobsite any SUBCONTRACTOR personnel
determined to be unfit or to be acting in violation of any provision of this
Subcontract. SUBCONTRACTOR is responsible for maintaining labor relations in
such manner that there is harmony among workers and shall comply with and
enforce Project and Jobsite procedures, regulations, work rules and work hours
established by CONTRACTOR and OWNER.

 

  (2) CONTRACTOR may at its sole discretion deny access to the Jobsite to any
individual by written notice to SUBCONTRACTOR. In the event an employee is
excluded from the Jobsite, SUBCONTRACTOR shall promptly replace such individual
with another who is fully competent and skilled to perform the Work.

 

  (3) SUBCONTRACTOR is responsible for maintaining labor relations in such
manner that, so far as reasonably practicable, there is harmony among workers.
SUBCONTRACTOR and its Subsubcontractors and their subcontractors of any tier
shall conduct their labor relations in accordance with the recognized prevailing
local area practices. SUBCONTRACTOR shall inform CONTRACTOR promptly of any
labor dispute, anticipated labor dispute, request or demand by a labor
organization, its representatives or members which may reasonably be expected to
affect the Work. SUBCONTRACTOR shall not be bound by any organized labor
agreements or project specific labor agreements. SUBCONTRACTOR further agrees to
inform CONTRACTOR, before any commitments are made, during the negotiations of
any agreements or understandings with local or national labor organizations.

 

  (4) Notwithstanding the foregoing, neither CONTRACTOR nor OWNER shall have any
liability and SUBCONTRACTOR agrees to release, indemnify, defend and hold
harmless the CONTRACTOR Group and OWNER Group from and against any and all
claims, causes of action, damages, losses, cost and expenses (including all
reasonable attorneys’ fees and litigation or arbitration expenses) and
liabilities, of whatsoever kind or nature, which may directly or indirectly
arise or result from SUBCONTRACTOR or any Subsubcontractor choosing to terminate
the employment of any such employee (including any key person) or remove such
employee from the project who fails to meet the foregoing requirements following
a request by CONTRACTOR to have such employee removed from the work. Any such
employee shall be replaced at the cost and expense of SUBCONTRACTOR or the
relevant Subsubcontractor.

 

GC-11 COMMERCIAL ACTIVITIES

 

Neither SUBCONTRACTOR nor its employees shall establish any commercial activity
or issue concessions or permits of any kind to third parties for establishing
commercial activities on the Jobsite or any other lands owned or controlled by
CONTRACTOR or OWNER.

 

Page 6 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GC-12 PUBLICITY AND ADVERTISING

 

Neither SUBCONTRACTOR nor its Subsubcontractors shall make any announcement,
take any photographs of any part of the facility for publicity or advertising
purposes, issue a press release, advertisement, publicity material, financial
document or similar matter or participate in a media interview that mentions or
refers to the Work or any part of the Facility or release any information
concerning this Subcontract, or the Project, or any part thereof to any member
of the public, press, business entity, or any official body unless prior written
consent is obtained from CONTRACTOR and OWNER, which shall not be unreasonably
withheld.

 

GC-13 SAFETY AND HEALTH

 

13.1 SUBCONTRACTOR shall be solely responsible for conducting operations under
this Subcontract to avoid risk of harm to the health and safety of persons and
property and for inspecting and monitoring all its equipment, materials and work
practices to ensure compliance with its obligations under this Subcontract.

 

13.2 SUBCONTRACTOR shall be solely responsible for developing and implementing a
Safety and Health Plan (S&H Plan) pursuant to the terms of this Subcontract.
SUBCONTRACTOR’s S&H Plan shall as a minimum conform and comply with:

 

  (1) All applicable laws, ordinances, statutes, rules, regulations, and codes
governing safety and health in the workplace;

 

  (2) SUBCONTRACTOR’s specific Scope of Work under this Subcontract; and

 

  (3) CONTRACTOR’s safety and health standards as set forth in the Special
Condition titled SAFETY, HEALTH AND SECURITY REQUIREMENTS, as well as
CONTRACTOR’s and OWNER’s S&H Plan, including revisions thereto. If SUBCONTRACTOR
considers any such revision to be a change affecting cost or schedule, the
provisions of the General Condition titled CHANGES shall apply.

 

13.3 Within thirty (30) Days after Subcontract award and in any event prior to
commencing work at the Jobsite, SUBCONTRACTOR shall submit its S&H Plan to
CONTRACTOR for review and approval.

 

13.4 To the extent allowed by law, SUBCONTRACTOR shall assume all responsibility
and liability with respect to all matters regarding the safety and health of its
employees and the employees of SUBCONTRACTOR’s suppliers and subcontractors of
any tier, with respect to the risks under this Subcontract.

 

13.5 SUBCONTRACTOR’s failure to correct any unsafe condition or unsafe act by
its employees, suppliers or subcontractors of any tier may, at the sole
discretion of CONTRACTOR, be grounds for an order by CONTRACTOR to stop the
affected work or operations until the unsafe act or condition is corrected to
CONTRACTOR’s satisfaction at SUBCONTRACTOR’s expense.

 

13.6 If the unsafe act or condition continues despite notice and reasonable
opportunity to affect a resolution, CONTRACTOR may, at its sole discretion,
correct the unsafe act or condition at SUBCONTRACTOR’s expense pursuant to the
General Condition titled BACKCHARGES or terminate this Subcontract pursuant to
the General Condition titled TERMINATION FOR DEFAULT.

 

13.7

SUBCONTRACTOR shall assign to the Jobsite one (or more as necessary for
compliance with the terms of this clause) safety representative(s) acceptable to
CONTRACTOR. Such safety

 

Page 7 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

representative(s) shall be physically located at the Jobsite, shall have
authority for correcting unsafe acts or conditions by SUBCONTRACTOR, its
employees, and employees of SUBCONTRACTOR’s suppliers or subcontractors of any
tier, and shall participate in periodic safety meetings with CONTRACTOR.
SUBCONTRACTOR shall instruct its personnel on the requirements of
SUBCONTRACTOR’s S&H Plan and coordinate with other Jobsite contractors and
subcontractors on safety matters required for the Work.

 

13.8 Unless otherwise specified by CONTRACTOR, SUBCONTRACTOR shall furnish all
safety equipment required for the Work, require the use of such safety
equipment, and provide safety instructions to its employees. All safety
equipment must be manufactured to a standard acceptable to CONTRACTOR as set
forth in the Special Condition titled SAFETY, HEALTH AND SECURITY REQUIREMENTS.

 

13.9 SUBCONTRACTOR shall maintain accident and injury records as required by
applicable laws and regulations. Such records will be made available to
CONTRACTOR upon request. SUBCONTRACTOR shall furnish CONTRACTOR with a weekly
and monthly summary of accidents, injuries, and labor hours lost to work related
injuries of its employees and employees of SUBCONTRACTOR’s suppliers and
subcontractors of any tier, in a form and format designated by CONTRACTOR.

 

13.10 SUBCONTRACTOR shall immediately report to CONTRACTOR any death, injury or
damage to property incurred or caused by SUBCONTRACTOR’s employees and employees
of SUBCONTRACTOR’s suppliers and subcontractors of any tier.

 

GC-14 ENVIRONMENTAL REQUIREMENTS

 

14.1 Throughout performance of the Work, SUBCONTRACTOR shall conduct all
operations in such a way as to minimize impact upon the natural environment and
prevent any spread or release of contaminated or hazardous substances.

 

14.2 SUBCONTRACTOR shall:

 

  (1) Comply with all applicable laws, regulations, ordinances, statutes, rules,
and codes governing environmental requirements and conduct the Work based on the
requirements of this Subcontract, including compliance with permit requirements
and Project plans and approvals.

 

  (2) Provide all documentation required by all levels of governing authority or
CONTRACTOR concerning environmental requirements.

 

  (3) Provide and maintain effective planning and field control measures for the
following activities:

 

     Wastewater discharges to land, surface water, or groundwater,

     Extraction/supply of water,

     Storm water management,

     Spill prevention and response,

     Erosion and sedimentation control,

     Air emissions and dust control,

     Noise control,

     Waste and hazardous waste management, and

     Work area restoration, including revegetation.

 

Page 8 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

     This shall include obtaining certifications; conducting requisite analyses
and monitoring of such activities as required by the Subcontract Documents,
permit conditions or other applicable law; utilizing appropriate equipment; and
proceeding in accordance with permit requirements.

 

  (4) Be responsible for developing and maintaining a written Environmental
Compliance Plan in accordance with SUBCONTRACTOR’s established practices,
including but not limited to compliance with all applicable laws/regulations and
the requirements of the Project Construction Environmental Control Plan (CECP).
SUBCONTRACTOR shall have sole responsibility for implementing and enforcing its
Environmental Compliance Plan.

 

  (5) Submit its written Environmental Compliance Plan to CONTRACTOR for review
thirty (30) Days after subcontract award and in any event prior to commencing
work at the Jobsite. CONTRACTOR’s review of SUBCONTRACTOR’s plan shall not
relieve SUBCONTRACTOR of its obligation under this Subcontract or as imposed by
law and SUBCONTRACTOR shall be solely responsible for the adequacy of its
Environmental Compliance Plan.

 

  (6) Comply with all access restrictions, including prohibitions on access to
certain areas on or adjacent to the Jobsite and require its personnel and those
of its suppliers and subcontractors of any tier comply with all signage and
flagging related to such restricted areas. Restricted areas may include, but are
not limited to: designated wetlands; environmental mitigation study areas;
cultural/historical/archaeological sites; and designated fish, wildlife, or
vegetative habitat.

 

  (7) Require that its personnel do not hunt, fish, feed, capture, extract, or
otherwise disturb aquatic, animal, or vegetative species within the Project
boundary or while performing any tasks in performance of the Work.

 

  (8) Not proceed with any renovation or demolition work until asbestos surveys
and notifications have been completed to the appropriate regulatory agencies, in
accordance with the division of responsibility outlined in the Project’s CECP
and CONTRACTOR specifically authorizes that work to proceed. Should asbestos
containing materials be uncovered during SUBCONTRACTOR’s Work, the provisions of
subclause (9) below shall apply.

 

  (9) Immediately stop work in any area where contaminated soil indicators (such
as odor or appearance), unknown containers, piping, underground storage tanks,
or similar structures are discovered; or any other materials, which are
reasonably suspected to be toxic or hazardous. SUBCONTRACTOR shall then
immediately notify CONTRACTOR and the stop work area shall be determined by
CONTRACTOR and confirmed in writing. Activity in the stop work area shall only
resume upon CONTRACTOR’s written approval.

 

  (10) Immediately stop work in any area where cultural resources or artifacts
with archaeological or historical value are discovered, and immediately notify
CONTRACTOR. The stopped work shall proceed in the manner set forth in subclause
(9) above. No artifacts, items, or materials shall be disturbed or taken from
the area of discovery. Neither SUBCONTRACTOR nor any of its suppliers and
subcontractors of any tier shall have property rights to such artifacts, items,
or materials, which shall be secured and guarded until turned over to CONTRACTOR
or the appropriate authorities. SUBCONTRACTOR shall also require that its
personnel and those of its suppliers and subcontractors of any tier comply with
this provision and respect all historic and archaeological sites in the area.

 

Page 9 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (11) Manage, store, and dispose of all hazardous waste generated by
SUBCONTRACTOR during its Work in accordance with national, regional, and local
requirements (for U.S. projects this includes Resource and Conservation Recovery
Act (RCRA) regulations and state special and hazardous waste programs) and as
outlined in the Project CECP. This includes, but is not limited to: waste
minimization; hazardous waste generator registration; hazardous materials
inventory with Material Safety Data Sheets (MSDS) for each hazardous material on
site; employee training; hazardous waste spill management and reporting; proper
storage of hazardous waste; equipment decontamination; onsite and offsite
transport of hazardous waste; and selection and use of offsite final disposal
facilities.

 

14.3 SUBCONTRACTOR shall deliver to CONTRACTOR (i) notice of any pending or
threatened material environmental claim with respect to the project, and (ii)
promptly upon their becoming available, copies of written communications with
any Governmental Instrumentality relating to any such material environmental
claim.

 

14.4 SUBCONTRACTOR’s obligations under the General Condition titled INDEMNITY
apply to any liability arising in connection with or incidental to
SUBCONTRACTOR’s performance or failure to perform as provided in this clause.

 

GC-15 SITE CONDITIONS AND NATURAL RESOURCES

 

SUBCONTRACTOR shall have the sole responsibility for satisfying itself
concerning the nature and location of the Work and the general and local
conditions, including but not limited to the following:

 

  (1) Transportation, access, disposal, handling and storage of materials;

 

  (2) Availability and quality of labor, water, electric power and road
conditions;

 

  (3) Climatic conditions, tides, and seasons;

 

  (4) River hydrology and river stages;

 

  (5) Physical conditions at the Jobsite and the Project area as a whole;

 

  (6) Topography and ground surface conditions; and

 

  (7) Equipment and facilities needed preliminary to and during the performance
of the Work.

 

   The failure of SUBCONTRACTOR to acquaint itself with any applicable
conditions will not relieve SUBCONTRACTOR of the responsibility for properly
estimating the difficulties, time or cost of successfully performing
SUBCONTRACTOR’s obligations under this Subcontract.

 

GC-16 DIFFERING SITE CONDITIONS

 

16.1 If SUBCONTRACTOR encounters subsurface soil conditions that (i) are
materially different from the information regarding such subsurface soil
conditions as provided in the Geotechnical Investigation (dated August, 2003) by
Tolunay Wong (including the encountering of subsurface soil conditions that
could not reasonably be anticipated by SUBCONTRACTOR using GECP based on the
information provided in the above Geotechnical Investigation) and (ii) adversely
affects (a) SUBCONTRACTOR’s costs of performance of the Work, or (b)
SUBCONTRACTOR’s ability to perform any material obligation under this
Subcontract, SUBCONTRACTOR shall be entitled to a Change Order.

 

Page 10 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16.2 Subsequently, SUBCONTRACTOR shall immediately notify CONTRACTOR in writing
before proceeding with any work, which SUBCONTRACTOR believes, constitutes a
differing site condition with respect to:

 

  (1) Subsurface or latent physical conditions at the Jobsite differing
materially from those indicated in the above referenced Geotechnical
Investigation; or

 

  (2) Previously unknown physical conditions at the Jobsite, of an unusual
nature, differing materially from those ordinarily encountered and generally
recognized as inherent in work of the character provided for in this
Subcontract.

 

16.3 CONTRACTOR will then investigate such condition and make a written
determination. If CONTRACTOR determines that such condition does constitute a
differing site condition, SUBCONTRACTOR may then, pursuant to the General
Condition titled CHANGES, submit a written proposal for an equitable adjustment
setting forth the impact of such differing site condition. Failure of
SUBCONTRACTOR to give the required immediate notice of the differing site
condition shall be grounds for rejection of the claim to the extent CONTRACTOR
or OWNER is prejudiced by such delay.

 

GC-17 TITLE TO MATERIALS FOUND

 

The title to water, soil, rock, gravel, sand, minerals, timber, and any other
materials developed or obtained in the excavation or other operations of
SUBCONTRACTOR or any of its lower-tier subcontractors and the right to use said
materials or dispose of same is hereby expressly reserved by OWNER.
SUBCONTRACTOR may, at the sole discretion of OWNER, be permitted, without
charge, to use in the Work any such materials, which meet the requirements of
this Subcontract.

 

GC-18 SURVEY CONTROL POINTS AND LAYOUTS

 

18.1 CONTRACTOR will establish Survey control points as shown on the drawings.

 

18.2 SUBCONTRACTOR shall complete the layout of all work and shall be
responsible for execution of the Work in accordance with the locations, lines,
and grades specified or shown on the drawings, subject to such modifications as
CONTRACTOR may require as work progresses.

 

18.3 If SUBCONTRACTOR or any of its lower-tier subcontractors or any of their
representatives or employees move or destroy or render inaccurate any survey
control point, such control point shall be replaced by CONTRACTOR at
SUBCONTRACTOR’s expense. No separate payment will be made for survey work
performed by SUBCONTRACTOR.

 

GC-19 SUBCONTRACTOR’S WORK AREA

 

CONTRACTOR will assign All SUBCONTRACTOR work areas on the Jobsite.
SUBCONTRACTOR shall confine its operations to the areas so assigned. Should
SUBCONTRACTOR find it necessary or advantageous to use any additional off-site
area for any purpose whatsoever, SUBCONTRACTOR shall, at its expense, provide
and make its own arrangements for the use of such additional off-site areas.

 

Page 11 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GC-20 CLEANING UP

 

20.1 SUBCONTRACTOR shall, at all times, keep its work areas in a neat, clean and
safe condition. Upon completion of any portion of the Work, SUBCONTRACTOR shall
promptly remove from the work area all its equipment, construction plant,
temporary structures and surplus materials not to be used at or near the same
location during later stages of the Work.

 

20.2 Upon completion of the Work and prior to final payment, SUBCONTRACTOR shall
at its expense satisfactorily dispose of all rubbish, remove all plant,
buildings, equipment and materials belonging to SUBCONTRACTOR and return to
CONTRACTOR’s warehouse or Jobsite storage area all salvageable CONTRACTOR or
OWNER supplied materials. SUBCONTRACTOR shall leave the premises in a neat,
clean and safe condition.

 

20.3 In event of SUBCONTRACTOR’s failure to comply with the foregoing
requirements, CONTRACTOR may accomplish them at SUBCONTRACTOR’s expense.

 

GC-21 COOPERATION WITH OTHERS

 

CONTRACTOR, OWNER, other contractors and other subcontractors may be working at
the Jobsite during the performance of this Subcontract and SUBCONTRACTOR’s Work
or use of certain facilities may be interfered with as a result of such
concurrent activities. CONTRACTOR reserves the right to require SUBCONTRACTOR to
schedule the order of performance of the Work in such a manner as will minimize
interference with work of any of the parties involved.

 

GC-22 RESPONSIBILITY FOR WORK, SECURITY AND PROPERTY

 

22.1 Work in Progress, Equipment and Material

 

   SUBCONTRACTOR shall be responsible for and shall bear any and all risk of
loss or damage to work in progress and, pursuant to the General Condition titled
TITLE AND RISK OF LOSS, to equipment and materials.

 

22.2 Delivery, Unloading and Storage

 

   SUBCONTRACTOR’s responsibility for materials and plant equipment required for
the performance of this Subcontract shall include:

 

  (1) Procurement, importation and transportation to and from the Jobsite unless
otherwise specified;

 

  (2) Receiving and unloading;

 

  (3) Storing in a secure place and in a manner subject to CONTRACTOR’s review.
Outside storage of materials and equipment subject to degradation by the
elements shall be in weathertight enclosures provided by SUBCONTRACTOR;

 

  (4) Delivering from storage to construction site all materials and plant
equipment as required; and

 

  (5) Maintaining complete and accurate records for CONTRACTOR’s inspection of
all materials and plant equipment received, stored and issued for use in the
performance of the Subcontract.

 

Page 12 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

22.3 Security

 

  (1) SUBCONTRACTOR shall at all times conduct all operations under this
Subcontract in a manner to avoid the risk of loss, theft, or damage by
vandalism, sabotage or any other means to any equipment, materials, work or
other property at the Jobsite. SUBCONTRACTOR shall continuously inspect all
equipment, materials and work to discover and determine any conditions, which
might involve such risks and shall be solely responsible for discovery,
determination and correction of any such conditions.

 

  (2) SUBCONTRACTOR shall comply with CONTRACTOR’s and OWNER’s security
requirements for the Jobsite. SUBCONTRACTOR shall cooperate with CONTRACTOR and
OWNER on all security matters and shall promptly comply with any Project
security arrangements established by CONTRACTOR or OWNER. Such compliance with
these security requirements shall not relieve SUBCONTRACTOR of its
responsibility for maintaining proper security for the above noted items, nor
shall it be construed as limiting in any manner SUBCONTRACTOR’s obligation with
respect to all applicable laws and regulations and to undertake reasonable
action to establish and maintain secure conditions at the Jobsite.

 

22.4 Property

 

     SUBCONTRACTOR shall plan and conduct its operations so as not to:

 

  (1) Enter upon lands in their natural state unless authorized by CONTRACTOR;

 

  (2) Damage, close or obstruct any utility installation, highway, road or other
property until permits and CONTRACTOR’s permission therefore have been obtained;

 

  (3) Disrupt or otherwise interfere with the operation of any pipeline,
telephone, electric transmission line, ditch or structure unless otherwise
specifically authorized by this Subcontract; or

 

  (4) Damage or destroy cultivated and planted areas, and vegetation such as
trees, plants, shrubs, and grass on or adjacent to the premises which, as
determined by CONTRACTOR, do not interfere with the performance of this
Subcontract. This includes damage arising from performance of work through
operation of equipment or stockpiling of materials.

 

22.5 SUBCONTRACTOR shall not be entitled to any extension of time or
compensation on account of SUBCONTRACTOR’s failure to protect all facilities,
equipment, materials and other property as described herein. All costs in
connection with any repairs or restoration necessary or required by reason of
unauthorized obstruction, damage or use shall be borne by SUBCONTRACTOR, except
to the extent such costs arise out of the acts or omissions of the OWNER,
CONTRACTOR, other Jobsite contractors and their personnel.

 

GC-23 SUBCONTRACTOR’S PLANT, EQUIPMENT AND FACILITIES

 

23.1 SUBCONTRACTOR shall provide and use for the Work only such construction
plant and equipment as are capable of producing the quality and quantity of work
and materials required by this Subcontract and within the time or times
specified in the Subcontract Schedule.

 

23.2 Before proceeding with the Work, SUBCONTRACTOR shall furnish CONTRACTOR
with information and drawings relative to such equipment, plant and facilities
as CONTRACTOR may request. Upon written order of CONTRACTOR, SUBCONTRACTOR shall
discontinue operation of unsatisfactory plant, equipment or facilities and shall
either modify the unsatisfactory items or remove such items from the Jobsite.

 

Page 13 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

23.3 SUBCONTRACTOR shall, at the time any equipment is moved onto the Jobsite,
present to CONTRACTOR an itemized list of all equipment and tools, including but
not limited to power tools, welding machines, pumps and compressors. Said list
must include description and quantity, and serial number where applicable. It is
recommended that SUBCONTRACTOR identify its equipment by color, decal and
etching. Prior to removal of any or all equipment, SUBCONTRACTOR shall clear
such removal through CONTRACTOR. SUBCONTRACTOR shall not remove construction
plant, equipment or tools from the Jobsite before the Work is finally accepted,
without CONTRACTOR’s written approval.

 

GC-24 ILLUMINATION

 

When any work is performed at night or where daylight is obscured, SUBCONTRACTOR
shall, at its expense, provide artificial light sufficient to permit work to be
carried on efficiently, satisfactorily and safely, and to permit thorough
inspection. During such time periods the access to the place of work shall also
be clearly illuminated. All wiring for electric light and power shall be
installed and maintained in a safe manner and meet all applicable codes and
standards.

 

GC-25 USE OF COMPLETED PORTIONS OF WORK

 

25.1 Whenever, as determined by CONTRACTOR, any portion of the Work performed by
SUBCONTRACTOR is suitable for use, CONTRACTOR or OWNER may, upon written notice,
occupy and use such portion. Use shall not constitute acceptance, relieve
SUBCONTRACTOR of its responsibilities, or act as a waiver by CONTRACTOR or OWNER
of any terms of this Subcontract.

 

25.2 SUBCONTRACTOR shall not be liable for normal wear and tear or for repair of
damage caused by any misuse during such occupancy or use by CONTRACTOR or OWNER.
If such use increases the cost or time of performance of remaining portions of
the Work, SUBCONTRACTOR shall, pursuant to the General Condition titled CHANGES,
be entitled to an equitable adjustment in its compensation or schedule under
this Subcontract.

 

25.3 If, as a result of SUBCONTRACTOR’s failure to comply with the provisions of
this Subcontract, such use proves to be unsatisfactory to CONTRACTOR or OWNER,
CONTRACTOR or OWNER shall have the right to continue such use until such portion
of the Work can, without injury to CONTRACTOR or OWNER, be taken out of service
for correction of defects, errors, omissions or replacement of unsatisfactory
materials or equipment as necessary for such portion of the Work to comply with
the Subcontract; provided that the period of such operation or use pending
completion of appropriate remedial action shall not exceed twelve (12) months
unless otherwise mutually agreed in writing between the parties.

 

25.4 SUBCONTRACTOR shall not use any permanently installed equipment unless
CONTRACTOR approves such use in writing. When such use is approved,
SUBCONTRACTOR shall at SUBCONTRACTOR’s expense properly use and maintain and,
upon completion of such use, recondition such equipment as required to meet
specifications.

 

25.5 If CONTRACTOR or OWNER furnishes an operator for such permanently installed
equipment, all services performed shall be under the complete direction and
control of SUBCONTRACTOR, and such operator shall be considered SUBCONTRACTOR’s
employee for all purposes other than payment of such operator’s wages, Workers’
Compensation Insurance or other benefits.

 

Page 14 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GC-26 USE OF CONTRACTOR’S CONSTRUCTION EQUIPMENT OR FACILITIES

 

26.1 Where SUBCONTRACTOR requests CONTRACTOR and CONTRACTOR agrees to make
available to SUBCONTRACTOR certain equipment or facilities belonging to
CONTRACTOR for the performance of SUBCONTRACTOR work under the Subcontract, the
following shall apply:

 

  (1) Equipment or facilities will be charged to SUBCONTRACTOR at agreed rental
rates;

 

  (2) CONTRACTOR will furnish a copy of the equipment maintenance and inspection
record and SUBCONTRACTOR shall maintain these records during the rental period;

 

  (3) SUBCONTRACTOR shall assure itself of the condition of such equipment and
assume all risks and responsibilities during its use;

 

  (4) SUBCONTRACTOR shall, as part of its obligation under the General Condition
titled INDEMNITY, release, defend, indemnify and hold harmless CONTRACTOR and
OWNER from all claims, demands and liabilities arising from the use of such
equipment.

 

  (5) CONTRACTOR and SUBCONTRACTOR shall jointly inspect such equipment before
its use and upon its return. The cost of all necessary repairs or replacement
for damage other than normal wear shall be at SUBCONTRACTOR’s expense; and

 

  (6) If such equipment is furnished with an operator, the services of such
operator will be performed under the complete direction and control of
SUBCONTRACTOR and such operator shall be considered SUBCONTRACTOR’s employee for
all purposes other than the payment of wages, Workers’ Compensation Insurance or
other benefits.

 

GC-27 FIRST AID FACILITIES

 

27.1 Where CONTRACTOR or OWNER have first-aid facilities at the Jobsite they
may, at their option, make available their first-aid facilities for the
treatment of employees of SUBCONTRACTOR who may be injured or become ill while
engaged in the performance of the Work under this Subcontract.

 

27.2 If first-aid facilities and/or services are made available to
SUBCONTRACTOR’s employees then, in consideration for the use of such facilities
and the receipt of such services, SUBCONTRACTOR hereby agrees:

 

  (1) To include as part of its obligation under the General Condition titled
INDEMNITY the obligation to release, defend, indemnify and hold harmless
CONTRACTOR and OWNER from all claims, demands and liabilities arising from the
use of such services or facilities; and

 

  (2) In the event any of SUBCONTRACTOR’s employees require off-site medical
services, including transportation thereto, to promptly pay for such services
directly to the providers thereof.

 

GC-28 INSPECTION, QUALITY SURVEILLANCE, REJECTION OF MATERIALS AND WORKMANSHIP

 

28.1

All material and equipment furnished and work performed shall be properly
inspected by SUBCONTRACTOR at its expense, and shall at all times be subject to
quality surveillance and quality audit by CONTRACTOR, OWNER, or their authorized
representatives who, upon

 

Page 15 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

reasonable notice, shall be afforded full and free access to the shops,
factories or other places of business of SUBCONTRACTOR and its suppliers and
subcontractors of any tier for such quality surveillance or audit. SUBCONTRACTOR
shall provide safe and adequate facilities, drawings, documents and samples as
requested, and shall provide assistance and cooperation including stoppage of
work to perform such examination as may be necessary to determine compliance
with the requirements of this Subcontract. Any work covered prior to any quality
surveillance or test by CONTRACTOR or OWNER shall be uncovered and replaced at
the expense of SUBCONTRACTOR if such covering interferes with or obstructs such
inspection or test. Failure of CONTRACTOR or OWNER to make such quality
surveillance or to discover defective design, equipment, materials or
workmanship shall not relieve SUBCONTRACTOR of its obligations under this
Subcontract nor prejudice the rights of CONTRACTOR or OWNER thereafter to reject
or require the correction of defective work in accordance with the provisions of
this Subcontract.

 

28.2 If any work is determined by CONTRACTOR or OWNER to be defective or not in
conformance with this Subcontract the provisions of the General Condition titled
WARRANTY / DEFECT CORRECTION PERIOD shall apply.

 

GC-29 TESTING

 

29.1 Unless otherwise provided in the Subcontract, testing of equipment,
materials or work shall be performed by SUBCONTRACTOR at its expense and in
accordance with subcontract requirements. Should CONTRACTOR direct tests in
addition to those required by this Subcontract, SUBCONTRACTOR will be given
reasonable notice to permit such testing. Such additional tests will be at
CONTRACTOR’s expense.

 

29.2 SUBCONTRACTOR shall furnish samples as requested and shall provide
reasonable assistance and cooperation necessary to permit tests to be performed
on materials or work in place including reasonable stoppage of work during
testing.

 

GC-30 EXPEDITING

 

The equipment and materials furnished and work performed under this Subcontract
shall be subject to expediting by CONTRACTOR or its representatives who shall be
afforded full and free access to the shops, factories and other places of
business of SUBCONTRACTOR and its suppliers and subcontractors of any tier for
expediting purposes. As required by CONTRACTOR, SUBCONTRACTOR shall provide
detailed schedules and progress reports for use in expediting and shall
cooperate with CONTRACTOR in expediting activities.

 

GC-31 FORCE MAJEURE

 

31.1 If SUBCONTRACTOR’s performance of this Subcontract is prevented or delayed
by Force Majeure, any unforeseeable cause, existing or future, which is beyond
the reasonable control of the parties and without the fault or negligence of
SUBCONTRACTOR, SUBCONTRACTOR shall, within twenty-four hours of the commencement
of any such delay, give to CONTRACTOR written notice thereof and within seven
(7) Days of commencement of the delay, a written description of the anticipated
impact of the delay on performance of the Work. Delays attributable to and
within the control of SUBCONTRACTOR OR SUBCONTRACTOR’s suppliers or
Subsubcontractors of any tier shall be deemed delays within the control of
SUBCONTRACTOR. Within seven (7) Days after the termination of any Force Majeure
event, SUBCONTRACTOR shall file a written notice with CONTRACTOR specifying the
actual duration of the delay. Failure to give any of the above notices shall be
sufficient ground for denial of an extension of time. CONTRACTOR will determine
the duration of the delay and will extend the time of performance of this
Subcontract by modifying the Special Condition titled COMMENCEMENT, PROGRESS AND
COMPLETION OF THE WORK accordingly.

 

Page 16 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

31.2 SUBCONTRACTOR shall demonstrate to CONTRACTOR its entitlement to such
relief under this Article by providing to CONTRACTOR an updated CPM Schedule
using Primavera Project Planner (P3) in its native electronic format with actual
durations entered for all activities on the critical path and re-forecasted
clearly to indicate SUBCONTRACTOR’s entitlement to a time extension under this
GC-31. Once provided, SUBCONTRACTOR shall be entitled to an extension to the
Subcontract Completion Date for delay, if and to the extent such delay or
prevention causes a delay in the critical path of the Work, provided that
SUBCONTRACTOR has complied with the notice, Change Order and mitigation
requirements.

 

31.3 Such extension of time to the Subcontract Completion date shall be the sole
remedy for the occurrence of such delay for a continuous period of less than
thirty (30) Days.

 

31.4 SUBCONTRACTOR may be entitled to an adjustment to the Subcontract price for
any delay that meets the requirements of GC-31.1 and GC-31.2, if such delay
occurs for a continuous period of at least thirty (30) Days. If SUBCONTRACTOR is
entitled to such adjustment to the Subcontract price, the adjustment to the
Subcontract price shall only include reimbursement for the standby time for
SUBCONTRACTOR’s employees and construction equipment and other standby costs
which are incurred by SUBCONTRACTOR after the expiration of such thirty (30) Day
period and which are caused by such excusable delay, up to a maximum aggregate
of 40 Days of standyby time.

 

31.5 SUBCONTRACTOR shall not be entitled to any adjustment to the Subcontract
Schedule or adjustment to the Subcontract price for any portion of a delay, to
the extent SUBCONTRACTOR could have taken, but failed to take, reasonable
actions to mitigate such delay.

 

GC-32 CHANGES

 

32.1 CONTRACTOR may, at any time, without notice to the sureties if any, by
written “Change Notice” unilaterally make any change in the Work within the
general scope of this Subcontract, including but not limited to changes:

 

  (1) In the drawings, designs or specifications;

 

  (2) In the method, manner, or sequence of SUBCONTRACTOR work;

 

  (3) In CONTRACTOR or OWNER-furnished facilities, equipment, materials,
services or site(s);

 

  (4) Directing acceleration or deceleration in performance of the Work; and

 

  (5) Modifying the Subcontract Schedule or the Subcontract Milestones.

 

32.2 In addition, in the event of an emergency, which CONTRACTOR determines
endangers life or property, CONTRACTOR may use oral orders to SUBCONTRACTOR for
any work required by reason of such emergency. SUBCONTRACTOR shall commence and
complete such emergency work as directed by CONTRACTOR. A Change Notice will
confirm such orders.

 

32.3

In the event of a change in any Applicable Code and Standard which does not
constitute a Change in Law, SUBCONTRACTOR shall provide written notice to
CONTRACTOR regarding such change. Upon receipt of such notice from SUBCONTRACTOR
and in the event CONTRACTOR, at its sole option, elects for SUBCONTRACTOR to
implement such change in Applicable Code and Standard, CONTRACTOR may issue a
Change Notice to SUBCONTRACTOR in accordance with this Article in the event
CONTRACTOR, at its sole option, elects for SUBCONTRACTOR to implement such
change in

 

Page 17 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Applicable Code and Standard. In the event CONTRACTOR does not, at its sole
option, elect for SUBCONTRACTOR to implement such change in Applicable Code and
Standard, SUBCONTRACTOR shall not be required to perform in accordance with such
Applicable Code and Standard.

 

32.4 All other modifications to this Subcontract shall be by written “Amendment”
signed by both parties.

 

32.5 If at any time SUBCONTRACTOR believes that acts or omissions of CONTRACTOR
or OWNER constitute a change to the Work not covered by a Change Notice,
SUBCONTRACTOR shall within ten (10) Days of discovery of such act or omission
submit a written “Change Notice Request” explaining in detail the basis for the
request. CONTRACTOR will either issue a Change Notice or deny the request in
writing within thirty (30) Days of the date of receipt of the Change Notice
Request.

 

32.6 If any change under this clause directly or indirectly causes an increase
or decrease in the cost of, or the time required for, the performance of any
part of the Work under this Subcontract, whether or not changed by any order, an
equitable adjustment shall be made and the Subcontract modified accordingly by
written “Change Order.”

 

32.7 If the SUBCONTRACTOR intends to assert a claim for an equitable adjustment
under this clause it must, within ten (10) Days after receipt of a Change
Notice, provide written notification of such intent and within a further twenty
(20) Days, pursuant to the Special Condition titled PRICING OF ADJUSTMENTS,
submit to CONTRACTOR a written proposal setting forth the nature, schedule
impact and monetary extent of such claim in sufficient detail to permit thorough
analysis and negotiation.

 

32.8 Any delay by SUBCONTRACTOR in giving notice or presenting a proposal for
adjustment under this clause shall be grounds for rejection of the claim if and
to the extent CONTRACTOR or OWNER is prejudiced by such delay. In no case shall
a claim by SUBCONTRACTOR be considered if asserted after final payment under
this Subcontract.

 

32.9 Failure by CONTRACTOR and SUBCONTRACTOR to agree on any adjustment shall be
a dispute within the meaning of the General Condition titled DISPUTES.

 

32.10 SUBCONTRACTOR shall proceed diligently with performance of the Work,
pending final resolution of any request for relief, dispute, claim, appeal, or
action arising under the Subcontract, and comply with any decision of
CONTRACTOR.

 

GC-33 DISPUTES

 

33.1 Any claim arising out of or attributable to the interpretation or
performance of this Subcontract, which cannot be resolved by negotiation, shall
be considered a dispute within the meaning of this clause.

 

33.2 In the event of a dispute, SUBCONTRACTOR or CONTRACTOR shall notify the
other party in writing that a dispute exists and request or provide a final
determination by CONTRACTOR. Any such request by SUBCONTRACTOR shall be clearly
identified by reference to this clause and shall summarize the facts in dispute
and SUBCONTRACTOR’s proposal for resolution.

 

33.3

CONTRACTOR shall, within thirty (30) Days of any request by SUBCONTRACTOR,
provide a written final determination setting forth the contractual basis for
its decision and defining what

 

Page 18 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

subcontract adjustments it considers equitable. Upon SUBCONTRACTOR’s written
acceptance of CONTRACTOR’s determination the Subcontract will be modified and
the determination implemented accordingly or, failing agreement, CONTRACTOR may
in its sole discretion pay such amounts and/or revise the time for performance
of the Work in accordance with CONTRACTOR’s final determination.

 

33.4 If SUBCONTRACTOR does not accept CONTRACTOR’s final determination, the
matter shall within thirty (30) Days, be referred to senior executives of the
parties who shall have designated authority to settle the dispute. The parties
shall promptly prepare and exchange memoranda stating the issues in dispute and
their respective positions, summarizing the negotiations that have taken place
and attaching relevant documents.

 

33.5 The senior executives will meet for negotiations at a mutually agreed time
and place. If the matter has not been resolved within thirty (30) Days of the
commencement of such negotiations, the parties agree to resolve the dispute
through Alternative Dispute Resolution (ADR) process in accordance with the
Special Condition titled ARBITRATION.

 

33.6 SUBCONTRACTOR hereby agrees to be joined in any arbitration proceeding
involving a dispute between OWNER and CONTRACTOR which relates to or is in
connection, in whole or in part, with the Work of SUBCONTRACTOR.

 

GC-34 TITLE AND RISK OF LOSS

 

34.1 Where SUBCONTRACTOR fabricates or purchases equipment, materials or other
tangible items (Goods) for incorporation into the Work or any of its separate
parts, the title of such Goods shall pass to and be vested in CONTRACTOR when
the first of the following events occurs:

 

  (1) The Goods or part thereof is first identifiable as being appropriated to
the Subcontract,

 

  (2) When CONTRACTOR pays for the Goods or part thereof in accordance with the
Subcontract, or

 

  (3) When the Goods or part thereof are dispatched to or from SUBCONTRACTOR’s
fabrication yard or to the Jobsite.

 

   All equipment, materials or other tangible items (Goods) for incorporation
into the Work or any of its separate parts, shall be segregated within the
SUBCONTRACTOR’s facilities (except during the fabrication process) and
physically identified by tag or marker as property of CONTRACTOR and as Project
materials that will be incorporated into the Work.

 

34.2 SUBCONTRACTOR warrants and guarantees that legal title to and ownership of
the Work shall be free and clear of any and all liens, claims, security
interests or other encumbrances arising out of the Work when title thereto
passes to CONTRACTOR, and if any such warranty or guarantee is breached,
SUBCONTRACTOR shall have the liability and obligations set forth in General
Condition titled INDEMNITY.

 

34.3 However such transfer of title in the Goods will be without prejudice of
CONTRACTOR’s right to refuse the Goods to the extent of SUBCONTRACTOR’s
negligence in case of non-conformity with the subcontract requirements.

 

34.4 Irrespective of transfer of title in the Goods, SUBCONTRACTOR shall remain
responsible for risk of loss or damage to work in progress and all Goods to the
extent of SUBCONTRACTOR’s negligence until Provisional Acceptance.

 

Page 19 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

34.5 SUBCONTRACTOR shall ensure that the above provisions are imposed upon its
suppliers and subcontractors of any tier and shall execute all documents and
take all steps necessary or required by CONTRACTOR to vest title as CONTRACTOR
may direct.

 

34.6 Title to standard Goods of the type usually bought in bulk such as
reinforcement bars, piping materials, non-tagged instruments and instrument
installation material, cable and similar items which are not incorporated into
the Work shall revert to SUBCONTRACTOR upon agreement by CONTRACTOR that such
Goods are not required for the Work.

 

GC-35 QUALITY ASSURANCE PROGRAM

 

35.1 Within thirty (30) Days after Subcontract award, SUBCONTRACTOR shall submit
a Project specific Quality Assurance Plan for engineering services and within
ninety (90) Days after Subcontract award for fabrication and construction
activities – for approval by CONTRACTOR.

 

35.2 The Project specific Quality Assurance Plan shall address all activities
relevant to the Work and shall demonstrate how all work performed by
SUBCONTRACTOR will conform to the subcontract requirements.

 

35.3 The plan shall address the interfaces between CONTRACTOR, SUBCONTRACTOR,
and other relevant organizational entities. The plan shall include an
organization chart showing SUBCONTRACTOR’s corporate and Project organization
responsible for managing, performing and verifying the Work. The organization
chart shall be supported with a reporting and functional description of
SUBCONTRACTOR’s Project organization and identification of the quality related
responsibilities of key positions.

 

35.4 The plan shall be updated as necessary throughout the Subcontract, to
reflect any changes to SUBCONTRACTOR’s documented quality system.

 

35.5 SUBCONTRACTOR’s documented quality system shall provide for the issuance of
a “Stop Work” order by SUBCONTRACTOR or CONTRACTOR at any time during the Work,
when significant adverse quality trends and/or deviations from the approved
Quality Assurance Program are found.

 

35.6 CONTRACTOR reserves the right to perform Quality Assurance Audits of
SUBCONTRACTOR’s approved Quality Assurance Program, including suppliers and
subcontractors of any tier, at any stage of the Work.

 

35.7 CONTRACTOR has outlined basic quality system requirements in Appendix B-1,
GENERAL REQUIREMENTS FOR SUBCONTRACTOR QUALITY SYSTEMS. As applicable,
SUBCONTRACTOR shall comply with this Appendix B-1.

 

Page 20 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GC-36 RECORDS AND AUDIT

 

36.1 SUBCONTRACTOR shall keep full and detailed books, construction logs,
records, daily reports, schedules, accounts, payroll records, receipts,
statements, electronic files, correspondence and other pertinent documents as
may be necessary for proper management under this Subcontract, as required under
Applicable Law or this Subcontract, and in any way relating to this Subcontract.
SUBCONTRACTOR shall maintain all such Books and Records in accordance with GAAP
and shall retain all such Books and Records for a minimum period of three (3)
years after Final Completion, or such greater period of time as may be required
under Applicable Law.

 

36.2 Upon reasonable notice, CONTRACTOR or OWNER shall have the right to have
audited, SUBCONTRACTOR’s Books and Records by CONTRACTOR or OWNER’s third party
auditors but only to the extent necessary to validate payments made to
SUBCONTRACTOR or invoiced by SUBCONTRACTOR on the basis of Reimbursable Costs.
When requested by CONTRACTOR, SUBCONTRACTOR shall provide CONTRACTOR or OWNER’s
auditors with reasonable access to all such relevant Books and Records, and
SUBCONTRACTOR’s personnel shall cooperate with such auditors to effectuate the
audit or audits hereunder. CONTRACTOR or OWNER shall have the right upon consent
of SUBCONTRACTOR (such consent not to be unreasonably withheld or delayed) to
have the auditors copy all such Books and Records. SUBCONTRACTOR shall bear all
costs incurred by it in assisting with audits performed. SUBCONTRACTOR shall
include audit provisions identical to this in all Major Subcontracts. No access
to Books and Records shall be granted to CONTRACTOR’s or OWNER’s auditors until
such auditors have signed a confidentiality agreement with SUBCONTRACTOR in
accordance with the standard practice in the auditing industry for audits of
this kind.

 

36.3 Within a reasonable period of time following a request by CONTRACTOR,
SUBCONTRACTOR shall provide CONTRACTOR or OWNER’s third party auditors with any
information (including Books and Records) regarding quantities and descriptions
of any Equipment installed on or ordered for the Facility and any other
information as CONTRACTOR or OWNER’s third party auditors may deem reasonably
necessary in connection with the preparation of CONTRACTOR’s or OWNER’s tax
returns (including information reasonably required to determine the amount of
Qualified Research Expenditures incurred in connection with the Work) or other
tax documentation in connection with the Project; provided, however, if, in
connection with such preparation, CONTRACTOR or OWNER’s third party auditors
request information relating to the actual cost for any item of Work and such
item of Work is included in the Subcontract price or in any lump sum Change
Order, SUBCONTRACTOR shall provide such information to CONTRACTOR or OWNER’s
third party auditors as provided herein. No access to the aforementioned
information (including Books and Records) shall be granted to CONTRACTOR’s or
OWNER’s auditors until such auditors have signed a confidentiality agreement
with Contractor in accordance with the standard practice in the auditing
industry for audits of this kind.

 

36.4 If CONTRACTOR or OWNER establishes uniform codes of accounts for the
Project, SUBCONTRACTOR shall use such codes in identifying its records and
accounts.

 

36.5 SUBCONTRACTOR shall not, and shall provide that its Subsubcontractors and
agents or employees of any of them shall not, without CONTRACTOR’s prior written
approval, (i) pay any commissions or fees, or grant any rebates, to any employee
or officer of CONTRACTOR OR OWNER or their Affiliates, (ii) favor employees or
officers of same with gifts or entertainment of a significant cost or value, or
(iii) enter into any business arrangements with employees or officers of same.

 

Page 21 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GC-37 WARRANTY / DEFECT CORRECTION PERIOD

 

37.1 SUBCONTRACTOR warrants that:

 

  (1) The Work, including the Equipment, and each component thereof, shall be
new (unless otherwise specified in this Subcontract) and of good quality;

 

  (2) the Work (including the Equipment) shall be in accordance with all of the
requirements of this Subcontract, including in accordance with GECP, Applicable
Law and Applicable Codes and Standards; and

 

  (3) the Work (including the Equipment) shall be free from encumbrances to
title

 

37.2 Should the Plant or any part thereof cease operating due solely to
corrective actions for warranty Defects, the Defect Correction Period shall be
extended by a time equal to the duration of such stoppage.

 

37.3 SUBCONTRACTOR warrants that the written instructions regarding the use of
equipment, including those instructions in operation and maintenance manuals,
shall conform to this Subcontract and GECP as of the time such instructions are
prepared. If any non-conformance with the Warranty occurs or is discovered at
any time prior to or during the Defect Correction Period, SUBCONTRACTOR shall,
at its sole expense, furnish CONTRACTOR with corrected instructions.

 

37.4 SUBCONTRACTOR shall, without additional cost to CONTRACTOR, obtain
warranties from Subsubcontractors that meet or exceed the requirements of this
Subcontract; provided, however, SUBCONTRACTOR shall not in any way be relieved
of its responsibilities and liability to CONTRACTOR under this Subcontract,
regardless of whether such Subsubcontractor warranties meet the requirements of
this Subcontract, as SUBCONTRACTOR shall be fully responsible and liable to
CONTRACTOR for its warranty and correction of Defective Work obligations and
liability under this Agreement for all Work. All such warranties shall run to
the benefit of SUBCONTRACTOR but shall permit SUBCONTRACTOR, prior to assignment
to CONTRACTOR, the right (upon mutual agreement of the Parties), to authorize
CONTRACTOR to deal with Subsubcontractor on SUBCONTRACTOR’s behalf. Such
warranties, with duly executed instruments assigning the warranties shall be
delivered to CONTRACTOR concurrent with the end of the Defect Correction Period.
This shall not in any way be construed to limit SUBCONTRACTOR’s liability under
this Subcontract for the entire Work or its obligation to enforce
Subsubcontractor warranties.

 

37.5 The Warranty does not provide a remedy, and SUBCONTRACTOR shall have no
liability to CONTRACTOR, for any damage or defect to the extent caused by: (i)
improper repairs or alterations, misuse, neglect or accident by CONTRACTOR; (ii)
operation, maintenance or use of the Facility, Work or any component thereof in
a manner not in compliance with a material requirement of operation and
maintenance manuals delivered by SUBCONTRACTOR to CONTRACTOR; (iii) normal wear
and tear; (iv) normal corrosion or (v) an event of Force Majeure, to the extent
such event of Force Majeure occurs after Provisional Acceptance.

 

37.6 Prior to RFCD, all Work shall be subject to inspection by CONTRACTOR at all
reasonable times to determine whether the Work conforms to the requirements of
this Subcontract. Upon CONTRACTOR giving reasonable prior notice, SUBCONTRACTOR
shall furnish CONTRACTOR with access to all locations where Work is in progress
on the Site and at the offices of SUBCONTRACTOR and its Subsubcontractors.
CONTRACTOR shall be entitled to provide SUBCONTRACTOR with written notice of any
Work that CONTRACTOR believes does not conform to the requirements of this
Subcontract. If any Work is Defective, then SUBCONTRACTOR shall, at its own
expense correct such Defective Work. The cost of disassembling, dismantling or
making safe finished Work for the purpose of inspection, and reassembling such
portions (and any delay associated therewith) shall be borne by (i)
SUBCONTRACTOR, if such Work is found not to conform with the requirements of
this Subcontract and (ii) by CONTRACTOR, if such Work is found to conform with
the requirements of this Subcontract.

 

Page 22 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

37.7 CONTRACTOR shall provide SUBCONTRACTOR with a list of witness points for
all equipment no later than sixty (60) Days after execution of the relevant
Subcontract and CONTRACTOR shall notify SUBCONTRACTOR which of the witness
points it wishes its personnel to witness. SUBCONTRACTOR shall provide
CONTRACTOR with at least fifteen (15) Days prior written notice of the actual
scheduled date of each of the tests CONTRACTOR has indicated it wishes to
witness. SUBCONTRACTOR shall cooperate with CONTRACTOR if CONTRACTOR elects to
witness any additional tests, and SUBCONTRACTOR acknowledges that CONTRACTOR
shall have the right to witness all tests being performed in connection with the
Work.

 

37.8 CONTRACTOR’s right to conduct inspections shall not obligate CONTRACTOR to
do so. Neither the exercise of CONTRACTOR of any such right, nor any failure on
the part of CONTRACTOR to discover or reject Defective Work shall be construed
to imply an acceptance of such Defective Work or a waiver of such Defect. In
addition, CONTRACTOR’s acceptance of any Work which is later determined to be
Defective shall not in any way relieve SUBCONTRACTOR from its obligations to
correct the Work

 

37.9 If, during the Defect Correction Period, any Work or component thereof is
found to be Defective, and CONTRACTOR provides written notice to SUBCONTRACTOR
within the Defect Correction Period regarding such Defect, SUBCONTRACTOR shall,
at its sole cost and expense, promptly correct (whether by repair, replacement
or otherwise) such Defective Work (the correction of the Defective Work is
hereby defined as the “Corrective Work”). Any such notice from CONTRACTOR shall
state with reasonable specificity the date of occurrence or observation of the
alleged defect and the reasons supporting CONTRACTOR’s belief that SUBCONTRACTOR
is responsible for performing Corrective Work. CONTRACTOR shall provide
SUBCONTRACTOR with access to the Work sufficient to perform its Corrective Work,
so long as such access does not unreasonably interfere with operation of the
Facility and subject to any reasonable security or safety requirements of
CONTRACTOR and SUBCONTRACTOR. In the event SUBCONTRACTOR utilizes spare parts
owned by CONTRACTOR in the course of performing the Corrective Work,
SUBCONTRACTOR shall supply CONTRACTOR free of charge with new spare parts
equivalent in quality and quantity to all such spare parts used by SUBCONTRACTOR
as soon as possible following the utilization of such spare parts.

 

37.10

If SUBCONTRACTOR fails to commence the Corrective Work within a reasonable
period of time not to exceed ten (10) Business Days, or does not complete such
Corrective Work promptly (and provided that CONTRACTOR provides SUBCONTRACTOR
access to the Facility, then CONTRACTOR, upon providing prior written notice to
SUBCONTRACTOR, may perform such Corrective Work, and SUBCONTRACTOR shall be
liable to CONTRACTOR for the reasonable costs incurred by CONTRACTOR in
connection with performing such Corrective Work, and shall pay CONTRACTOR,
within ten (10) Days after receipt of written notice from CONTRACTOR, an amount
equal to such costs (or, at CONTRACTOR’s sole discretion, CONTRACTOR may
withhold or offset amounts owed to SUBCONTRACTOR or collect on the Letter of
Credit, if applicable, such costs and expenses); provided, however, if Defective
Work discovered during the Defect Correction Period presents an imminent threat
to the safety or health of any person and CONTRACTOR knows of such Defective
Work, CONTRACTOR may perform such Corrective Work in order to correct such
Defective Work without giving prior written notice to SUBCONTRACTOR. In such
event, SUBCONTRACTOR shall be liable to CONTRACTOR for the reasonable costs
incurred by CONTRACTOR in connection with performing such Corrective Work, and
shall pay CONTRACTOR, after receipt of written notice from CONTRACTOR, an amount
equal to such costs (or, at CONTRACTOR’s sole discretion, CONTRACTOR may
withhold or offset amounts owed to SUBCONTRACTOR or collect on the Letter of
Credit, if applicable, such costs). To the extent any Corrective Work is
performed by or on behalf of

 

Page 23 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CONTRACTOR, SUBCONTRACTOR’s obligations with respect to such Defective Work that
is corrected by on or behalf of CONTRACTOR shall be relieved, with the exception
of SUBCONTRACTOR’s obligation to pay CONTRACTOR the reasonable costs incurred by
CONTRACTOR in connection with performing such Corrective Work.

 

37.11 With respect to any Corrective Work performed by SUBCONTRACTOR, the Defect
Correction Period for such Corrective Work shall be extended for an additional
one (1) year from the date of the completion of such Corrective Work; provided,
however, in no event shall the Defect Correction Period for any Work (including
Corrective Work) extend beyond thirty-six (36) months after SUBCONTRACTOR’s
achievement of RFCD of the last tank.

 

Page 24 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

37.12 All Corrective Work shall be performed subject to the same terms and
conditions under this Subcontract as the original Work is required to be
performed. In connection with the Corrective Work, any change to Equipment that
would alter the requirements of this Subcontract may be made only with prior
written approval of CONTRACTOR.

 

37.13 SUBCONTRACTOR shall not be liable to CONTRACTOR for any Defective Work
discovered after the expiration of the Defect Correction Period (as may be
extended pursuant to GC-37.11), except for any liability of SUBCONTRACTOR
pursuant to its indemnification, defense and hold harmless obligations under
this Subcontract but such indemnification defense or hold harmless obligation
are not warranty obligations under this section.

 

37.14 The Warranties made in this Subcontract shall be for the benefit of
CONTRACTOR and its successors and permitted assigns and the respective
successors and permitted assigns of any of them, and are fully transferable and
assignable.

 

37.15 THE EXPRESS WARRANTIES SET FORTH IN THIS SUBCONTRACT ARE EXCLUSIVE AND NO
OTHER WARRANTIES OR CONDITIONS SHALL APPLY. THE PARTIES HEREBY DISCLAIM, AND
CONTRACTOR HEREBY WAIVES ANY AND ALL WARRANTIES IMPLIED UNDER APPLICABLE LAW
(INCLUDING THE GOVERNING LAW) INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY
AND IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

 

37.16 Notwithstanding any provision of this clause, SUBCONTRACTOR shall bear the
responsibility of repairs to its Work under this warranty provision. CONTRACTOR
shall bear the responsibility to gas free and place tank into service.

 

GC-38 BACKCHARGES

 

38.1 Upon CONTRACTOR’s written notice to SUBCONTRACTOR, CONTRACTOR may, in
addition to any other amounts to be retained hereunder, retain from any sums
otherwise owing to SUBCONTRACTOR amounts sufficient to cover the costs of any of
the following:

 

  (1) SUBCONTRACTOR’s failure to comply with any provision of this Subcontract
or SUBCONTRACTOR’s acts or omissions in the performance of any part of this
Subcontract, including, but not limited to, violation of any applicable law,
order, rule or regulation, including those regarding safety, hazardous materials
or environmental requirements;

 

  (2) Correction of defective or nonconforming work by redesign, repair, rework,
replacement or other appropriate means when SUBCONTRACTOR states, or by its
actions indicates, that it is unable or unwilling to proceed with corrective
action in a reasonable time; and/or

 

  (3) CONTRACTOR agrees to or is required to take action or perform work for
SUBCONTRACTOR, such as cleanup, off-loading or completion of incomplete work.

 

38.2 CONTRACTOR may, if no funds are owing to SUBCONTRACTOR, backcharge
SUBCONTRACTOR for work done or cost incurred to remedy these or any other
SUBCONTRACTOR defaults, errors, omissions or failures to perform or observe any
part of this Subcontract.

 

38.3 The cost to correct a SUBCONTRACTOR failure to comply or act as outlined
above shall be CONTRACTOR’s documented direct and indirect costs resulting
therefrom.

 

Page 25 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

38.4 CONTRACTOR shall separately invoice or deduct from payments otherwise due
to SUBCONTRACTOR the costs as provided herein. CONTRACTOR’s right to backcharge
is in addition to any and all other rights and remedies provided in this
Subcontract or by law. The performance of backcharge work by CONTRACTOR shall
not relieve SUBCONTRACTOR of any of its responsibilities under this Subcontract
including but not limited to express warranties, specified standards for
quality, contractual liabilities and indemnifications, and meeting the Contract
Milestones of the Special Condition titled COMMENCEMENT, PROGRESS AND COMPLETION
OF THE WORK.

 

GC-39 INDEMNITY

 

39.1 In addition to its indemnification, defense and hold harmless obligations
contained elsewhere in this Subcontract, SUBCONTRACTOR shall indemnify, hold
harmless and defend the CONTRACTOR GROUP and OWNER Group from any and all
damages, losses, costs and expenses (including all reasonable attorneys’ fees
and litigation or arbitration expenses) to the extent that such damages, losses,
costs and expenses result from any of the following:

 

  (1) failure of SUBCONTRACTOR or its Subsubcontractors to comply with
Applicable Law; provided that this indemnity shall be limited to fines and
penalties imposed on CONTRACTOR GROUP and OWNER Group and resulting from the
failure of SUBCONTRACTOR or its Subsubcontractors to comply with Applicable Law;

 

  (2) any and all damages, losses, costs and expenses suffered by a Third Party
and resulting from actual or asserted violation or infringement of any domestic
or foreign patents, copyrights or trademarks or other intellectual property
owned by a Third Party to the extent that such violation or infringement results
from performance of the Work by Subcontractor or any of its Subsubcontractors,
or any improper use of Third Party confidential information or other Third Party
proprietary rights that may be attributable to SUBCONTRACTOR or any of its
Subsubcontractors in connection with the Work;

 

  (3) contamination or pollution suffered by a Third Party to the extent
resulting from SUBCONTRACTOR’s or any Subsubcontractor’s use, handling or
disposal of Hazardous Materials brought on the Site or on the Off-Site Rights of
Ways and Easements by SUBCONTRACTOR or any Subsubcontractor;

 

  (4) failure by SUBCONTRACTOR or any Subsubcontractor to pay Taxes for which
such Party is liable;

 

  (5) failure of SUBCONTRACTOR to make payments to any Subsubcontractor in
accordance with the respective Subcontract, but not extending to any settlement
payment made by to any Subsubcontractor against which SUBCONTRACTOR has pending
or prospective claims, unless such settlement is made with SUBCONRACTOR’s
consent, except after assumption of such Subcontract by CONTRACTOR in accordance
with GC-45.2; or

 

  (6) personal injury to or death of any Person (other than employees of any
member of the SUBCONTRACTOR, CONTRACTOR Group or the OWNER Group or any
Subsubcontractor), and damage to or destruction of property of Third Parties to
the extent arising out of or resulting from the negligence in connection with
the Work of any member of the SUBCONTRACTOR or any Subsubcontractor or anyone
directly or indirectly employed by them.

 

39.2

NOTWITHSTANDING THE PROVISIONS OF GC-39.1 ABOVE, SUBCONTRACTOR SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP FROM AND AGAINST ALL DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL

 

Page 26 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) ARISING OUT
OF OR RESULTING FROM OR RELATED TO (I) INJURY TO OR DEATH OF EMPLOYEES, OFFICERS
OR DIRECTORS OF ANY MEMBER OF THE SUBCONTRACTOR GROUP OR ANY SUBSUBCONTRACTOR OR
(II) DAMAGE TO OR DESTRUCTION OF PROPERTY OF ANY MEMBER OF THE SUBCONTRACTOR OR
ANY SUBSUBCONTRACTOR PRIOR TO PROVISIONAL ACCEPTANCE OCCURRING IN CONNECTION
WITH THE WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH,
DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF
CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP AND
OWNER GROUP.

 

39.3 EXCEPT AS OTHERWISE PROVIDED IN GC 39.2, GC-34.4 AND THE GENERAL CONDITION
TITLED TERMINATION FOR DEFAULT, CONTRACTOR SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS THE SUBCONTRACTOR FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED TO (I) INJURY
TO OR DEATH OF ANY EMPLOYEES, OFFICERS OR DIRECTORS OF CONTRACTOR GROUP AND
OWNER GROUP; (II) DAMAGE TO OR DESTRUCTION OF PROPERTY OF CONTRACTOR AND DAMAGE
TO OR DESTRUCTION OF THE FACILITY AND THE PROJECT PRIOR TO PROVISIONAL
ACCEPTANCE OCCURRING IN CONNECTION WITH THE PROJECT, REGARDLESS OF THE CAUSE OF
SUCH INJURY, DEATH, DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT
NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF THE SUBCONTRACTOR.

 

39.4 Should SUBCONTRACTOR or any Subsubcontractor or any other person, including
any construction equipment lessor, acting through or under any of them file a
lien or other encumbrance against all or any portion of the Work, the Site or
the Facility, SUBCONTRACTOR shall, at its sole cost and expense, remove or
discharge, by payment, bond or otherwise, such lien or encumbrance within
twenty-one (21) Days of SUBCONTRACTOR’s receipt of written notice from
CONTRACTOR notifying SUBCONTRACTOR of such lien or encumbrance; provided that
CONTRACTOR shall have made payment of all amounts properly due and owing to
SUBCONTRACTOR under this Subcontract, other than amounts disputed. If
SUBCONTRACTOR fails to remove or discharge any such lien or encumbrance within
such twenty-one (21) Day period in circumstances where CONTRACTOR has made
payment of all amounts properly due and owing to SUBCONTRACTOR under this
Agreement, other than amounts disputed, then CONTRACTOR may, in its sole
discretion and in addition to any other rights that it has under this
Subcontract, remove or discharge such lien and encumbrance using whatever means
that CONTRACTOR, in its sole discretion, deems appropriate, including the
payment of settlement amounts that it determines in its sole discretion as being
necessary to remove or discharge such lien or encumbrance. In such circumstance,
SUBCONTRACTOR shall be liable to CONTRACTOR for all damages, costs, losses and
expenses (including all reasonable attorneys’ fees, consultant fees and
arbitration expenses, and settlement payments) incurred by CONTRACTOR arising
out of or relating to such removal or discharge. All such damages, costs, losses
and expenses shall be paid by SUBCONTRACTOR no later than thirty (30) Days after
receipt of each invoice from CONTRACTOR.

 

39.5

Not later than fifteen (15) Days after receipt of written notice from the
Indemnified Party to the Indemnifying Party of any claims, demands, actions or
causes of action asserted against such Indemnified Party for which the
Indemnifying Party has indemnification, defense and hold harmless obligations
under this Subcontract, whether such claim, demand, action or cause of action is
asserted in a legal, judicial, arbitral or administrative proceeding or action
or by notice without institution of such legal, judicial, arbitral or
administrative proceeding or action, the Indemnifying Party shall affirm in
writing by notice to such Indemnified Party that the Indemnifying Party will
indemnify, defend and hold harmless such Indemnified Party and shall, at the

 

Page 27 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Indemnifying Party’s own cost and expense, assume on behalf of the Indemnified
Party and conduct with due diligence and in good faith the defense thereof with
counsel selected by the Indemnifying Party and reasonably satisfactory to such
Indemnified Party; provided, however, that such Indemnified Party shall have the
right to be represented therein by advisory counsel of its own selection, and at
its own expense; and provided further that if the defendants in any such action
or proceeding include the Indemnifying Party and an Indemnified Party and the
Indemnified Party shall have reasonably concluded that there may be legal
defenses available to it which are different from or additional to, or
inconsistent with, those available to the Indemnifying Party, such Indemnified
Party shall have the right to select up to one separate counsel to participate
in the defense of such action or proceeding on its own behalf at the reasonable
expense of the Indemnifying Party. In the event of the failure of the
Indemnifying Party to perform fully in accordance with the defense obligations
under this GC-39.6, such Indemnified Party may, at its option, and without
relieving the Indemnifying Party of its obligations hereunder, so perform, but
all damages, costs and expenses (including all reasonable attorneys’ fees, and
litigation or arbitration expenses, settlement payments and judgments) so
incurred by such Indemnified Party in that event shall be reimbursed by the
Indemnifying Party to such Indemnified Party, together with reasonable interest
on same from the date any such cost and expense was paid by such Indemnified
Party until reimbursed by the Indemnifying Party.

 

39.6 Except as otherwise set forth in 39.2 and 39.3 above, the indemnity,
defense and hold harmless obligations for personal injury or death or property
damage under this Subcontract shall apply regardless of whether the indemnified
party was concurrently negligent (whether actively or passively), it being
agreed by the parties that in this event, the parties’ respective liability or
responsibility for such damages, losses, costs and expenses under this Article
shall be determined in accordance with principles of comparative negligence.

 

39.7 CONTRACTOR and SUBCONTRACTOR agree that the Louisiana Oilfield
Anti-indemnity Act, LA. Rev. Stat. §9:2780, et. Seq., is inapplicable to this
agreement and the performance of the work. Application of these code sections to
this agreement would be contrary to the intent of the parties, and each party
hereby irrevocably waives any contention that these codes sections are
applicable to this agreement or the work. In addition, it is the intent of the
parties in the event that the aforementioned act were to apply that each party
shall provide insurance to cover the losses contemplated by such code sections
and assumed by each such party under the indemnification provisions of this
agreement, and subcontractor agrees that the Subcontract price (as may be
adjusted by change order in accordance with the General Condition titled
CHANGES, compensates SUBCONTRACTOR for the cost of premiums for the insurance
provided by it under this agreement. The parties agree that each party’s
agreement to support their indemnification obligations by insurance shall in no
respect impair their indemnification obligations.

 

39.8 In the event that any indemnity provisions in this agreement are contrary
to the law governing this agreement, then the indemnity obligations applicable
hereunder shall be applied to the maximum extent allowed by applicable law.

 

39.9 SUBCONTRACTOR specifically waives any immunity provided against this
indemnity by an industrial insurance or workers’ compensation statute.

 

GC-40 PATENT AND INTELLECTUAL PROPERTY INDEMNITY

 

40.1

SUBCONTRACTOR hereby indemnifies and shall defend and hold harmless CONTRACTOR,
OWNER, and their representatives from and against any and all claims, actions,
losses, damages, and expenses, including attorney’s fees, arising from any
claim, whether rightful or otherwise, that any concept, product, design,
equipment, material, process, copyrighted material or confidential information,
or any part thereof, furnished by SUBCONTRACTOR under this Subcontract
constitutes an infringement of any patent or copyrighted material or a theft of
trade

 

Page 28 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

secrets. If use of any part of such concept, product, design, equipment,
material, process, copyrighted material or confidential information is limited
or prohibited, SUBCONTRACTOR shall, at its sole expense, procure the necessary
licenses to use the infringing or a modified but non-infringing concept,
product, design, equipment, material, process, copyrighted material or
confidential information or, with CONTRACTOR’s prior written approval, replace
it with substantially equal but non-infringing concepts, products, designs,
equipment, materials, processes, copyrighted material or confidential
information; provided, however,

 

  (1) That any such substituted or modified concepts, products, designs,
equipment, material, processes, copyrighted material or confidential information
shall meet all the requirements and be subject to all the provisions of this
Subcontract; and

 

  (2) That such replacement or modification shall not modify or relieve
SUBCONTRACTOR of its obligations under this Subcontract.

 

40.2 The foregoing obligation shall not apply to any concept, product, design,
equipment, material, process, copyrighted material or confidential information
the detailed design of which (excluding rating and/or performance
specifications) has been furnished in writing by CONTRACTOR or OWNER to
SUBCONTRACTOR.

 

40.3 In the event that any violation or infringement for which SUBCONTRACTOR is
responsible to indemnify the CONTRACTOR Group and OWNER Group as set forth in
GC-39.1 and 40.1 above results in any suit, claim, temporary restraining order
or preliminary injunction SUBCONTRACTOR shall, in addition to its obligations
under GC-39, make every reasonable effort, by giving a satisfactory bond or
otherwise, to secure the suspension of the injunction or restraining order. If,
in any such suit or claim, the Work, the Facility, or any part, combination or
process thereof, is held to constitute an infringement and its use is
preliminarily or permanently enjoined, SUBCONTRACTOR shall promptly make every
reasonable effort to secure for CONTRACTOR and OWNER a license, at no cost to
CONTRACTOR or OWNER, authorizing continued use of the infringing Work. If
SUBCONTRACTOR is unable to secure such a license within a reasonable time,
SUBCONTRACTOR shall, at its own expense and without impairing performance
requirements, either replace the affected Work, in whole or part, with
non-infringing components or parts or modify the same so that they become
non-infringing.

 

GC-41 RIGHT TO WORK TOOLS AND WORK PRODUCT

 

41.1 CONTRACTOR and/or OWNER shall have, and SUBCONTRACTOR hereby grants
CONTRACTOR and/or OWNER, a permanent, assignable, non-exclusive, royalty-free
license to use any concept, product, process (patentable or otherwise),
copyrighted material (including without limitation documents, specifications,
calculations, maps, sketches, notes, reports, data, models, samples, drawings,
designs, and electronic software), and confidential information owned by
SUBCONTRACTOR upon commencement of the Work under this Subcontract and used by
SUBCONTRACTOR or furnished or supplied to CONTRACTOR and/or OWNER by
SUBCONTRACTOR in the course of performance under this Subcontract in connection
with the Project (collectively the “Work Product”).

 

41.2

SUBCONTRACTOR acknowledges that it is not authorized to include any concept,
process concept, product, process (patentable or otherwise), copyrightable
material (including without limitation documents, specifications, calculations,
maps, sketches, notes, reports, data, models, samples, drawings, designs and
electronic software) or confidential information which is first developed,
produced or reduced to practice by SUBCONTRACTOR or any of its employees in the
performance of this Subcontract (“Subcontractor Inventions”) in the Work Product
of SUBCONTRACTOR. Prior to including any such Subcontractor Invention in the
Work Product of Subcontractor, SUBCONTRACTOR shall obtain the written consent of
CONTRACTOR.

 

Page 29 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

If CONTRACTOR agrees to the inclusion of such SUBCONTRACTOR Inventions in the
Work Product of SUBCONTRACTOR, CONTRACTOR shall notify SUBCONTRACTOR in writing
and SUBCONTRACTOR and CONTRACTOR shall discuss and agree the terms and
conditions of any such inclusion. If CONTRACTOR does not agree in writing to the
inclusion of any such Subcontractor Inventions in the Work Product and
SUBCONTRACTOR includes such Subcontractor Inventions notwithstanding its failure
to obtain CONTRACTOR’s consent, any such Subcontractor Invention shall be the
property of OWNER upon its creation and SUBCONTRACTOR agrees to do all things
reasonable necessary, at CONTRACTOR’s or OWNER’s expense and as CONTRACTOR or
OWNER directs, to obtain patents or copyrights on any portion of such Work
Product to the extent the same may be patentable or copyrightable. SUBCONTRACTOR
further agrees to execute and deliver or cause to be executed or delivered such
documents, including in particular instruments or assignment, as CONTRACTOR
and/or OWNER may in its discretion deem necessary or desirable to assign and
transfer title to such Work Product to OWNER and to carry out the provisions of
this clause.

 

41.3 SUBCONTRACTOR shall identify portions of the Work Product, which contain
Third Party Proprietary Work Product for which OWNER shall need to obtain
permission from the appropriate owners of such Third Party Proprietary Work
Product for use by OWNER on projects other than the Project. Notwithstanding
anything to the contrary in this Subcontract, no license is granted to
CONTRACTOR or OWNER with respect to the use of any SUBCONTRACTOR proprietary
software or systems.

 

41.4 All work product, and all copies thereof, shall be returned or delivered to
CONTRACTOR upon the earlier of expiration of the Defect Correction Period and
termination of this Subcontract, except that (i) SUBCONTRACTOR may, subject to
its confidentiality obligations set forth in the General Condition titled
NONDISCLOSURE, retain one record set of the work product and may use and modify
such work product, and (ii) subcontractors and sub-tier subcontractors may
retain any work product generated by them so long as CONTRACTOR has been
provided the following copies of such work product: six (6) hard copies; two (2)
reproducible Drawings, where applicable; and two (2) sets each of fully editable
and operable native and .pdf files of documents on CD for all such drawings and
specifications.

 

41.5 All written materials, plans, drafts, specifications, computer files or
other documents (if any) prepared or furnished by CONTRACTOR or OWNER or any of
CONTRACTOR’s or OWNER’s other consultants or contractors shall at all times
remain the property of OWNER, and SUBCONTRACTOR shall not make use of any such
documents or other media for any other project or for any other purpose than as
set forth herein. All such documents and other media, including all copies
thereof, shall be returned to CONTRACTOR upon the earlier of expiration of the
Defect Correction Period and termination of this Subcontract, except that
SUBCONTRACTOR may, subject to its confidentiality obligations as set forth in GC
43, retain one record set of such documents or other media.

 

41.6 In addition, CONTRACTOR and OWNER shall be entitled to modify the Work
Product of SUBCONTRACTOR, including SUBCONTRACTOR’s intellectual property which
may be imbedded in the Work Product in connection with the Project, provided
that CONTRACTOR or OWNER shall first remove, or cause to be removed, all
references to SUBCONTRACTOR from the Work Product and SUBCONTRACTOR’s
intellectual property imbedded in the Work Product. CONTRACTOR shall defend,
indemnify and hold SUBCONTRACTOR harmless from and against all damages, losses,
costs and expenses (including all reasonable attorneys’ fees and litigation or
arbitration expenses) incurred by SUBCONTRACTOR and caused by any modifications
to the Work Product or SUBCONTRACTOR’s intellectual property.

 

Page 30 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GC-42 ASSIGNMENTS AND SUBCONTRACTS

 

42.1 Any SUBCONTRACTOR assignment of this Subcontract or rights hereunder, in
whole or part, without the prior written consent of CONTRACTOR shall be void,
except that upon ten (10) Days written notice to CONTRACTOR, SUBCONTRACTOR may
assign monies due or to become due under this Subcontract, provided that any
assignment of monies shall be subject to proper set-offs in favor of CONTRACTOR
and any deductions provided for in this Subcontract.

 

42.2 SUBCONTRACTOR shall not subcontract with any third party for the
performance of all or any portion of the Work without the advance written
approval of CONTRACTOR. Purchase orders and subcontracts of any tier must
include provisions to secure all rights and remedies of CONTRACTOR and OWNER
provided under this Subcontract, and must impose upon the lower-tier supplier
and subcontractor all of the duties and obligations required to fulfill this
Subcontract.

 

42.3 All Subsubcontracts shall, so far as reasonably practicable, be consistent
with the terms or provisions of this Agreement. No subcontractor or sub-tier
subcontractor is intended to be or shall be deemed a third-party beneficiary of
this Subcontract.

 

42.4 SUBCONTRACTOR shall (i) notify CONTRACTOR of its proposed Major
Subsubcontractor as soon as reasonably practicable during the selection process
and furnish to CONTRACTOR all information reasonably requested with respect to
SUBCONTRACTOR’s selection criteria, and (ii) notify CONTRACTOR no less than ten
(10) Business Days prior to the execution of a Major Subsubcontract with a Major
Subsubcontractor. CONTRACTOR shall have the discretion, not to be unreasonably
exercised, to reject any proposed Major Subsubcontractor for a Major
Subcontract. SUBCONTRACTOR shall not enter into any Major Subcontract with a
proposed Major Subcontractor that is rejected by CONTRACTOR in accordance with
the preceding sentence. CONTRACTOR shall undertake in good faith to review the
information provided by SUBCONTRACTOR, expeditiously and shall notify
SUBCONTRACTOR of its decision to accept or reject a proposed Major
Subsubcontractor as soon as practicable after such decision is made. Failure of
CONTRACTOR to accept or reject a proposed Major Subsubcontractor within twenty
(20) Business Days shall be deemed to be an acceptance of such Major
Subsubcontractor, but CONTRACTOR’s acceptance of a proposed Major
Subsubcontractor shall in no way relieve SUBCONTRACTOR of its responsibility for
performing the Work in compliance with this SUBCONTRACT.

 

42.5 For any Subsubcontractor having a Subsubcontract value in excess of One
Million U.S. Dollars (U.S. $1,000,000), SUBCONTRACTOR shall, within fifteen (15)
Business Days after the execution of any such Subsubcontract, notify CONTRACTOR
in writing of the selection of such Subsubcontractor and inform CONTRACTOR
generally what portion of the Work such Subsubcontractor is performing.

 

42.6 Within ten (10) Days of CONTRACTOR’s request, SUBCONTRACTOR shall furnish
CONTRACTOR with a copy of any Subsubcontract, excluding provisions regarding
pricing, discount or credit information, payment terms, payment schedules,
retention, performance security, bid or proposal data, and any other information
which SUBCONTRACTOR or any Subsubcontractor reasonably considers to be
commercially sensitive information.

 

42.7 In addition to the requirements above and without in any way relieving
SUBCONTRACTOR of its full responsibility to CONTRACTOR for the acts and
omissions of Subsubcontractors, each Major Subsubcontract shall contain the
following provisions:

 

  

“This Subsubcontract and any subcontract between Subsubcontractor and any of its
lower-tier subcontractors may be assigned to OWNER without the consent of
Subsubcontractor or any of its lower-tier subcontractors provided, however, with
respect to each Construction Equipment rental or lease agreement,
Subsubcontractor shall only be obligated to use its best efforts to include a

 

Page 31 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

provision that such agreement may be assigned to OWNER without the consent of
the respective Construction Equipment Lessor; and so far as reasonably
practicable, the Subsubcontractor shall comply with all requirements and
obligations of SUBCONTRACTOR and CONTRACTOR to OWNER under their Agreement, as
such requirements and obligations are applicable to the performance of the Work
under the respective Subsubcontract.”

 

42.8 This Subcontract may be assigned to other persons only upon the prior
written consent of the non-assigning Party hereto, except that CONTRACTOR may
assign this Agreement to any of its Affiliates by providing notice to
SUBCONTRACTOR. Furthermore, OWNER may, for the purpose of providing collateral,
assign, pledge and/or grant a security interest in this Subcontract to any
Lender without SUBCONTRACTOR’s consent. When duly assigned in accordance with
the foregoing, this Subcontract shall be binding upon and shall inure to the
benefit of the assignee; provided that any assignment by SUBCONTRACTOR,
CONTRACTOR OR OWNER shall not relieve SUBCONTRACTOR, CONTRACTOR or OWNER (as
applicable) of any of its obligations or liabilities under this Subcontract. Any
assignment not in accordance with this Article shall be void and without force
or effect, and any attempt to assign this Subcontract in violation of this
provision shall grant the non-assigning Party the right, but not the obligation,
to terminate this Subcontract at its option for Default.

 

42.9 This Subcontract shall be binding upon the Parties hereto, their successors
and permitted assigns.

 

GC-43 NONDISCLOSURE

 

43.1 SUBCONTRACTOR agrees not to divulge to third parties, without the written
consent of CONTRACTOR or OWNER, any information obtained from or through
CONTRACTOR or OWNER in connection with the performance of this Subcontract
unless;

 

  (1) The information is known to SUBCONTRACTOR prior to obtaining the same from
CONTRACTOR or OWNER;

 

  (2) The information is, at the time of disclosure by SUBCONTRACTOR, then in
the public domain; or

 

  (3) The information is obtained by SUBCONTRACTOR from a third party who did
not receive same, directly or indirectly from CONTRACTOR or OWNER and who has no
obligation of secrecy with respect thereto.

 

43.2 SUBCONTRACTOR further agrees that it will not, without the prior written
consent of CONTRACTOR or OWNER, disclose to any third party any information
developed or obtained by SUBCONTRACTOR in the performance of this Subcontract
except to the extent that such information falls within one of the categories
described in (1) through (3) above.

 

43.3 If so requested by CONTRACTOR or OWNER, SUBCONTRACTOR further agrees to
require its employees to execute a nondisclosure agreement prior to performing
any work under this Subcontract.

 

Page 32 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

43.4 SUBCONTRACTOR hereby covenants and warrants that SUBCONTRACTOR and its
employees and agents shall not (without in each instance obtaining CONTRACTOR’s
prior written consent) disclose, make commercial or other use of, or give or
sell to any person, other than to members of the SUBCONTRACTOR Group and
Subsubcontractors as necessary to perform the Work, any information
conspicuously marked and identified in writing as confidential and relating to
the business, products, services, research or development, clients or customers
of CONTRACTOR or OWNER or any CONTRACTOR or OWNER Affiliate, or relating to
similar information of a Third Party who has entrusted such information to OWNER
or CONTRACTOR any of their Affiliates (hereinafter individually or collectively,
“OWNER’s or CONTRACTOR’s Confidential Information”). Prior to disclosing any
such information to any Subsubcontractor as necessary to perform the Work,
SUBCONTRACTOR shall bind such Subsubcontractor to the confidentiality
obligations contained in this GC-43.4. Nothing in this GC-43.4 or this
Subcontract shall in any way prohibit SUBCONTRACTOR or any of its
Subsubcontractors from making commercial or other use of, selling, or disclosing
any of their respective SUBCONTRACTOR’s Intellectual Property or Third Party
Proprietary Work Product.

 

Page 33 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

43.5 Confidential Information shall not include: (i) information which at the
time of disclosure or acquisition is in the public domain, or which after
disclosure or acquisition becomes part of the public domain without violation of
GC-43.4; (ii) information which at the time of disclosure or acquisition was
already in the possession of the Receiving Party or its employees or agents and
was not previously acquired from the Disclosing Party or any of its employees or
agents directly or indirectly; (iii) information which the Receiving Party can
show was acquired by such entity after the time of disclosure or acquisition
hereunder from a Third Party without any confidentiality commitment, if, to the
best of Receiving Party’s or its employees’ or agent’s knowledge, such Third
Party did not acquire it, directly or indirectly, from the Disclosing Party or
any of its employees or agents; (iv) information independently developed by the
Receiving Party without benefit of the Confidential Information; and (v)
information which a Party believes in good faith is required to be disclosed in
connection with the Project by Applicable Law, any Governmental Instrumentality
(including the FERC), applicable securities laws or the rules of any stock
exchange; provided, however, that prior to such disclosure, the Receiving Party
gives reasonable notice to the Disclosing Party of the information required to
be disclosed.

 

43.6 The Parties acknowledge that in the event of a breach of any of the terms
contained in this GC-43.4, the Disclosing Party would suffer irreparable harm
for which remedies at law, including damages, would be inadequate, and that the
Disclosing Party shall be entitled to seek equitable relief therefor by
injunction, without the requirement of posting a bond.

 

43.7 The confidentiality obligations of this GC-43.4 shall expire upon the
earlier of a period of ten (10) years following (i) the termination of this
Subcontract or (ii) Final Completion.

 

GC-44 SUSPENSION

 

44.1 CONTRACTOR may by written notice to SUBCONTRACTOR, suspend at any time the
performance of all or any portion of the Work to be performed under the
Subcontract. Upon receipt of such notice, SUBCONTRACTOR shall, unless the notice
requires otherwise:

 

  (1) Immediately discontinue Work on the date and to the extent specified in
the notice;

 

  (2) Place no further orders or subcontracts for material, services, or
facilities with respect to suspended Work other than to the extent required in
the notice;

 

  (3) Promptly make every reasonable effort to obtain suspension upon terms
satisfactory to CONTRACTOR of all orders, subcontracts and rental agreements to
the extent they relate to performance of suspended Work;

 

  (4) Continue to protect and maintain the Work including those portions on
which Work has been suspended; and

 

  (5) Take any other reasonable steps to minimize costs associated with such
suspension.

 

  (6) CONTRACTOR shall give SUBCONTRACTOR instructions during suspension whether
to maintain its staff and labor on or near the Site and otherwise be ready to
proceed expeditiously with the Work as soon as reasonably practicable after
receipt of CONTRACTOR’s further instructions. Unless otherwise instructed by
CONTRACTOR, SUBCONTRACTOR shall during any such suspension maintain its staff
and labor on or near the Site and otherwise be ready to proceed expeditiously
with the Work as soon as reasonably practicable after receipt of CONTRACTOR’s
further instructions.

 

44.2 Upon receipt of notice to resume suspended work, SUBCONTRACTOR shall
immediately resume performance under this Subcontract to the extent required in
the notice.

 

Page 34 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

44.3 If SUBCONTRACTOR intends to assert a claim for equitable adjustment under
this clause it must, pursuant to the General Condition titled CHANGES and within
ten (10) Days after receipt of notice to resume work, submit the required
written notification of claim and within twenty (20) Days thereafter its written
proposal setting forth the impact of such claim.

 

44.4 In no event shall SUBCONTRACTOR be entitled to any additional profits or
damages due to such suspension.

 

GC-45 TERMINATION FOR DEFAULT

 

45.1 Notwithstanding any other provisions of this Subcontract, SUBCONTRACTOR
shall be considered in default of its contractual obligations under this
Subcontract if it:

 

  (1) Performs work which fails to conform to the requirements of this
Subcontract;

 

  (2) Fails to make progress so as to endanger performance of this Subcontract;

 

  (3) Abandons or refuses to proceed with any of the Work, including
modifications directed pursuant to the General Condition titled CHANGES;

 

  (4) Fails to fulfill or comply with any of the other material terms of this
Subcontract;

 

  (5) Fails to commence the Work in accordance with the provisions of this
Agreement;

 

  (6) Abandons the Work;

 

  (7) Fails to maintain insurance required under this Agreement;

 

  (8) Materially disregards Applicable Law or Applicable Standards and Codes;

 

  (9) Engages in behavior that is dishonest, fraudulent or constitutes a
conflict with SUBCONTRACTOR’s obligations under this Subcontract; or if

 

  (10) SUBCONTRACTOR suffers an “Insolvency Event” or makes a general assignment
for the benefit of creditors. An “Insolvency Event” in relation to any Party
shall mean the bankruptcy, insolvency, liquidation, administration,
administrative or other receivership or dissolution of such Party, and any
equivalent or analogous proceedings by whatever name known and in whatever
jurisdiction, and any step taken (including, without limitation, the
presentation of a petition or the passing of a resolution or making a general
assignment or filing for the benefit of its creditors) for or with a view toward
any of the foregoing.

 

45.2

Upon the occurrence of any of the foregoing, CONTRACTOR shall notify
SUBCONTRACTOR in writing of the nature of the failure and of CONTRACTOR’s
intention to terminate the Subcontract or a specified portion of the Work for
default. If SUBCONTRACTOR does not cure such failure within ten (10) Days after
receipt of notification or, with respect to circumstances listed in subsections
(1) through (9) above in clause GC-45.1, fails to provide satisfactory evidence
that such default will be corrected within a reasonable time, CONTRACTOR may, by
written notice to SUBCONTRACTOR and without notice to SUBCONTRACTOR’s sureties,
if any, terminate in whole or in part SUBCONTRACTOR’s right to proceed with the
Work and CONTRACTOR may prosecute the Work to completion by contract or by any
other method deemed expedient. If SUBCONTRACTOR default is due to an Insolvency
Event as addressed in subsection (10) above in clause GC-45.1, CONTRACTOR may,
by written notice to SUBCONTRACTOR and without

 

Page 35 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

notice to SUBCONTRACTOR’s sureties, if any, immediately terminate in whole or in
part SUBCONTRACTOR’s right to proceed with the Work and CONTRACTOR may prosecute
the Work to completion by contract or by any other method deemed expedient. In
addition, upon the occurrence of a default by SUBCONTRACTOR, CONTRACTOR may take
possession of and utilize any data, designs, licenses, materials, equipment, and
tools furnished by SUBCONTRACTOR and necessary to complete the Work, hire any or
all of SUBCONTRACTOR’s employees and take assignment of any or all of the
subcontracts. SUBCONTRACTOR’s equipment and tools shall be returned upon
completion of the Work, except to the extent title to the Goods passed to
CONTRACTOR under the General Condition titled TITLE AND RISK OF LOSS.

 

45.3 Notwithstanding the preceding subclauses, CONTRACTOR may immediately
terminate this Subcontract for default if SUBCONTRACTOR’s breach of its
contractual obligations is considered not curable or for failure to cure safety
violations.

 

45.4 SUBCONTRACTOR and its sureties, if any, shall be liable for all costs in
excess of the Subcontract price for such terminated work reasonably and
necessarily incurred in the completion of the Work, including acceleration in
order to achieve the RFCD milestone dates, attorneys’ fees, consultant fees and
cost of administration of any purchase order or subcontract awarded to others
for completion.

 

45.5 In addition to the amounts recoverable above, CONTRACTOR shall be entitled
to delay damages under this Article which, for this purpose, means Delay
Liquidated Damages owed by SUBCONTRACTOR to CONTRACTOR, if any, under this
Subcontract up to the date of termination.

 

45.6 Upon termination for default, SUBCONTRACTOR shall:

 

  (1) Immediately discontinue work on the date and to the extent specified in
the notice and place no further purchase orders or subcontracts to the extent
that they relate to the performance of the terminated work;

 

  (2) Inventory, maintain and turn over to CONTRACTOR all data, designs,
licenses, equipment, materials, tools, and property furnished by SUBCONTRACTOR
or provided by CONTRACTOR for performance of the terminated work subject to it
being returned upon completion of the Work;

 

  (3) Upon CONTRACTOR’s written instructions, either promptly obtain
cancellation upon terms satisfactory to CONTRACTOR of all purchase orders,
subcontracts, rentals, or any other agreements existing for performance of the
terminated work or assign those agreements as directed by CONTRACTOR or assign
such agreements to CONTRACTOR or OWNER in accordance with GC-45.2 above;

 

  (4) Cooperate with CONTRACTOR in the transfer of data, designs, licenses and
information and disposition of work in progress so as to mitigate damages;

 

  (5) Comply with other reasonable requests from CONTRACTOR regarding the
terminated work; and

 

  (6) Continue to perform in accordance with all of the terms and conditions of
this Subcontract such portion of the Work that is not terminated.

 

45.7 If, after termination pursuant to this clause, it is determined for any
reason that SUBCONTRACTOR was not in default, the rights and obligations of the
parties shall be the same as if the notice of termination had been issued
pursuant to the General Condition titled OPTIONAL TERMINATION.

 

Page 36 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

45.8 Notwithstanding any other provisions of this Subcontract, CONTRACTOR shall
be considered in default of its contractual obligations under this Subcontract,
if it:

 

  (1) Fails to make any payment of any undisputed amount to SUBCONTRACTOR as
required by the Subcontract.

 

  (2) If CONTRACTOR fails to pay any undisputed amount due and owing to
SUBCONTRACTOR and such failure continues for more than thirty (30) Days after
the due date for such payment, then SUBCONTRACTOR may suspend performance of the
Work until SUBCONTRACTOR receives such undisputed amounts. Prior to any such
suspension, SUBCONTRACTOR shall provide CONTRACTOR with at least fourteen (14)
Days’ prior notice of its intent to suspend performance of the Work.
SUBCONTRACTOR shall be entitled to change order on account of any suspension in
accordance with this section.

 

  (3) If CONTRACTOR does not cure such failure within 30 Days after receipt of
notification, or fails to provide satisfactory evidence that such default will
be corrected within 90 Days, SUBCONTRACTOR may, by written notice to CONTRACTOR,
if any, terminate in whole or in part this Subcontract. This termination remedy
does not limit any other rights or remedies available to SUBCONTRACTOR under
this Subcontract.

 

GC-46 OPTIONAL TERMINATION

 

46.1 CONTRACTOR may, at its option, terminate for convenience any of the Work
under this Subcontract in whole or, from time to time, in part, at any time by
written notice to SUBCONTRACTOR. Such notice shall specify the extent to which
the performance of the Work is terminated and the effective date of such
termination. Upon receipt of such notice SUBCONTRACTOR shall:

 

  (1) Immediately discontinue the Work on the date and to the extent specified
in the notice and place no further purchase orders or subcontracts for
materials, services, or facilities, other than as may be required for completion
of such portion of the Work that is not terminated;

 

  (2) Promptly obtain assignment or cancellation upon terms satisfactory to
CONTRACTOR of all purchase orders, subcontracts, rentals, or any other
agreements existing for the performance of the terminated work or assign those
agreements as directed by CONTRACTOR;

 

  (3) Assist CONTRACTOR in the maintenance, protection, and disposition of work
in progress, plant, tools, equipment, property, and materials acquired by
SUBCONTRACTOR or furnished by CONTRACTOR under this Subcontract; and

 

  (4) Complete performance of such portion of the Work, which is not terminated.

 

Page 37 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

46.2 Upon any such termination, SUBCONTRACTOR shall waive any claims for damages
including loss of anticipated profits; on account thereof, but as the sole right
and remedy of SUBCONTRACTOR, CONTRACTOR shall pay in accordance with the
following:

 

  (1) The Subcontract price corresponding to the Work performed in accordance
with this Subcontract prior to such notice of termination (including changes
ultimately determined per this Subcontract);

 

  (2) All reasonable costs for Work thereafter performed as specified in such
notice;

 

  (3) Reasonable administrative costs of settling and paying claims arising out
of the termination of work under purchase orders or subcontracts;

 

  (4) Reasonable costs incurred in demobilization and the disposition of
residual material, plant and equipment; and

 

  (5) A reasonable overhead and profit on items (2) through (4) of this clause.

 

46.3 SUBCONTRACTOR shall submit within thirty (30) Days after receipt of notice
of termination, a written statement setting forth its proposal for an adjustment
to the subcontract price to include only the incurred costs described in this
clause. CONTRACTOR shall review, analyze, and verify such proposal, and
negotiate an equitable adjustment, and the Subcontract shall be modified
accordingly.

 

GC-47 ACCEPTANCE AND COMPLETION

 

47.1 SUBCONTRACTOR shall complete all the Work so that it shall, in every
respect, be complete and ready for RFCD in accordance with the Subcontract
Milestones contained in the Special Condition titled COMMENCEMENT, PROGRESS AND
COMPLETION OF THE WORK.

 

47.2 “Mechanical Completion”

 

   Mechanical Completion is defined as “Ready For Cool Down (RFCD)”, which means
that all of the following have occurred: (i) SUBCONTRACTOR has completed all
applicable Work, other than punchlist Work, in accordance with the requirements
contained in this Subcontract such that each tank is ready for use to receive
and dispatch LNG and Natural Gas so that the Cool Down phase can commence; and
(ii) SUBCONTRACTOR has delivered to CONTRACTOR a Notice of Mechanical Completion
for such tank. Such notice shall not be given and shall not be effective unless
all Subcontract requirements have been met or expressly waived in writing, in
whole or in part, by CONTRACTOR. Upon receipt of SUBCONTRACTOR’s Notice(s) of
Mechanical Completion, CONTRACTOR shall advise SUBCONTRACTOR in writing of any
defects or deficiencies to be remedied.

 

Page 38 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

47.3 “Provisional Acceptance”

 

   The Provisional Acceptance Certificate for each tank will be issued only
after all requirements for Mechanical Completion have been met and all punchlist
items and other obligations of SUBCONTRACTOR required by this Subcontract have
been fulfilled. The following requirements, while still required by the scope of
Work, need not be completed to obtain Provisional Acceptance for the first and
second tanks: thermographic inspection; final unconditional releases of lien;
demobilization.

 

   The Provisional Acceptance Certificate for the third tank will be issued only
after all requirements for Mechanical Completion have been met, all punchlist
items and other obligations of SUBCONTRACTOR, including thermographic
inspection; final unconditional releases of lien and demobilization have been
completed.

 

Page 39 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

47.4 “Final Acceptance”

 

   Upon the fulfillment of all Provisional Acceptance requirements for all three
tanks and the Work as specified in the Subcontract and the expiration of
warranties as specified in the General Condition titled WARRANTY / DEFECT
CORRECTION PERIOD and fulfillment of all SUBCONTRACTOR obligations related
thereto, including correction of any and all defects in the Work and breach of
warranty or guarantee, and provided the Provisional Acceptance Certificates have
been issued for Work, CONTRACTOR shall issue a Final Acceptance Certificate.

 

GC-48 PERFORMANCE GUARANTEES

 

48.1 Without limiting the effect of the General Condition titled WARRANTY,
SUBCONTRACTOR specifically warrants to CONTRACTOR that each discrete unit of the
Plant and the Plant as a whole shall be tested for and achieve all “Performance
Guarantees” as stipulated in Exhibit “D.”

 

48.2 In the event SUBCONTRACTOR fails to achieve one or more of the Performance
Guarantees, SUBCONTRACTOR shall:

 

  (1) Investigate at its own cost the cause of the failure to meet the
Performance Guarantee(s).

 

  (2) Submit for CONTRACTOR approval, within fifteen (15) Days after completion
of the respective test, a proposal for modifications to either SUBCONTRACTOR’s
operating instructions and conditions, and/or to the physical facilities of the
unit or the Plant deemed necessary to fulfill the Performance Guarantee(s).
Failure by SUBCONTRACTOR to submit such proposal within the fifteen (15) day
period shall entitle CONTRACTOR, at its option, to require SUBCONTRACTOR to pay
the Liquidated Damages specified in the Special Condition titled LIQUIDATED
DAMAGES.

 

  (3) Carry out, at SUBCONTRACTOR’s expense, such modifications proposed by
SUBCONTRACTOR and approved by CONTRACTOR.

 

  (4) Reimburse the cost of CONTRACTOR and OWNER personnel required to supervise
and inspect the modifications.

 

  (5) After modification of the operating instructions and conditions and/or the
physical facilities of the unit or the Plant the respective performance test(s)
shall be repeated within seven (7) Days in the presence of SUBCONTRACTOR’s,
CONTRACTOR’s and OWNER’s representatives, who shall attend at SUBCONTRACTOR’s
expense.

 

  (6) The procedure described above shall be repeated until the Performance
Guarantee(s) are met. However, following the third performance test(s) or after
the expiration of ninety (90) Days from the date CONTRACTOR issued the Notice to
Commence Performance Testing, CONTRACTOR may at its sole option require
SUBCONTRACTOR to pay the Liquidated Damages specified in the Special Condition
titled LIQUIDATED DAMAGES, allow SUBCONTRACTOR to continue the procedure
described above, require actual damages if the failure in performance is
substantial, or reject acceptance of the Plant or any unit thereof and declare
SUBCONTRACTOR to be in breach of the Subcontract.

 

  (7)

In the event that no Performance Testing has commenced within ninety (90) Days
after the date CONTRACTOR issued the Notice to Commence Performance Testing for
reasons attributable to SUBCONTRACTOR, CONTRACTOR may at its option require
SUBCONTRACTOR to pay the Liquidated Damages specified in the Special Condition
titled LIQUIDATED DAMAGES or extend this period and require SUBCONTRACTOR to
continue corrective work until the Performance Testing can take place. If, after
another

 

Page 40 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

thirty (30) Days Performance Testing has still not commenced for reasons
attributable to SUBCONTRACTOR, SUBCONTRACTOR shall be deemed to be in breach of
the Subcontract, and CONTRACTOR may, at its option, notwithstanding other rights
under the Subcontract, request actual damages or terminate the Subcontract in
accordance with the General Condition titled, TERMINATION FOR DEFAULT or reject
acceptance of the Plant.

 

(8) Notwithstanding the provisions above CONTRACTOR shall, at any time after
SUBCONTRACTOR has failed to satisfy any Performance Guarantee(s) after the third
respective Performance Test, have the right to take over and make all
modifications necessary to bring the unit or the Plant into condition to satisfy
the respective Performance Guarantee(s) and CONTRACTOR shall be reimbursed by
SUBCONTRACTOR for the cost thereof.

 

(9) In the event the Plant as a whole has not met the Performance Guarantee(s)
and the failure of the Plant or any unit of the Plant is substantial in that the
Plant is unable to serve the purpose for which it was intended under this
Subcontract or if the parameters shown during the best respective performance
test(s) are below the minimum/maximum ranges stipulated in Exhibit “D”
CONTRACTOR may, notwithstanding any rights under this Subcontract and
notwithstanding SUBCONTRACTOR’s obligation to pay Liquidated damages, exercise
its rights to demand actual damages or to terminate this Subcontract in
accordance with the General Condition titled, TERMINATION FOR DEFAULT or to
reject acceptance of the PLANT.

 

48.3 In the event the Plant achieves the Performance Guarantees the Plant’s
operational performance shall be deemed to have achieved Provisional Acceptance.

 

GC-49 ENGINEERING AND DESIGN RESPONSIBILITIES OF SUBCONTRACTOR

 

CONTRACTOR has furnished SUBCONTRACTOR, as a part of this Subcontract, the
design criteria, performance specifications, and other data and information
necessary to provide the basis upon which SUBCONTRACTOR shall design and
engineer the permanent works. SUBCONTRACTOR shall review all such criteria,
specifications, data and information and shall promptly notify CONTRACTOR of any
errors, omissions, conflicts or discrepancies reasonably apparent upon a review
by SUBCONTRACTOR. If errors are not reasonably apparent upon a review by
SUBCONTRACTOR, they shall not be the responsibility of SUBCONTRACTOR. The
SUBCONTRACTOR’s review shall be performed with generally accepted practices,
skill, care, methods, techniques and standards employed by the international LNG
industry at the time of the Subcontract Effective Date that are commonly used in
prudent engineering to safely design LNG related facilities of similar size and
type as the Facility, in accordance with Applicable Law and Applicable Codes and
Standards. Apparent errors or omissions in such criteria, specifications, data
and information, or the misdescription of work which is necessary to carry out
their intent, or which is customarily performed, shall not relieve SUBCONTRACTOR
from performing such omitted or misdescribed work, but such work shall be
performed by SUBCONTRACTOR as if fully and correctly set forth and described
therein. SUBCONTRACTOR shall obtain approval from CONTRACTOR for any deviation
from such criteria, specifications, data and information prior to incorporating
such deviation in the final design.

 

GC-50 NON-WAIVER

 

Failure by CONTRACTOR to insist upon strict performance of any terms or
conditions of this Subcontract, or failure or delay to exercise any rights or
remedies provided herein or by law, or failure to properly notify SUBCONTRACTOR
in the event of breach, or the acceptance of or payment for any goods or
services hereunder, or the review or failure to review designs shall not release
SUBCONTRACTOR from any of

 

Page 41 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the warranties or obligations of this Subcontract and shall not be deemed a
waiver of any right of CONTRACTOR or OWNER to insist upon strict performance
hereof or any of its rights or remedies as to any prior or subsequent default
hereunder nor shall any termination of work under this Subcontract by CONTRACTOR
operate as a waiver of any of the terms hereof.

 

GC-51 SEVERABILITY

 

The provisions of this Subcontract are severable. If any provision shall be
determined to be illegal or unenforceable, such determination shall have no
effect on any other provision hereof, and the remainder of the Subcontract shall
continue in full force and effect so that the purpose and intent of this
Subcontract shall still be met and satisfied.

 

GC-52 SURVIVAL

 

All terms, conditions and provisions of this Subcontract, which by their nature
are independent of the period of performance, shall survive the cancellation,
termination, expiration, default or abandonment of this Subcontract.

 

GC-53 EQUAL EMPLOYMENT OPPORTUNITY

 

53.1 SUBCONTRACTOR is aware of, and is fully informed of SUBCONTRACTOR’s
obligations under Executive Order 11246 and, where applicable, shall comply with
the requirements of such Order and all orders, rules, and regulations
promulgated thereunder unless exempted therefrom.

 

53.2 Without limitation of the foregoing, SUBCONTRACTOR’s attention is directed
to 41 Code of Federal Regulations (CFR), Section 60-1.4, and the clause titled
“Equal Opportunity Clause” which, by this reference, is incorporated herein.

 

53.3 SUBCONTRACTOR is aware of and is fully informed of SUBCONTRACTOR’s
responsibilities under Executive Order No. 11701 “List of Job Openings for
Veterans” and, where applicable, shall comply with the requirements of such
Order and all orders, rules and regulations promulgated thereunder unless
exempted therefrom.

 

53.4 Without limitation of the foregoing, SUBCONTRACTOR’s attention is directed
to 41 CFR Section 60-250 et seq. and the clause therein titled “Affirmative
Action Obligations of Contractors and Subcontractors for Disabled Veterans and
Veterans of the Vietnam Era”, which by this reference, is incorporated herein.

 

53.5 SUBCONTRACTOR certifies that segregated facilities, including but not
limited to washrooms, work areas and locker rooms, are not and will not be
maintained or provided for SUBCONTRACTOR’s employees. Where applicable,
SUBCONTRACTOR shall obtain a similar certification from any of its sub-tier
subcontractors, vendors, or suppliers performing the Work under this
Subcontract.

 

53.6 SUBCONTRACTOR is aware of and is fully informed of SUBCONTRACTOR’s
responsibilities under the Rehabilitation Act of 1973 and the Americans with
Disabilities Act and, where applicable, shall comply with the provisions of each
Act and the regulations promulgated thereunder unless exempted therefrom.

 

53.7 Without limitation of the foregoing, SUBCONTRACTOR’s attention is directed
to 41 CFR Section 60-741 and the clause therein titled “Affirmative Action
Obligations of Contractors and Subcontractors for Handicapped Workers”, which by
this reference, is incorporated herein.

 

Page 42 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GC-54 SMALL, MINORITY AND WOMEN OWNED BUSINESS ENTERPRISES

 

SUBCONTRACTOR shall support CONTRACTOR’s and OWNER’s policy and commitment to
maximizing, where practical, business opportunities for small, minority and
women owned business enterprises (as identified in the Glossary appended to
these General Conditions) by actively identifying, encouraging and assisting in
their participation.

 

Page 43 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

 

APPENDIX A-1

 

GLOSSARY

 

SMALL, MINORITY AND WOMEN OWNED BUSINESS ENTERPRISES

 

Small Business Enterprise (SBE)

 

A SBE is defined as a business enterprise, including affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding, and qualifies under the U.S. Small Business Administration
criteria and size standards for small businesses as specifically defined in the
Federal Acquisition Regulations (FAR).

 

Minority Owned Business Enterprise (MBE)

 

A MBE is defined as a business enterprise at least 51% owned by one or more
individuals, as defined below, or in the case of any publicly owned business, at
least 51% of the stock is owned by one or more such individuals; and whose
management and daily business operations are controlled by one or more of those
individuals.

 

Minority individuals are defined as African-Americans, Hispanic Americans,
Native Americans, Asian-Pacific Americans, or Asian-Indian Americans:

 

  (1) African-Americans are U.S. citizens whose origins are black racial groups
in Africa;

 

  (2) Hispanic Americans are U.S. citizens whose origins are in the Spanish or
Portuguese cultures of Mexico, Puerto Rico, Cuba, Central and South America, or
the Caribbean;

 

  (3) Native Americans are U.S. citizens whose origins are in North America:
American Indians, Aleuts, Eskimos and Native Hawaiians;

 

  (4) Asian-Pacific Americans are U.S. citizens whose origins are in Japan,
China, the Philippines, Vietnam, Korea, Samoa, Guam, the U.S. Trust Territory of
the Pacific Islands, the Northern Mariana Islands, Laos, Cambodia, or Taiwan;
and

 

  (5) Asian-Indian Americans are U.S. citizens whose origins are in India,
Pakistan, or Bangladesh.

 

Woman Owned Business Enterprise (WBE)

 

A WBE is defined as a business enterprise that is at least 51% owned by a woman
or women; or in the case of any publicly-owned business, at least 51% of the
stock is owned by one or more women, who are U.S. citizens and whose management
and daily business operations are controlled by one or more of those
individuals.

 

SBE/MBE/WBE Identification

 

Those firms identifying themselves as SBE, MBE or WBE shall certify under the
written signature of a duly authorized company officer (preferably the officer
signing the contract document) that they meet the above requirements.

 

Page 44 of 44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BECHTEL CORPORATION

 

SABINE PASS LNG TERMINAL PROJECT

 

EXHIBIT “B”

 

ENGINEER, PROCURE AND CONSTRUCT (EPC) SUBCONTRACT

 

SPECIAL CONDITIONS

 

TABLE OF CONTENTS

 

SC

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

SC-1

   DEFINITIONS    3

SC-2

   INSURANCE    6

SC-3

   CONTRACTOR-FURNISHED DRAWINGS AND SPECIFICATIONS    13

SC-4

   CONTRACTOR-FURNISHED UTILITIES AND FACILITIES    14

SC-5

   CONTRACTOR-FURNISHED MATERIALS AND EQUIPMENT    14

SC-6

   CONTRACTOR-FURNISHED PERMITS    15

SC-7

   SUBCONTRACTOR-FURNISHED DRAWINGS, SPECIFICATIONS, DATA AND SAMPLES    15

SC-8

   COMMENCEMENT, PROGRESS AND COMPLETION OF THE WORK    19

SC-9

   SUBCONTRACT SCHEDULE    19

SC-10

   TEMPORARY ACCESS AND HAUL ROADS    21

SC-11

   SAFETY, HEALTH AND SECURITY REQUIREMENTS    21

SC-12

   EXPLOSIVES    22

SC-13

   WARRANTY BOND    22

SC-14

   MEASUREMENT FOR PAYMENT    22

SC-15

   INVOICING AND PAYMENT    23

SC-16

   PRICING OF ADJUSTMENTS    27

SC-17

   COMPONENT WARRANTIES    30

SC-18

   QUALITY SURVEILLANCE INSPECTIONS    30

SC-19

   TRAINING PROGRAM    30

SC-20

   LIQUIDATED DAMAGES    30

SC-21

   APPLICABLE LAW    31

SC-22

   NOT USED    31

SC-23

   RELEASE OF CONSEQUENTIAL DAMAGES    31

SC-24

   NOT USED    32

SC-25

   MEASUREMENT SYSTEM    32

SC-26

   NOT USED    32

SC-27

   KEY PERSONNEL    32

SC-28

   LANGUAGE REQUIREMENTS    32

SC-29

   NOT USED    32

SC-30

   DRUGS, ALCOHOL AND WEAPONS    33

SC-31

   ARBITRATION    33

SC-32

   NOT USED    33

SC-33

   NOT USED    34

SC-34

   HAZARDOUS MATERIALS    34

SC-35

   HAZARDOUS SUBSTANCE AWARENESS    34

SC-36

   HAZARDOUS SUBSTANCE REGULATIONS    34

SC-37

   NOT USED    35

SC-38

   LABORATORY ANALYSES    35

 

Page 1 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SC

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

SC-39

   ON-SITE HANDLING AND DISPOSAL OF HAZARDOUS MATERIAL    35

SC-40

   OFF-SITE TRANSPORTATION AND DISPOSAL OF HAZARDOUS MATERIALS    35

SC-41

   OFFSITE ACCESS AND JOINT USE OF OFFSITE RIGHT OF WAYS AND EASEMENTS    35

SC-42

   SUBCONTRACTOR REGISTRATION AND STATE TAX INCENTIVE PROGRAM    36

SC-43

   LOUISIANA SALES AND USE TAXES    37

SC-44

   LIMITATION OF LIABILITY    38

 

APPENDICES

 

B-1

   GENERAL REQUIREMENTS FOR SUBCONTRACTOR QUALITY SYSTEMS

B-1A

   DIRECTIONS FOR CERTIFICATION DOSSIERS

B-2

   SAFETY AND HEALTH (S&H) STANDARDS

B-3

   SWPP SUBCONTRACTOR REQUIREMENTS

B-4

   PROJECT DRUG & ALCOHOL POLICY

B-5

   SUBCONTRACTOR’S PARENT COMPANY GUARANTEE

B-6

   CERTIFICATE OF INSURANCE

B-7

   JOBSITE WORK RULES

B-8

   CONSTRUCTION ENVIRONMENTAL CONTROL PLAN

B-9

   NOT USED

B-10

   LIEN WAIVER FORMS

B-11

   NOT USED

B-12

   OWNER AND CONTRACTOR FURNISHED PERMITS

B-13

   SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS

B-14

   LOUISIANA STATE TAX SCHEDULES C AND CA

 

 

Page 2 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “B”

 

EPC SUBCONTRACT SPECIAL CONDITIONS

 

SC-1 DEFINITIONS

 

1.1 “SUBCONTRACTOR” means Diamond LNG LLC and Matrix Service, Inc., its
authorized representatives, successors, and permitted assigns.

 

1.2 “CONTRACTOR” means Bechtel Corporation and all of its authorized
representatives acting in their professional capacities.

 

1.3 “OWNER” means Sabine Pass LNG, L.P. and its authorized representatives and
successors in interest.

 

1.4 “Applicable Law” means all laws, statutes, ordinances, orders, decrees,
injunctions, licenses, Permits, approvals, rules and regulations, including any
conditions thereto, of any Governmental Instrumentality having jurisdiction over
all or any portion of the site or the Facility or performance of all or any
portion of the Work or the operation of the Facility, or other legislative or
administrative action of a Governmental Instrumentality, or a final decree,
judgment or order of a court which relates to the performance of Work hereunder.

 

1.5 “Business Day” means every Day other than a Saturday, a Sunday or a Day that
is an official holiday for employees of the federal government of the Unite
States of America.

 

1.6 “Changes in Law” means any amendment, modification, superseding act,
deletion, addition or change in or to Applicable Law (excluding changes to tax
laws where such taxes are based upon Contractor’s income or profits/losses) that
occurs and takes effect after the Subcontract Date. A Change in Law shall
include any official change in the interpretation or application of Applicable
Law (including Applicable Codes and Standards set forth in Applicable Law),
provided that such change is expressed in writing by the applicable Governmental
Instrumentality.

 

1.7 “CONTRACTOR Group” means (i) CONTRACTOR and its Affiliates and (ii) the
respective directors, officers, agents, employees, representatives of each
Person specified in clause (i) above.

 

1.8 “Confidential Information” means one or both of SUBCONTRACTOR’s Confidential
Information and OWNER’s Confidential Information, as the context requires. “Day”
means a calendar day.

 

1.9 “Day” means a calendar day.

 

1.10 “Defect” or “Defective” means any work or component thereof that is not in
conformity with any warranty.

 

1.11 “Defect Correction Period” means the period commencing upon RFCD for each
tank and ending twenty-four (24) months after RFCD of the third tank, with the
exception of coatings, which shall end 12 months after RFCD of the third tank.

 

1.12 “Disclosing Party.” means the Party to whom confidentiality obligations are
owed by the Receiving Party.

 

1.13 “Effective Date” means 03 February 2005 as set forth in the Limited Notice
to Proceed. .

 

1.14 “Excessive Monthly Precipitation” means that the total precipitation
measured at the Site for the Month that the event in question occurred has
exceeded the following selected probability levels for such Month for Weather
Station 417174 BPT, Port Arthur AP Beaumont TX, as specified in the National
Oceanic and Atmospheric Administration publication titled “Climatography of the
U.S. No. 81, Supplement No. 1, Monthly Precipitation Probabilities and
Quintiles, 1971-2000.”:

 

  (1) For the period from SUBCONTRACTOR’s mobilization to the Site until
completion of the last Tank pile cap, the selected probability level of 0.6
shall apply; and

 

  (2) For all other periods after SUBCONTRACTOR’s mobilization to the Site, the
selected probability level of 0.8 shall apply.

 

Page 3 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

     The Parties recognize that the assessment as to whether or not total
precipitation measured at the Site for a given Month constitutes Excessive
Monthly Precipitation can only be made after the end of the Month in question.

 

1.15 “Facility” means the facilities contemplated for this Project, including
the LNG receiving, storage and regasification facilities.

 

1.16 “FERC” means the Federal Energy Regulatory Commission.

 

1.17 “FERC Authorization” means the authorization by the FERC granting to OWNER
the approvals requested in that certain application filed by OWNER with the FERC
on December 22, 2003, in Docket No. CP04-47-000 (as may be amended from time to
time) pursuant to Section 3(a) of the Natural Gas Act and the corresponding
regulations of the FERC.

 

1.18 “Final Acceptance” has the meaning given in the General Condition titled
ACCEPTANCE AND COMPLETION.

 

1.19 “Final Conditional Lien and Claim Waiver” means the waiver and release
provided to Contractor by Subcontractor, Major Subcontractors and Major
Subsubcontractors in accordance with the requirements of SC-15.9, which shall be
in the form of Exhibit “B” Appendix B-10, Form B-10(3).

 

1.20 “Final Unconditional Lien and Claim Waiver” means the waiver and release
provided to CONTRACTOR by SUBCONTRACTOR, Major Subcontractors and Major
Subsubcontractors in accordance with the requirements of SC-15.9, which shall be
in the form of Exhibit “B” Appendix B-10, Form B-10(4)

 

1.21 “Force Majeure” means any act or event that (i) prevents or delays the
affected Party’s performance of its obligations in accordance with the terms of
this Subcontract, (ii) is beyond the reasonable control of the affected Party,
not due to its fault or negligence and (iii) could not have been prevented or
avoided by the affected Party through the exercise of due diligence. Force
Majeure may include catastrophic storms or floods, Excessive Monthly
Precipitation, lightning, tornadoes, hurricanes, a named tropical storm,
earthquakes and other acts of God, wars, civil disturbances, revolution, acts of
public enemy, acts of terrorism, credible threats of terrorism, revolts,
insurrections, sabotage, riot, plague, epidemic, commercial embargoes,
expropriation or confiscation of the Facility, epidemics, fires, explosions,
industrial action or strike (except as excluded below), and actions of a
Governmental Instrumentality that were not requested, promoted, or caused by the
affected Party. For avoidance of doubt, Force Majeure shall not include any of
the following: (i) economic hardship unless such economic hardship was otherwise
caused by Force Majeure; (ii) changes in market conditions unless any such
change in market conditions was otherwise caused by Force Majeure; (iii)
industrial actions and strikes involving only the employees of CONTRACTOR or any
of its subcontractors, except for industrial actions and strikes involving the
employees of the Subsubcontractor supplying the nickel steel for the Tanks; or
(iv) nonperformance or delay by CONTRACTOR or its subcontractors or sub-tier
subcontractors, unless such nonperformance or delay was otherwise caused by
Force Majeure.

 

1.22 “Geotechnical Reports” means the following reports, each prepared by
Tolunay-Wong Engineers, Inc. and provided by OWNER to CONTRACTOR prior to the
Contract Date: (i) the Geotechnical Investigation, Sabine LNG Terminal,
Cryogenic Tanks, Sabine, Louisiana, dated September 12, 2003; (ii) the Final
Report, Geotechnical Investigation, Sabine LNG Terminal, Process Area, LNG Pipe
Racks, Berth and Construction Docks, Sabine, Louisiana, dated September 19,
2003; and (iii) Geological Hazard Evaluation, Sabine LNG Terminal, Sabine,
Louisiana, dated September 19, 2003.

 

1.23 “Good Engineering and Construction Practices” or “GECP” means the generally
accepted practices, skill, care, methods, techniques and standards employed by
the international LNG industry at the time of the Contract Date that are
commonly used in prudent engineering, procurement and construction to safely
design, construct, pre-commission, commission, start-up and test LNG related
facilities of similar size and type as the Facility, in accordance with
Applicable Law and Applicable Codes and Standards.

 

Page 4 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.24 “Governmental Instrumentality” means any federal, state or local
department, office, instrumentality, agency, board or commission having
jurisdiction over a Party or any portion of the Work, the Facility or the Site.

 

1.25 “Indemnified Party” means any member of the OWNER Group, CONTRACTOR Group
or SUBCONTRACTOR, as the context requires.

 

1.26 “Indemnifying Party” means OWNER, CONTRACTOR or SUBCONTRACTOR, as the
context requires.

 

1.27 “Interim Conditional Lien Waiver” means the conditional waiver and release
provided to OWNER by CONTRACTOR, Major Subcontractors and Major
Subsubcontractors in accordance with the requirements of SC-15.2, which shall be
in the form of Exhibit “B” Appendix B-10, Form B-10(1).

 

1.28 “Interim Unconditional Lien Waiver” means the unconditional waiver and
release provided to OWNER by CONTRACTOR, Major Subcontractors and Major
Subsubcontractors in accordance with the requirements of SC-15.2, which shall be
in the form of Exhibit “B” Appendix B-10, Form B-10(2).

 

1.29 “Landowner” means any landowner that has leased land or provided a right of
way or easement to Owner in connection with the Project.

 

1.30 “Lender” means any entity or entities providing temporary or permanent debt
financing to OWNER for the Facility.

 

1.31 “Major Subcontract” means any Subcontract having an aggregate value in
excess of Five Million U.S. Dollars (U.S.$5,000,000)

 

1.32 “Major Subcontractor” means any subcontractor with whom CONTRACTOR enters,
or intends to enter, into a Major Subcontract

 

1.33 “Major Subsubcontract” means any subcontract that SUBCONTRACTOR enters into
with a sub-tier subcontractor having an aggregate value in excess of Five
Million U.S. Dollars (U.S.$5,000,000)

 

1.34 “Major Subsubcontractor” means any sub tier subcontractor that
SUBCONTRACTOR enters, or intends to enter into a Major Subsubcontract with.

 

1.35 “OWNER Group” means (i) OWNER, its parent, Lender, and each of their
respective Affiliates and (ii) the respective directors, officers, agents,
employees and representatives of each Person specified in clause (i) above.

 

1.36 “OWNER Permits” means the Permits listed in Exhibit “B” Appendix B-12 and
any other Permits (not listed in either Appendix B-12) necessary for performance
of the Work or the operation of the Facility and which are required to be
obtained in OWNER’s name pursuant to Applicable Law.

 

1.37 “Permit” means any valid waiver, certificate, approval, consent, license,
exemption, variance, franchise, permit, authorization or similar order or
authorization from any Governmental Instrumentality required to be obtained or
maintained in connection with the Facility, the Site or the Work.

 

1.38 “Progress Record Drawings and Specifications” means Drawings and
Specifications that show all current “as-built” conditions.

 

1.39 “Project” means the Sabine Pass LNG Terminal including the LNG receiving,
storage and regasification facilities to be engineered, procured, constructed,
pre-commissioned, commissioned and tested by CONTRACTOR for OWNER located at
Sabine Pass for which the Work under this Subcontract is being performed.

 

1.40 “Provisional Acceptance” has the meaning given in the General Condition
titled ACCEPTANCE AND COMPLETION.

 

1.41 “Ready For Cool Down” or “RFCD” has the meaning given in the General
Condition titled ACCEPTANCE AND COMPLETION.

 

Page 5 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.42 “Receiving Party” means the Party having confidentiality obligations with
respect to such Confidential Information.

 

1.43 “Site” and “Jobsite” means Sabine Pass, at which location construction
activity shall be performed under this Subcontract.

 

1.44 “Subsubcontract” means any agreement by SUBCONTRACTOR with a
Subsubcontractor or by a Subsubcontractor with another Subsubcontractor for the
performance of any portion of the Work.

 

1.45 “Subsubcontractor” means any person, including an equipment supplier or
vendor, who has a direct contract with SUBCONTRACTOR to manufacture or supply
Equipment which is a portion of the Work, to lease Construction Equipment to
SUBCONTRACTOR in connection with the Work, or to otherwise perform a portion of
the Work.

 

1.46 “Subsurface Soil Conditions” means subsurface conditions at the Site,
including subsurface conditions on the sea bottom of the dredging basin where
Work shall be performed.

 

1.47 “Subcontract Milestone(s)” means the established completion date(s) set
forth in the Special Condition titled COMMENCEMENT, PROGRESS AND COMPLETION OF
THE WORK.

 

1.48 “Subcontract Schedule” means the Work execution schedule developed and
approved pursuant to the Special Condition titled SUBCONTRACT SCHEDULE.

 

1.49 “Third Party” means any Person other than a member of (i) the CONTRACTOR
Group, (ii) the OWNER Group, or (iii) any subcontractor or sub-tier
subcontractor or any employee, officer or director of such subcontractor or
sub-tier subcontractor.

 

1.50 “Work” means all the stated or implied activities to be performed by
SUBCONTRACTOR as required by the Subcontract Documents.

 

SC-2 INSURANCE

 

2.1 Unless otherwise specified in this Subcontract, SUBCONTRACTOR shall, at its
sole expense, maintain in effect at all times during the performance of the Work
insurance coverage with limits not less than those set forth below with insurers
and under forms of policies satisfactory to CONTRACTOR. SUBCONTRACTOR shall
deliver to CONTRACTOR no later than ten (10) calendar days after subcontract
award, but in any event prior to commencing the Work or entering the Jobsite,
certificates of insurance or policies as evidence that policies providing such
coverage and limits of insurance are in full force and effect. Certificates or
policies shall be issued in the form provided by CONTRACTOR or if none is
provided in a form acceptable to CONTRACTOR and provide that not less than
thirty (30) calendar days advance written notice will be given to CONTRACTOR
prior to cancellation, termination or material alteration of said policies of
insurance. Certificates shall identify on their face the project name and the
applicable subcontract number.

 

2.2 Standard Coverage

 

  (1) Workers’ Compensation as required by any applicable law or regulation.

 

       If there is an exposure of injury to SUBCONTRACTOR’s employees under the
U.S. Longshoremen’s and Harbor Workers’ Compensation Act, the Jones Act or under
laws, regulations or statutes applicable to maritime employees, coverage shall
be included for such injuries or claims.

 

Page 6 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (2) Employer’s Liability of not less than:

 

  · US $1,000,000 each accident;

  · US $1,000,000 disease each employee;

  · and US $1,000,000 disease policy limit.

 

  (3) Commercial General Liability Insurance

 

  (a) Coverage

 

       SUBCONTRACTOR shall carry Commercial General Liability Insurance covering
all operations by or on behalf of SUBCONTRACTOR providing insurance for bodily
injury liability and property damage liability for the limits of liability
indicated below, subject to a maximum deductible of US $25,000 and including
coverage for:

 

  (a.1) Premises and Operations;

 

  (a.2) Products and Completed Operations;

 

  (a.3) Contractual Liability insuring the indemnity agreement in the General
Condition titled INDEMNITY;

 

  (a.4) Broad form Property Damage (including Completed Operations);

 

  (a.5) Explosion, Collapse and Underground Hazards; and

 

  (a.6) Personal Injury Liability.

 

The Commercial General Liability insurance shall be the Occurrence Coverage
Form.

 

  (b) Policy Limits

 

  (b.1) For SUBCONTRACTOR’s Commercial General Liability Insurance, the limits
of liability for bodily injury, property damage, and personal injury shall be
not less than:

 

$5,000,000

   Combined single limit for Bodily Injury and Property Damage each occurrence;

$5,000,000

   Personal Injury Limit each occurrence;

$10,000,000

   Products-Completed Operations Annual Aggregate Limit; and

$10,000,000

   General Annual Aggregate Limit with such limits dedicated to the Project

 

  (b.2)

If the policy does not have an endorsement providing the General Annual
Aggregate limits are as indicated above SUBCONTRACTOR shall provide an
endorsement titled “Amendment of Limits of Insurance (Designated Project or
Premises).” Such endorsement shall provide for a Products-Completed Operations
Annual Aggregate Limit of not less than $10,000,000 and a General Annual
Aggregate Limit of not less than

 

Page 7 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

$10,000,000. The required limits may be satisfied by a combination of a primary
policy and an excess or umbrella policy.

 

  (c) “Additional Insureds”

 

  (c.1) CONTRACTOR and OWNER, their subsidiaries and affiliates, and the
officers, directors and employees of the foregoing shall be named as Additional
Insureds under the Commercial General Liability Insurance policy, but only with
respect to liability arising out of the operations for CONTRACTOR and OWNER by
or for SUBCONTRACTOR. The United States Insurance Services Office (ISO) form CG
20 10 10 93 or its equivalent shall be attached to the policy. Such insurance
shall include an Insurer’s waiver of subrogation in favor of the Additional
Insureds, be primary as regards any other coverage maintained for or by the
Additional Insureds, and shall contain a cross-liability or severability of
interest clause.

 

  (c.2) In lieu of naming CONTRACTOR and OWNER as Additional Insureds under the
Commercial General Liability policy, SUBCONTRACTOR may, at CONTRACTOR’s sole
discretion and at CONTRACTOR’s cost and not as an option, provide OWNER and
CONTRACTOR Protective Liability Insurance. If SUBCONTRACTOR carries OWNER and
CONTRACTOR Protective Liability Insurance the policy shall have a combined
single limit for Bodily Injury or Property Damage of not less than:

 

       $5,000,000 Each Occurrence and

 

       $10,000,000 Annual Aggregate.

 

       If the policy covers more than one project, this Subcontract (the Work)
shall be designated in the Policy Declarations.

 

       The policy shall name CONTRACTOR and OWNER, their officers, directors,
and employees, as “Named Insured.”

 

  (4) Automobile Liability Insurance including coverage for the operation of any
vehicle to include, but not limited to, owned, hired and non-owned.

 

  (a) The combined single limit for Bodily Injury and Property Damage Liability
shall be not less than $1,000,000 for any one accident or loss. The required
limits may be satisfied by a combination of a primary policy and an excess or
umbrella policy.

 

  (b) SUBCONTRACTOR’s Automobile Liability Insurance shall include coverage for
Automobile Contractual Liability and shall be subject to a maximum deductible of
US $ 25,000.

 

  (5)

SUBCONTRACTOR’s Construction Equipment Floater covering all construction
equipment and items (whether owned, rented, or borrowed) of SUBCONTRACTOR that
will not become part of the facility. It is understood that this coverage shall
not be included under the builders risk policy. Notwithstanding anything to the
contrary contained herein, SUBCONTRACTOR shall be responsible for damage to or
destruction or loss of, from any cause whatsoever, all such Construction
Equipment. SUBCONTRACTOR shall require all insurance policies (including
policies of

 

Page 8 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SUBCONTRACTOR and Subsubcontractors) in any way relating to such Construction
Equipment to include clauses stating that each underwriter will waive all rights
of recovery, under subrogation or otherwise, against CONTRACTOR, Owner Group,
Lender and OWNER Affiliates.

 

2.3 Special Operations Coverage

 

     Should any of the Work:

 

  (1) Involve marine operations, SUBCONTRACTOR shall provide or have provided
coverage for liabilities arising out of such marine operations, including
contractual liability under its Commercial General Liability Insurance or Marine
Hull and Machinery Insurance and Protection and Indemnity Insurance. In the
event such marine operations involve any SUBCONTRACTOR owned, hired, chartered,
or operated vessels, barges, tugs or other marine equipment, SUBCONTRACTOR
agrees to provide or have provided Marine Hull and Machinery Insurance and
Protection and Indemnity Insurance and/or Charterer’s Liability Insurance. The
combined limit of the Protection and Indemnity Insurance and/or Charterer’s
Liability Insurance shall be no less than the market value of the vessel. The
Protection and Indemnity and/or Charterer’s liability and the Hull and Machinery
coverages shall include coverage for contractual liability, wreck removal,
Tower’s liability if applicable; and full collision coverage and shall be
endorsed:

 

  (a) To provide full coverage to CONTRACTOR and OWNER and their subsidiaries
and affiliates as Additional Insureds without limiting coverage to liability “as
owner of the vessel” and to delete any “as owner” clause or other language that
would limit coverage to liability of an insured “as owner of the vessel;” and

 

  (b) To waive any limit to full coverage for the Additional Insureds provided
by any applicable liability statute.

 

       All marine insurances provided by SUBCONTRACTOR shall include an
Insurer’s waiver of subrogation in favor of the Additional Insureds.

 

  (2) Involve the hauling of property in excess of $300,000, SUBCONTRACTOR shall
also carry “All Risk” Transit Insurance, or “All Risk” Motor Truck Cargo
Insurance, or such similar form of insurance that will insure against physical
loss or damage to the property being transported, moved or handled by
SUBCONTRACTOR pursuant to the terms of this Subcontract. Such insurance shall
provide a limit of not less than the replacement cost of the highest value being
moved, shall insure the interest of SUBCONTRACTOR, CONTRACTOR, OWNER, and the
subsidiaries and affiliates of CONTRACTOR and OWNER as their respective
interests may appear and shall include an insurer’s waiver of subrogation rights
in favor of each.

 

  (3) Involve aircraft (fixed wing or helicopter) owned, operated or chartered
by the SUBCONTRACTOR, liability arising out of such aircraft shall be insured
for a combined single limit not less than $10,000,000 each occurrence and such
limit shall apply to Bodily Injury (including passengers) and Property Damage
Liability. Such insurance shall name CONTRACTOR and OWNER and their subsidiaries
and affiliates as Additional Insureds, include an Insurer’s waiver of
subrogation in favor of the Additional Insureds, state that it is primary
insurance as regards the Additional Insureds and contain a cross-liability or
severability of interest clause. If the aircraft hull is insured such insurance
shall provide for an Insurer’s waiver of subrogation rights in favor of
CONTRACTOR and OWNER and their subsidiaries and affiliates. In the event
SUBCONTRACTOR charters aircraft, the foregoing insurance and evidence of
insurance may be furnished by the owner of the chartered aircraft, provided the
above requirements are met.

 

Page 9 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (4) Involve investigation, removal or remedial action concerning the actual or
threatened escape of hazardous substances, SUBCONTRACTOR shall also carry
Pollution Liability Insurance in an amount not less than $2,000,000 per
occurrence/annual aggregate. Such insurance shall provide coverage for both
sudden and gradual occurrences arising from the Work performed under this
Subcontract. If Completed Operations is limited in the policy, such Completed
Operation Coverage shall be for a period of not less than five (5) years. Such
insurance shall include a three (3) year extended discovery period and shall
name CONTRACTOR and OWNER and their subsidiaries and affiliates as Additional
Insureds.

 

  (5) Involve inspection, handling or removal of asbestos, SUBCONTRACTOR shall
also carry Asbestos Liability Insurance in an amount not less than $2,000,000
per occurrence/annual aggregate. The policy shall be written on an “Occurrence
Basis” with no sunset clause. Such insurance shall name CONTRACTOR and OWNER and
their subsidiaries and affiliates as Additional Insureds.

 

  (6) Involve transporting hazardous substances, SUBCONTRACTOR shall also carry
Business Automobile Insurance covering liability arising out of the
transportation of hazardous materials in an amount not less than $2,000,000 per
occurrence. Such policy shall include Motor Carrier Endorsement MCS-90. NEITHER
CONTRACTOR NOR OWNER IS TO BE NAMED AN ADDITIONAL INSURED FOR THIS POLICY.

 

  (7) Involve treatment, storage or disposal of hazardous wastes, SUBCONTRACTOR
shall furnish an insurance certificate from the designated disposal facility
establishing that the facility operator maintains current Environmental
Liability Insurance in the amount of not less than $5,000,000 per
occurrence/annual aggregate.

 

2.4 Related Obligations:

 

  (1) The requirements contained herein as to types and limits, as well as
CONTRACTOR’s approval of insurance coverage to be maintained by SUBCONTRACTOR,
are not intended to and shall not in any manner limit or qualify the liabilities
and obligations assumed by SUBCONTRACTOR under this Subcontract.

 

  (2) The Certificates of Insurance must provide clear evidence that
SUBCONTRACTOR’s Insurance Policies contain the minimum limits of coverage and
the special provisions prescribed in this clause.

 

  (3) All insurance required to be obtained by SUBCONTRACTOR pursuant to this
Subcontract shall be from an insurer or insurers permitted to conduct business
as required by Applicable Law and shall be rated with either an “A-: IX” or
better by Best’s Insurance Guide Ratings or “A-” or better by Standard and
Poor’s.

 

  (4) The following insurance policies provided by SUBCONTRACTOR shall include
CONTRACTOR Group and OWNER Group as Additional Insureds: employer’s liability,
commercial automobile, aircraft liability, hull and machinery, and protection
and indemnity insurance.

 

  (5)

All policies of insurance provided by SUBCONTRACTOR or Subsubcontractor pursuant
to this Agreement shall include clauses providing that each underwriter shall
waive its rights of recovery, under subrogation or otherwise, against CONTRACTOR
Group, OWNER Group and Lender. However, it is agreed and understood that the
waiver of subrogation under the Workers’ Compensation and Employer’s Liability
insurance shall

 

Page 10 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

only apply in the event that the injured employee or their estate has not filed
a direct claim against the CONTRACTOR GROUP, OWNER Group and/or Lender.

 

  (6) The insurance policies of SUBCONTRACTOR and Subsubcontractor shall state
that such coverage is primary and non-contributory to any other insurance or
self-insurance available to or provided by the CONTRACTOR Group, OWNER Group
and/or Lender.

 

  (7) All policies (other than in respect to worker’s compensation insurance)
shall insure the interests of the CONTRACTOR Group and OWNER Group regardless of
any breach or violation by SUBCONTRACTOR or any other Party of warranties,
declarations or conditions contained in such policies, any action or inaction of
CONTRACTOR, OWNER or others, or any foreclosure relating to the Project or any
change in ownership of all or any portion of the Project.

 

  (8) SUBCONTRACTOR shall promptly provide the CONTRACTOR certified copies of
each of the insurance policies maintained by the SUBCONTRACTOR, or if the
policies have not yet been received by SUBCONTRACTOR, then with binders of
insurance, duly executed by the insurance agent, broker or underwriter fully
describing the insurance coverages effect.

 

  (9) All insurance policies shall include coverage for jurisdiction within the
United States of America or other applicable jurisdiction.

 

  (10) SUBCONTRACTOR and its Subsubcontractors shall do nothing to void or make
voidable any of the insurance policies purchased and maintained by CONTRACTOR or
SUBCONTRACTOR or Subsubcontractors hereunder. SUBCONTRACTOR shall promptly give
CONTRACTOR, OWNER and Lender notice in writing of the occurrence of any
casualty, claim, event, circumstance, or occurrence that may give rise to a
claim under an insurance policy hereunder and arising out of or relating to the
performance of the Work. In addition, SUBCONTRACTOR shall ensure that the
CONTRACTOR and OWNER are kept fully informed of any subsequent action and
developments concerning the same, and assist in the investigation of any such
casualty, claim, event, circumstance or occurrence.

 

  (11) SUBCONTRACTOR’s certificate of insurance form, completed by
SUBCONTRACTOR’s insurance agent, broker or underwriter, shall reflect all of the
insurance required by SUBCONTRACTOR, the recognition of additional insured
status, waivers of subrogation, and primary/non-contributory insurance
requirements contained in this Subcontract.

 

  (12) Prior to the commencement of any Work, the SUBCONTRACTOR shall deliver to
CONTRACTOR certificates of insurance reflecting all of the insurance required of
SUBCONTRACTOR under this Agreement. All certificates of insurance and associated
notices and correspondence concerning such insurance shall be addressed to the
contact information listed in the Agreement.

 

  (13) Policy Cancellation and Change: All policies of insurance required to be
maintained pursuant to this Agreement shall be endorsed so that if at any time
they are canceled, or their coverage is reduced (by any party including the
insured) so as to affect the interests of CONTRACTOR, OWNER or Lender, such
cancellation or reduction shall not be effective as to CONTRACTOR and OWNER or
Lender for sixty (60) Days after receipt by CONTRACTOR, OWNER and Lender of
written notice from such insurer of such cancellation or reduction.

 

  (14)

Reports: SUBCONTRACTOR will advise CONTRACTOR in writing promptly of (1) any
material changes in the coverage or limits provided under any policy required by
this

 

Page 11 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Agreement and (2) any default in the payment of any premium and of any other act
or omission on the part of SUBCONTRACTOR which may invalidate or render
unenforceable, in whole or in part, any insurance being maintained by the
SUBCONTRACTOR pursuant to this Agreement.

 

  (15) Lender Requirements: SUBCONTRACTOR agrees to cooperate with CONTRACTOR
and as to any changes in or additions to the foregoing insurance provisions made
necessary by requirements imposed by Lender (including additional insured
status, notice of cancellation, certificates of insurance.

 

  (16) SUBCONTRACTOR shall provide evidence, reasonably satisfactory to
CONTRACTOR, evidencing insurance to cover the risk of loss for materials and
Goods while in SUBCONTRACTOR’s facilities.

 

2.5 CONTRACTOR Furnished Insurance:

 

     CONTRACTOR shall provide the following insurances:

 

  (1) Builder’s Risk Insurance: Property damage insurance on an “all risk” basis
insuring CONTRACTOR, SUBCONTRACTOR, OWNER and Lender, as their interests may
appear, including coverage against loss or damage from the perils of startup and
testing.

 

  (a) Sum Insured: The insurance policy shall (i) be on a completed value form,
with no periodic reporting requirements, (ii) insure one hundred percent (100%)
of the Facility’s insurable values, and (iii) value losses at replacement cost,
without deduction for physical depreciation or obsolesce including custom
duties, Taxes and fees.

 

     Category of Builders Risk    Deductible (i)    Windstorm & Flood    2% of
values at risk at time of loss subject to a minimum of US$ 1,000,000 each and
every loss and a maximum of US $5,000,000 each and every loss (ii)    Other
natural perils    US$ 500,000 each and every loss (iii)    Loss or damage to Wet
Works (defined as works in on or over river or tidal waters)    US$ 1,000,000
each and every loss (iv)    Loss of or damage arising from commissioning/testing
and tank fill and LEG 3/96    US$ 500,000 each and every loss (v)    All other
losses    US$ 100,000 each and every loss

 

Page 12 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.6 Notifications:

 

     In accordance with the submittal requirements outlined above, SUBCONTRACTOR
shall deliver the original and two (2) copies of the Certificate(s) of Insurance
or individual insurance policies required by this clause and all subsequent
notices of cancellation, termination and alteration of such policies to:

 

     Bechtel Corporation

     3000 Post Oak Blvd

     Houston, TX 77056

 

Attention:

   Sabine Pass LNG Project,      Bechtel Subcontract Manager

Reference:

   Subcontract No. 25027-HC1-MTD0-00002

Subcontract Title:

   LNG Tanks

 

SC-3 CONTRACTOR-FURNISHED DRAWINGS AND SPECIFICATIONS

 

3.1 CONTRACTOR will furnish design criteria specifications and prints of
engineering design criteria drawings for each part of the Work under this
Subcontract. Such drawings will give information required for the preparation of
detail design and/or shop detail drawings by SUBCONTRACTOR.

 

3.2 SUBCONTRACTOR shall, immediately upon receipt thereof, review all
specifications and drawings furnished and shall promptly notify CONTRACTOR of
any reasonably apparent omissions or discrepancies in such specifications or
drawings. The SUBCONTRACTOR’s review shall be performed with generally accepted
practices, skill, care, methods, techniques and standards employed by the
international LNG industry at the time of the Subcontract Effective Date that
are commonly used in prudent engineering to safely design LNG related facilities
of similar size and type as the Facility, in accordance with Applicable Law and
Applicable Codes and Standards. Apparent errors or omissions in such criteria,
specifications, data and information, or the misdescription of work which is
necessary to carry out their intent, or which is customarily performed, shall
not relieve SUBCONTRACTOR from performing such omitted or misdescribed work, but
such work shall be performed by SUBCONTRACTOR as if fully and correctly set
forth and described therein. SUBCONTRACTOR shall obtain approval from CONTRACTOR
for any deviation from such criteria, specifications, data and information prior
to incorporating such deviation in the final design.

 

3.3 SUBCONTRACTOR shall perform Jobsite work only in accordance with “Issued for
Construction” (IFC) drawings and any subsequent revisions thereto submitted by
SUBCONTRACTOR and reviewed by CONTRACTOR in accordance with the Special
Condition titled SUBCONTRACTOR-FURNISHED DRAWINGS, DATA AND SAMPLES.

 

3.4 Two (2) copies of such specifications and one (1) full size reproducible
copy and three (3) full size prints of such drawings will be furnished to
SUBCONTRACTOR without charge. Any additional copies of such specifications and
drawings will, upon SUBCONTRACTOR’s request, be furnished to SUBCONTRACTOR at
actual cost.

 

Page 13 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SC-4 CONTRACTOR-FURNISHED UTILITIES AND FACILITIES

 

4.1 Utilities

 

     The utilities listed below will be furnished by CONTRACTOR without cost to
SUBCONTRACTOR, provided that all such utilities will be furnished at outlets
existing on the Jobsite and SUBCONTRACTOR shall, at its expense, extend such
utilities from said outlets to points of use and at completion of all the Work
remove all materials and equipment used for such extensions.

 

  (1) telephone line cabling with drop at pole

 

  (2) electrical power: none

 

  (3) hydrotest water: in accordance with API 620 Appendix Q

 

4.2 Facilities (Refer to drawing no. P1K-5C-00002 in Exhibit “E”)

 

     The Facilities listed below will be furnished by CONTRACTOR. Such
Facilities may be used by SUBCONTRACTOR without charge, provided that any such
use will be subject to written approval of CONTRACTOR.

 

  (1) construction dock, including offloading dock crane, with crane operator

 

  (2) access roads in accordance with Exhibit “D”

 

  (3) construction storage / laydown area in accordance with Exhibit “D”

 

  (4) parking lot in accordance with Exhibit “D”

 

  (5) office trailer area

 

SC-5 CONTRACTOR-FURNISHED MATERIALS AND EQUIPMENT

 

5.1 CONTRACTOR will furnish to SUBCONTRACTOR, at CONTRACTOR’s designated
warehouse or Jobsite storage area, the items listed below to be incorporated
into or used in performance of the Work under this Subcontract. Such items will
be furnished, without cost to SUBCONTRACTOR, provided that SUBCONTRACTOR shall,
at its expense, accept delivery thereof, load, unload, transport to points of
use, and care for such items until final disposition thereof. At time of
acceptance of any such item from CONTRACTOR, SUBCONTRACTOR shall sign a receipt
therefore. Signing of such receipt without reservation therein shall preclude
any subsequent claim by SUBCONTRACTOR that any such items were received from
CONTRACTOR in a damaged condition and with shortages. If at any time after
acceptance of any such item from CONTRACTOR any such item is damaged, lost,
stolen or destroyed, such item shall be repaired or replaced at the expense of
SUBCONTRACTOR. Items required to be replaced may, at its option, be furnished by
CONTRACTOR. Upon completion of all the Work under this Subcontract,
SUBCONTRACTOR shall, at its expense, return all surplus and unused items to
CONTRACTOR’s designated warehouse or Jobsite storage area.

 

5.2 CONTRACTOR will exert every reasonable effort to make delivery of such
materials and equipment so as to avoid delay in the progress of the Work.
However, should CONTRACTOR, for any reason, fail to make delivery of any such
item and a delay result the provisions of the General Condition titled CHANGES
apply. SUBCONTRACTOR shall take all appropriate action to mitigate the
consequences of such delay.

 

5.3 Materials to be furnished by CONTRACTOR:

 

     As Stated In Exhibit “D”

 

Page 14 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SC-6 CONTRACTOR-FURNISHED PERMITS

 

6.1 The General Condition titled PERMITS notwithstanding, CONTRACTOR will
without cost to SUBCONTRACTOR, furnish the permits listed below; however,
SUBCONTRACTOR shall, as necessary, provide CONTRACTOR and OWNER with assistance
in obtaining such permits. SUBCONTRACTOR shall otherwise act in accordance with
said General Condition titled PERMITS. All such CONTRACTOR-furnished permits are
available for examination at the project office of CONTRACTOR during regular
business hours.

 

6.2 Permits to be furnished by CONTRACTOR:

 

     See Appendix B-12 to the Exhibit “B” Special Conditions

 

SC-7 SUBCONTRACTOR-FURNISHED DRAWINGS, SPECIFICATIONS, DATA AND SAMPLES

 

7.1 Review and permission to proceed by CONTRACTOR as stated in this Special
Condition does not constitute acceptance or approval of the materials and
documents developed or selected by SUBCONTRACTOR and any approval by CONTRACTOR
shall only constitute permission to proceed and shall not relieve the CONTRACTOR
from its obligations under the Subcontract nor shall such approval create any
CONTRACTOR or OWNER responsibility for the accuracy of such materials and
documents. The drawings and specifications shall be based on the requirements of
this Agreement, including the Scope of Work, drawings, specifications,
Applicable Codes and Standards and Applicable Law and all drawings and
specifications shall be signed and stamped, as required, by design professionals
licensed in accordance with Applicable Law.

 

7.2 Those drawings and record drawings specified in this Subcontract and
prepared by SUBCONTRACTOR or Subsubcontractor under this Subcontract shall be
prepared using computer aided design (“CAD”). SUBCONTRACTOR shall provide
drawings, including record drawings, in their native formats as set forth in
Exhibit “D”.

 

7.3 In accordance with the General Condition titled RIGHT TO WORK TOOLS AND WORK
PRODUCT, CONTRACTOR and/or OWNER shall have the right to use all materials and
documents developed by SUBCONTRACTOR without any obligation of any kind to
SUBCONTRACTOR or its suppliers, subcontractors, or licensor(s) for the purpose
of the construction, training, operation, maintenance, repair, revision or
addition to the Plant except as otherwise agreed in any License Agreements
executed between OWNER and said Licensor(s).

 

7.4 CONTRACTOR’s design, drawings, specifications, samples, certificates and
data shall be submitted as set forth below or in accordance with the subcontract
“Drawings and Data Requirements” form(s).

 

  (1) Drawing Submittals

 

  (a) All drawings shall be submitted by and at the expense of SUBCONTRACTOR
before each design phase, fabrication, installation or further work performance
is commenced, allowing at least fourteen (14) Days for critical items and thirty
(30) Days for non-critical drawings for review by CONTRACTOR.

 

  (b) All drawings submitted by SUBCONTRACTOR shall be certified by
SUBCONTRACTOR to be correct, shall show the subcontract number and shall be
furnished in accordance with the Subcontract Drawings and Data Requirements
form(s). CONTRACTOR will conduct a review of SUBCONTRACTOR’s drawings and a
reproducible drawing marked with one of the following codes will be returned to
SUBCONTRACTOR within fourteen (14) Days for critical drawings and thirty (30)
Days for non-critical drawings.

 

Page 15 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Code Notation

 

  1. Work may proceed.

 

  2. Revise and Resubmit. Work may proceed subject to resolution of indicated
comments.

 

  3. Revise and Resubmit. Work may not proceed.

 

  4. Review not required. Work may proceed.

 

  (c) Although work may proceed on receipt of a drawing with a Code 2 notation,
SUBCONTRACTOR must resolve the comments indicated, resubmit and obtain a Code 1
notation before release for further design development, equipment or material
shipment, installation, or completion of the affected work.

 

  (d) Drawings returned marked code 2 or 3 shall be resubmitted not later than
fifteen (15) Days after transmittal by CONTRACTOR. CONTRACTOR must return a copy
of the drawings endorsed with the appropriate code within fourteen (14) Days for
critical drawings and thirty (30) Days for non-critical drawings.

 

  (2) Design, Drawings and Specifications

 

  (a) SUBCONTRACTOR shall prepare its design, drawings, and specifications using
the technical documents of Exhibit “D” and the drawings of Exhibit “E” as a
basis. Construction will not commence until SUBCONTRACTOR has obtained from
CONTRACTOR review and approval of those drawings, which show the construction
proposed by SUBCONTRACTOR.

 

  (b) SUBCONTRACTOR shall complete its design in phases as indicated in the
Subcontract Schedule submitted in accordance with the Special Condition titled
SUBCONTRACT SCHEDULE. The information submitted for each phase of the design
must contain sufficient detail on the other phases to permit comprehensive
review of the proposed design.

 

  (c) When required by CONTRACTOR, SUBCONTRACTOR shall, without charge, provide
qualified technical personnel to participate in on-site design reviews.

 

  (d) CONTRACTOR will review the design as it is completed and shall transmit
comments to the SUBCONTRACTOR. SUBCONTRACTOR shall promptly resolve these
comments and resubmit the documents. On resubmittal, SUBCONTRACTOR shall direct
specific attention, in writing, to revisions other than those proposed by
CONTRACTOR on the previous submittal.

 

  (e) When the drawings and specifications have been satisfactorily completed,
SUBCONTRACTOR shall carry out fabrication, manufacture or construction in
accordance therewith and shall make no further changes therein except upon
review by and written approval from CONTRACTOR.

 

  (f) Design drawings shall be submitted as specified in paragraph 7.4(1) above.

 

  (3) Construction Drawings

 

  (a)

SUBCONTRACTOR shall prepare complete construction drawings necessary to execute
the Work and shall be fully responsible for the coordination of all

 

Page 16 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

elements of the detail design such as civil, architectural, structural,
electrical, and mechanical, etc. so that full details are shown on its
construction drawings to permit SUBCONTRACTOR to order its equipment and
materials and for its field forces to construct the facilities covered in the
Subcontract. The SUBCONTRACTOR shall also provide design calculations when
requested.

 

  (b) For the purpose of this clause, construction drawings shall include those
prepared for the construction of permanent facilities as well as temporary
structures such as temporary bulkheads, excavation support, ground water control
systems, and for such other temporary work as may be required for construction.

 

  (c) Construction drawings shall be submitted as specified in paragraph 7.4(1)
above.

 

  (4) Shop Drawings

 

  (a) Shop drawings shall be complete and detailed. For the purpose of this
clause, shop drawings shall include but not be limited to detail design; detail,
fabrication, assembly, erection and setting drawings; schedule drawings;
manufacturer’s scale drawings; wiring and control diagrams; cuts or entire
catalogs, pamphlets, and descriptive literature; and performance and test data.

 

  (b) Shop drawings shall be checked and coordinated by the SUBCONTRACTOR with
the work of all disciplines involved before they are submitted to CONTRACTOR and
SUBCONTRACTOR’s approval seal shall provide evidence of such checking and
coordination.

 

  (c) Drawings of a specific piece of equipment shall identify components with
the manufacturer’s part number or reference drawing number clearly indicated. If
reference drawing numbers are used, the review data of such drawings shall be
included. Drawings shall indicate design dimensions, maximum and minimum
allowable operating tolerances on all major wear fits, i.e., rotating,
reciprocating or intermittent sliding fits between shafts or stems and seals,
guides and pivot pins. The sequence of submission of all drawings shall be such
that all information is available for reviewing each drawing when it is
received.

 

  (d) Shop drawings shall be submitted as specified in paragraph 7.4(1) above.

 

  (5) Samples

 

  (a) Where samples are required, they shall be submitted by and at the expense
of SUBCONTRACTOR. Such submittals shall be made not less than thirty (30)
calendar days prior to the time that the materials represented by such samples
are needed for incorporation into the Work. Samples shall be subject to review
and materials represented by such samples shall not be manufactured, delivered
to the Jobsite or incorporated into the Work without such review.

 

  (b) Each sample shall bear a label showing SUBCONTRACTOR’s name, Project name,
subcontract number, name of the item, manufacturer’s name, brand name, model
number, supplier’s name, and reference to the appropriate drawing number,
technical specification section and paragraph number, all as applicable.

 

  (c) Samples, which have been reviewed, may, at CONTRACTOR’s option, be
returned to SUBCONTRACTOR for incorporation into the Work.

 

Page 17 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (6) Certificates and Data

 

  (a) Where certificates are required, four (4) copies of each such certificate
shall be submitted by and at the expense of SUBCONTRACTOR. Such submittal shall
be made not less than thirty (30) calendar days prior to the time that the
materials represented by such certificates are needed for incorporation into the
Work. Certificates shall be subject to review and material represented by such
certificates shall not be fabricated, delivered to the Jobsite or incorporated
into the Work without such review.

 

  (b) Certificates shall clearly identify the material being certified and shall
include but not be limited to providing the following information:
SUBCONTRACTOR’s name, Project name, subcontract number, name of the item,
manufacturer’s name, and reference to the appropriate drawing, technical
specification section and paragraph number, all as applicable.

 

  (c) All other data shall be submitted as required by the Subcontract
Documents.

 

  (7) SUBCONTRACTOR Furnished Manuals and Spare Parts Lists

 

       The SUBCONTRACTOR shall prepare and submit to the OWNER Operating Manuals
and Spare Parts Lists in accordance with the requirements of Exhibit “D.”

 

  (8) As-Built Drawings and Specifications

 

  (a) Drawings:

 

  (a1) Progress As-Builts. During construction, SUBCONTRACTOR shall keep a
marked-up-to-date set of as-built blueline drawings on the Jobsite as an
accurate record of all deviations between work as shown and work as installed.
These drawings shall be available to CONTRACTOR and OWNER for inspection at any
time during regular business hours.

 

  (a2) Final As-Builts. SUBCONTRACTOR shall at its expense and not later than
thirty (30) calendar days after Mechanical Completion furnish to CONTRACTOR a
complete set of marked-up as-built reproducible drawings with “AS-BUILT” clearly
printed on each sheet. SUBCONTRACTOR shall accurately and neatly transfer all
deviations from progress as-builts to final as-builts. As-built drawings shall
be provided where specified and as required to reflect as-built conditions.

 

  (b) Specifications:

 

  (b1) Progress As-Builts. During construction, SUBCONTRACTOR shall keep a
marked-up-to-date set of as-built specifications on the Jobsite annotated to
clearly indicate all substitutions that are incorporated into the Work. Where
selection of more than one product is specified, annotation shall show which
product was installed. These specifications shall be available to CONTRACTOR and
OWNER for inspection at any time during regular business hours.

 

  (b2) Final As-Builts. SUBCONTRACTOR shall at its expense and not later than
thirty (30) calendar days after Mechanical Completion furnish to CONTRACTOR a
complete set of marked-up as-built specifications with “AS-BUILT” clearly
printed on the cover. SUBCONTRACTOR shall accurately and neatly transfer all
annotations from progress as-builts to final as-builts.

 

Page 18 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (c) Endorsement:

 

       SUBCONTRACTOR shall sign each final as-built drawing and the cover of the
as-built specifications and shall note thereon that the recording of deviations
and annotations is complete and accurate.

 

SC-8 COMMENCEMENT, PROGRESS AND COMPLETION OF THE WORK

 

8.1 SUBCONTRACTOR shall complete the Work under the Subcontract to meet the
following Subcontract Milestone dates:

 

Subcontract Milestone

   Date

Execute Subcontract

   06 May 2005

Start Test Piling

   15 July 2005

Start Production Piling

   01 Dec 2005

RFCD First Tank

   18 Feb 2008

RFCD Second Tank

   23 Mar 2008

RFCD Third Tank

   27 Apr 2008

 

8.2 SUBCONTRACTOR shall give CONTRACTOR full information in advance as to its
plans for performing each part of the Work. If at any time, SUBCONTRACTOR’s
actual progress is inadequate to meet the requirements of this Subcontract,
CONTRACTOR may notify SUBCONTRACTOR to provide a plan necessary to improve its
progress. If, within a reasonable period as determined by CONTRACTOR,
SUBCONTRACTOR does not improve performance to meet the Subcontract Milestones
set forth above, CONTRACTOR may require an increase in SUBCONTRACTOR’s labor
force, the number of shifts, overtime operations, additional days of work per
week, expedited shipment(s) of equipment and materials, and an increase in the
amount of construction plant and equipment, all without additional cost to
CONTRACTOR. Neither such notice nor CONTRACTOR’s failure to issue such notice
shall relieve SUBCONTRACTOR of its obligation to achieve the quality of work and
rate of progress required by this Subcontract.

 

8.3 Noncompliance with CONTRACTOR’s instructions shall be grounds for
CONTRACTOR’s determination that SUBCONTRACTOR is not prosecuting the Work with
such diligence as will assure completion within the times specified. Upon such
determination, CONTRACTOR may terminate this Subcontract pursuant to the General
Condition titled TERMINATION FOR DEFAULT.

 

SC-9 SUBCONTRACT SCHEDULE

 

SUBCONTRACTOR shall, within thirty (30) calendar days of subcontract execution
and before the first progress payment is made, submit to CONTRACTOR for its
written approval a Subcontract Schedule. The schedule shall consist of a
precedence network diagram using the critical path method (CPM) to show each
individual essential activity in sequence to meet the Subcontract Milestones of
the Special Condition titled “COMMENCEMENT, PROGRESS AND COMPLETION OF THE
WORK.” The diagram shall show durations and dependencies including off-Jobsite
activities such as design, fabrication of equipment, procurement, delivery of
materials, and items to be furnished by CONTRACTOR. It shall show total float
and free-float times. Float shall not be considered to be for the exclusive
benefit of either CONTRACTOR or SUBCONTRACTOR. Extensions of time for
performance required under other subcontract clauses shall be made only to the
extent that equitable time adjustments for affected activities exceed the total
float available along their paths.

 

Page 19 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subcontractor shall utilize Primavera (P3) software to produce schedules and
shall adhere to the Work Breakdown Structure, activity code structure and
calendars utilized by CONTRACTOR.

 

The activity listing shall show the following information for each activity on
the diagram:

 

Identification by node number;

Description of the task or event;

Duration;

Personnel by craft;

Equipment;

Earliest start and finish dates; and

Latest start and finish dates.

 

In addition SUBCONTRACTOR shall submit a complementary and detailed narrative
description of its plan for performing the Work. The narrative description shall
summarize detail the equipment and personnel requirements by craft to complete a
resource loaded schedule.

 

SUBCONTRACTOR shall promptly inform CONTRACTOR of any proposed change in the
schedule and narrative and shall furnish CONTRACTOR with a revised schedule and
narrative within ten (10) calendar days after approval by CONTRACTOR of such
change. The schedule and narrative shall be kept up to date, taking into account
the actual work progress and shall be revised, if necessary, every thirty (30)
calendar days. The revised schedule and narrative shall, as determined by
CONTRACTOR, be sufficient to meet the requirements for completion of any
separable part and all of the Work as set forth in this subcontract.

 

During the performance of the Work, SUBCONTRACTOR shall submit to CONTRACTOR
periodic reports on the actual progress. Such progress reports shall include the
following:

 

1.

  Monthly   A copy of the Subcontract Schedule showing actual progress to date
for the major parts of the Work, as compared to planned progress;

2.

  Monthly   SUBCONTRACTOR will submit a summary of actual hours expended
performing the Work. Jobhours will be categorized by Non-Manual and Manual and
will be utilized to publish safety statistics. Manual are craft labor including
foremen (e.g. pipe fitters, welders, electricians, laborers, carpenters,
ironworkers) whereas Non-Manual are non-craft labor (e.g. field engineers,
superintendents, safety representatives, accountants)

3.

  Monthly   A jobhour comparison by craft of actual versus planned staffing;

4.

  Weekly   A three-week look-ahead personnel forecast by craft. Variation from
approved schedules and plans shall be noted and rationalized;

5.

  Weekly   A rolling four-week schedule showing one week actual progress and a
three-week look-ahead forecast. Variation from approved schedules and plans
shall be noted and rationalized;

6.

  Weekly   A weekly report of quantities installed versus total quantities on
items of the Work selected by CONTRACTOR;

 

Page 20 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.

  Weekly   A weekly report of labor productivity comparing actual versus planned
jobhours on items of the Work selected by CONTRACTOR. Variation from approved
schedules and plans shall be noted and rationalized;

8.

  Daily   A daily force report listing all personnel by craft and work
assignment; and equipment utilized in the Work

 

Schedules and reports shall be furnished in hardcopy and/or electronic files as
specified by CONTRACTOR.

 

SC-10 TEMPORARY ACCESS AND HAUL ROADS

 

10.1 SUBCONTRACTOR shall, at its expense, construct and maintain temporary
access and haul roads, except as provided in the Special Condition titled
CONTRACTOR-FURNISHED UTILITIES AND FACILITIES, as may be necessary for the
proper performance of this Subcontract. SUBCONTRACTOR shall submit a layout of
all proposed roads prior to road construction. The layout shall show widths of
roads, direction of traffic, curves, grades and related information in
sufficient detail for review by CONTRACTOR. Roads constructed on OWNER’S land or
rights-of-way shall be subject to OWNER’S approval.

 

10.2 CONTRACTOR and SUBCONTRACTOR shall provide reasonable notice of any request
for access to the Site by (i) any of CONTRACTOR’s or OWNER’s other contractors
or subcontractors seeking to perform work at the Site or (ii) any Landowner.
SUBCONTRACTOR agrees to use reasonable efforts to accommodate such request and
CONTRACTOR agrees to coordinate the performance of the Work with such other
contractors or subcontractors performing work at the Jobsite so as not to
materially interfere with any of OWNER’s or CONTRACTOR’s other contractors or
subcontractors performing work at the Jobsite.

 

SC-11 SAFETY, HEALTH AND SECURITY REQUIREMENTS

 

11.1 In the development and implementation of its Safety and Health Plan (S&H
Plan) and performance of the Work, SUBCONTRACTOR shall conform and comply with
CONTRACTOR’s SAFETY AND HEALTH (S&H) STANDARDS set forth in Exhibit “B “
Appendix B-2.

 

11.2 SUBCONTRACTOR shall not, without prior written approval of CONTRACTOR,
subcontract with any entity whose safety ratings for the previous year exceed
the following:

 

Interstate EMR:

   1.0

State EMR:

   1.0

LWDC:

   2.5

OSHA Recordable:

   3.5

 

11.3 In performance of the Work under this Subcontract, SUBCONTRACTOR shall
establish and maintain a security program, implementing and supplementing
Project security requirements. This shall include a written Security Plan which
shall be submitted to CONTRACTOR for review and approval within ninety (90) Days
after subcontract award and in any event prior to commencing work at the
Jobsite. Such program shall include:

 

  (1) Controlled access to office, warehouse, material and equipment sites.

 

  (2) Physical security of office, warehouse, material and equipment sites, to
include periodic security checks of all work areas assigned to SUBCONTRACTOR.

 

Page 21 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (3) Control of material and equipment packaging, transportation, and delivery
to the Jobsite.

 

  (4) Accountability procedures for storage, requisition and issue of material
and equipment.

 

  (5) Personnel security to include, but not limited to, compliance with Project
work rules (access, badging, prohibited activities and items, etc.)

 

  (6) Communications security to include, but not limited to, use of radios,
radio finders, beacons, etc.

 

  (7) Compliance with the Project Emergency Response Plan to include, but not
limited to, emergency notification lists, personnel accountability procedures,
etc.

 

  (8) Compliance with all Project security programs and the coordination
measures, with CONTRACTOR, OWNER and others on the Jobsite, established for that
purpose.

 

  (9) Prompt reporting of incidents of loss, theft or vandalism to CONTRACTOR,
subsequently detailed and provided in writing.

 

     SUBCONTRACTOR’s Security Plan shall be added as an appendix to its Project
S&H Plan.

 

SC-12 EXPLOSIVES

 

Explosives shall be transported to the Jobsite only when required to perform the
Work under this Subcontract and with prior notice to and written approval of
CONTRACTOR. SUBCONTRACTOR shall be responsible for properly purchasing,
transporting, storing, safeguarding, handling and using explosives required to
perform the Work. SUBCONTRACTOR shall employ competent and qualified personnel
for the use of explosives and, notwithstanding any other provision in the
Subcontract to the contrary, shall assume full responsibilities for the cost of
any incidental or consequential damages caused by the improper use of
explosives. Residual surplus explosives shall be promptly removed from the
Jobsite and properly disposed of by SUBCONTRACTOR.

 

SC-13 WARRANTY BOND

 

13.1 Upon completion of RFCD for the third tank and as precedent to payment of
any Retainage, SUBCONTRACTOR shall, at no cost to CONTRACTOR, furnish a Warranty
Bond. The Warranty Bond shall be in the amount of five per cent (5%) of the
final Subcontract price. At SUBCONTRACTOR’s option, the payment of Retainage and
provision of the Warranty Bond may be stepped to reflect separate completion of
RFCD of each tank.

 

13.2 Such securities shall be issued in a form and by a Surety acceptable to
CONTRACTOR.

 

SC-14 MEASUREMENT FOR PAYMENT

 

14.1 To establish a basis for payment against lump sum items set forth in
Exhibit C, SUBCONTRACTOR shall, within thirty (30) calendar days after
Subcontract award, provide a lump sum breakdown (Schedule of Values) which
proposes:

 

  (1) A reasonable number of measurable interim tasks required to accomplish
each lump sum item, and

 

  (2) An allocation of the price to each task with reasonable relationship to
the costs incurred in its accomplishment.

 

Page 22 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

14.2 CONTRACTOR shall review SUBCONTRACTOR’s Schedule of Values, determine the
appropriate tasks and values for progress payments and so advise SUBCONTRACTOR
in writing.

 

14.3 SUBCONTRACTOR shall then provide a schedule of the monthly progress
payments (Estimated Payment Schedule) required to perform the Work in accordance
with the Subcontract Schedule approved pursuant to the Special Condition titled
SUBCONTRACT SCHEDULE. The Estimated Payment Schedule shall apply either the
Schedule of Values, a reasonable estimate of progress on tasks represented by
unit prices, or a combination thereof.

 

14.4 Written monthly estimates shall be prepared by SUBCONTRACTOR for
CONTRACTOR’s approval covering the amount and value of work satisfactorily
performed by SUBCONTRACTOR up to the date of such estimate and projected out to
the end of the invoiced period. Such estimate may be made by strict measurement,
or by estimate, or partly by one method and partly by the other.

 

14.5 SUBCONTRACTOR shall make all surveys necessary for determining all
quantities of work to be paid under this Subcontract. Copies of field notes,
computations and other records made by SUBCONTRACTOR for the purpose of
determining quantities shall be furnished to CONTRACTOR upon request.
SUBCONTRACTOR shall notify CONTRACTOR prior to the time such surveys are made.
CONTRACTOR, at its sole discretion, may witness and verify such surveys.
Measurements and computations shall be made by such methods as CONTRACTOR may
consider appropriate for the class of work measured and the estimate of
quantities of work completed shall be compatible with the reporting requirements
of the Special Condition titled SUBCONTRACT SCHEDULE. The dividing limits, lines
or planes between adjacent items or classes of excavation, concrete, or other
types of work where not definitely indicated on the drawings or in the
specifications shall be as determined by CONTRACTOR.

 

14.6 CONTRACTOR shall review SUBCONTRACTOR’s monthly estimate and return an
approved copy to SUBCONTRACTOR. Pursuant to the Special Condition titled
INVOICING AND PAYMENT, SUBCONTRACTOR shall prepare and submit to CONTRACTOR
invoices in accordance with the approved monthly estimates.

 

SC-15 INVOICING AND PAYMENT

 

15.1 SUBCONTRACTOR shall prepare and submit invoices as follows:

 

  (1) SUBCONTRACTOR shall submit an application for payment by the 1st day of
the calendar month for the Work projected to be completed through that month and
shall include adjustments to reflect actual Work performed in the previous
month; and

 

  (2) CONTRACTOR shall review the application for payment and return a marked-up
copy by the 5th of the calendar month.

 

  (3) Utilizing the agreed application for payment, SUBCONTRACTOR shall develop
and submit an invoice.

 

     SUBCONTRACTOR shall certify in each invoice that there are no known
outstanding mechanic’s or material-men’s liens, and that all due and payable
bills have been paid or are included in the application for payment.

 

Page 23 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15.2 As a condition of payment, each Invoice received by CONTRACTOR prior to
Final Acceptance shall be accompanied by a fully executed (i) Interim
Conditional Lien Waiver from SUBCONTRACTOR in the form of Exhibit “B” Appendix
B-10 Form B-10-1 for all Work performed through the date of the Invoice for
which payment is requested and (ii) Interim Unconditional Lien Waiver from
SUBCONTRACTOR in the form of Exhibit “B” Appendix B-10 Form B-10-2 for all Work
performed and invoiced during the month, two months prior to the current month
being invoiced, submitted by SUBCONTRACTOR. In addition, as a condition of
payment, SUBCONTRACTOR shall also provide (i) fully executed Interim Conditional
Lien Waivers in the form of Exhibit “B” Appendix B-10 Form B-10-1 from each
Major Subsubcontractor whose invoice is received by SUBCONTRACTOR in the Month
covered by SUBCONTRACTOR’s Invoice (with each such Interim Conditional Lien
Waiver covering all Work performed by each such Major Subsubcontractor through
the date of such Major Subsubcontractor’s invoice), together with fully executed
Interim Unconditional Lien Waivers from each Major Subsubcontractor for all Work
performed by such Major Subsubcontractor through the date of each such Major
Subsubcontractor’s preceding invoice; (ii) fully executed Interim Conditional
Lien Waivers in substantially the form of Exhibit “B” Appendix B-10 Form B-10-1
from each Major Subsubcontractor whose invoice is received by SUBCONTRACTOR in
the Month covered by SUBCONTRACTOR’s Invoice (with each such Interim Conditional
Lien Waiver covering all Work performed by each such Major Subsubcontractor
through the date of such Major Subsubcontractor’s invoice), together with fully
executed Interim Unconditional Lien Waivers from each Major Subsubcontractor in
substantially the form set forth in Exhibit “B” Appendix B-10 Form B-10-2 for
all Work performed by such Major Subsubcontractor through the date of each such
Major Subsubcontractor’s preceding invoice; provided that if SUBCONTRACTOR fails
to provide to CONTRACTOR an Interim Conditional Lien Waiver or Interim
Unconditional Lien Waiver from a Major Subsubcontractor as required,
CONTRACTOR’s right to withhold payment for the failure to provide any such
Interim Conditional Lien Waiver or Interim Unconditional Lien Waiver shall be
limited to the amount that should have been reflected in such Interim
Conditional Lien Waiver or Interim Unconditional Lien Waiver.

 

15.3 SUBCONTRACTOR hereby subordinates any mechanics’ and materialmen’s liens or
other claims or encumbrances that may be brought by SUBCONTRACTOR against any or
all of the Work, the Site or the Facility to any liens granted in favor of
Lender, whether such lien in favor of Lender is created, attached or perfected
prior to or after any such liens, claims or encumbrances, and shall require its
Subsubcontractors to similarly subordinate their lien, claim and encumbrance
rights. SUBCONTRACTOR agrees to comply with reasonable requests of
CONTRACTOR/OWNER for supporting documentation required by Lender in connection
with such subordination, including any necessary lien subordination agreements.
Nothing in this Article shall be construed as a limitation on or waiver by
SUBCONTRACTOR of any of its rights under Applicable Law to file a lien or claim
or otherwise encumber the Facility as security for any undisputed payments owed
to it by CONTRACTOR hereunder which are past due; provided that such lien, claim
or encumbrance shall be subordinate to any liens granted in favor of Lenders.

 

15.4 Within Thirty (30) calendar days after receipt of a correct invoice,
CONTRACTOR will pay SUBCONTRACTOR ninety percent (90%) of the approved invoice
amount retaining the balance (“Retainage”) pending RFCD of the third tank. At
SUBCONTRACTOR’s option, the payment of Retainage may be stepped to reflect
separate completion of RFCD of each tank. The stepped payment of Retainage is
subject to CONTRACTOR’s receipt of a warranty bond, acceptable to CONTRACTOR, in
accordance with the requirements of SC-13, WARRANTY BOND and SC-15.10 below.

 

15.5 Amounts otherwise payable under this Subcontract may be withheld, in whole
or in part, if:

 

  (1) SUBCONTRACTOR is in material default of any Subcontract condition
including, but not limited to, the schedule, quality assurance and health and
safety requirements; or

 

Page 24 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (2) SUBCONTRACTOR has not submitted:

 

  (a) Schedules as defined in the Special Condition titled “SUBCONTRACT
SCHEDULE,”

 

  (b) Proper insurance certificates, or not provided proper coverage or proof
thereof, and

 

  (c) CONTRACTOR approved securities;

 

  (d) Interim Lien Waivers from SUBCONTRACTOR and Major Subsubcontractors

 

  (3) Adjustments are due from previous overpayment or audit results

 

15.6 CONTRACTOR will make payments of such amounts withheld in accordance with
SC-15.5 above if SUBCONTRACTOR cures all defaults in the performance of this
Subcontract.

 

15.7 If claims filed against SUBCONTRACTOR connected with performance under this
Subcontract, for which CONTRACTOR may be held liable if unpaid (e.g., unpaid
withholding and back taxes), are not promptly removed by SUBCONTRACTOR within
seven (7) Days after receipt of written notice from CONTRACTOR to do so,
CONTRACTOR may remove such claims and deduct all costs in connection with such
removal from withheld payments or other monies due, or which may become due, to
SUBCONTRACTOR. If the amount of such withheld payment or other monies due
SUBCONTRACTOR under this Subcontract is insufficient to meet such costs, or if
any claim against SUBCONTRACTOR is discharged by CONTRACTOR after final payment
is made, SUBCONTRACTOR and its surety or sureties, if any, shall promptly pay
CONTRACTOR all costs incurred thereby regardless of when such claim arose or
whether such claim imposed a lien upon the Project or the real property upon
which the Project is situated.

 

     In the event a lien is filed, SUBCONTRACTOR shall remove the lien, or see
that it is removed or shall furnish a bond for the full amount thereof within
seven (7) calendar days of notice by CONTRACTOR or as otherwise specified by
applicable law. Upon SUBCONTRACTOR’s failure to promptly comply with the
foregoing requirements CONTRACTOR may remove such liens. SUBCONTRACTOR shall
reimburse CONTRACTOR for all costs in connection with the removal of such liens
and CONTRACTOR may deduct such costs from payments or other monies due, or which
may become due, to SUBCONTRACTOR.

 

15.8 Upon receipt by SUBCONTRACTOR of CONTRACTOR’s Provisional Acceptance
Certificate for the third tank under this Subcontract, SUBCONTRACTOR shall
prepare and submit its final invoice in accordance with the approved estimate.
The final invoice shall be exclusive of release of Retainage, in accordance with
SC-15.4.

 

15.9

SUBCONTRACTOR shall, in addition to any other requirements in this Subcontract
for achieving Provisional Acceptance, submit a fully executed final Invoice,
along with (i) a statement summarizing and reconciling all previous Invoices,
payments and Change Orders; (ii) an affidavit that all payrolls, taxes, bills
for material and equipment, and any other indebtedness connected with the Work
for which SUBCONTRACTOR and its Subsubcontractors are liable (excluding
Corrective Work) have been paid; (iii) fully executed Final Conditional Lien and
Claim Waiver from SUBCONTRACTOR in the form of Exhibit “B” Appendix B-10 Form
B-10-3, (iv) fully executed Final Conditional Lien and Claim Waivers from each
Major Subsubcontractor in the form set forth in Exhibit “B” Appendix B-10 Form
B-10-1. No later than thirty (30) Days after receipt by CONTRACTOR of such final
Invoice and all reasonably requested documentation and achieving Provisional
Acceptance of the third tank, CONTRACTOR shall, subject to its rights to
withhold payment under this Subcontract, pay SUBCONTRACTOR the balance of the
Subcontract price, provided that SUBCONTRACTOR provides to CONTRACTOR at or
before the time of such payment the following: (i) fully executed Final
Unconditional Lien and Claim Waiver

 

Page 25 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

from SUBCONTRACTOR for amounts paid and (ii) fully executed Final Unconditional
Lien and Claim Waivers from each Major Subsubcontractor. Notwithstanding the
above, CONTRACTOR shall not withhold from final payment an amount greater than
the amount(s) in dispute.

 

15.10 The Retainage shall be reduced from ten percent (10%) to five percent (5%)
upon RFCD incrementally with respect to each tank in accordance with SC-15.4;
provided, however, upon delivery of a warranty bond acceptable to CONTRACTOR,
such five percent (5%) Retainage shall be paid to SUBCONTRACTOR incrementally
with respect to each tank. The warranty bond shall remain in effect until
expiration of the warranties provided under the General Condition titled
WARRANTY / DEFECT CORRECTION PERIOD.

 

15.11 Unless otherwise specified by applicable law, CONTRACTOR shall, within
sixty (60) calendar days following Final Acceptance of the Work and after
submittal of an invoice or a written request for release of the warranty bond,
pay to SUBCONTRACTOR the amount then remaining due including the Retainage
account, or release the warranty bond, provided that, SUBCONTRACTOR shall have
furnished CONTRACTOR and OWNER for itself, its lower tier subcontractors,
immediate and remote, and all material suppliers, vendors, laborers and other
parties acting through or under it, waivers and releases of all claims against
CONTRACTOR or OWNER arising under or by virtue of this Subcontract, except such
claims, if any, as may with the consent of CONTRACTOR and OWNER be specifically
excepted by SUBCONTRACTOR from the operation of the release in stated amounts to
be set forth therein.

 

15.12 No payments of invoices or portions thereof shall at any time constitute
approval or acceptance of any work under this Subcontract, nor be considered a
waiver by CONTRACTOR or OWNER of any of the terms of this Subcontract. However,
title to all equipment and materials which has vested in CONTRACTOR or OWNER
pursuant to the Special Condition titled TITLE AND RISK OF LOSS shall not be
part of SUBCONTRACTOR’s property or estate, unless otherwise specified by
applicable law, in the event SUBCONTRACTOR is adjudged bankrupt or makes a
general assignment for the benefit of creditors, or if a receiver is appointed
on account of SUBCONTRACTOR’s insolvency, or if all or any portion of this
Subcontract is terminated.

 

SUBCONTRACTOR shall submit all invoices in original to:

 

Bechtel Corporation

P.O. Box 7700

Glendale, Arizona 85312-7700

Attention:

   Sabine Pass LNG Project

Reference:

   Subcontract No. 25027-HC1-MTD0-00002

Subcontract Title:

   LNG Tanks

 

SUBCONTRACTOR shall submit all invoices in copy to:

 

 

Bechtel Corporation

3000 Post Oak Blvd

Houston, TX 77056

Attention:

  

Sabine Pass LNG Project

Bechtel Subcontracts Manager

  

Reference:

   Subcontract No. 25027-HC1-MTD0-00002

Subcontract Title:

   LNG Tanks

 

Page 26 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SC-16 PRICING OF ADJUSTMENTS

 

16.1 When pricing is a factor in any determination of a subcontract adjustment
pursuant to the General Conditions titled CHANGES or DISPUTES, SUBCONTRACTOR
shall propose upward or downward price adjustments in one of the following
methods, as directed by CONTRACTOR;

 

  (1) Estimated Lump Sum Price

 

       When SUBCONTRACTOR is directed to provide a lump sum price adjustment, it
shall provide cost breakdown information for the purpose of and in sufficient
detail to permit analysis and negotiation including but not limited to
engineering, fabrication, labor categories, labor hours, equipment hours and
material quantities and other supporting data upon which the lump sum is.

 

  (2) Time and Material Rates

 

  (a) Labor

 

       The labor rates set forth in Exhibit “C” Form A-2, shall be applied to
CONTRACTOR approved expenditures of man-hours for engineering, support craft and
manual labor for all classifications through lead engineer, foreman or
equivalent for the period of performance of the change. Unless otherwise
identified in 2(b), (c), (d) or (e) below, the labor rates are all inclusive
hourly rates and include but are not limited to all costs for payroll, burdens
and benefits, subsistence, additives, taxes, insurance premiums, paid absences,
social and retirement benefits, small tools (with a value of $500 or less),
consumables, temporary facilities, utilities, overhead, general and
administrative and profit. General supervision and management above lead
engineer or foreman or equivalent and indirect labor, e.g., surveyors, office
personnel, timekeepers, warehousemen and maintenance personnel are not
separately reimbursable and are included as an allowance within the hourly
rates. Labor timesheets shall be submitted by SUBCONTRACTOR and approved by
CONTRACTOR on a daily basis. Timesheets shall be in sufficient detail to
identify the change order, activities performed, the labor categories and
applicable labor rate and hours expended. Failure by SUBCONTRACTOR to have the
timesheets approved by CONTRACTOR on a daily basis shall be grounds for
rejection.

 

  (b) SUBCONTRACTOR Owned Equipment

 

       The Equipment Rates set forth in Exhibit “C”, Form B, shall be applied to
approved hours for SUBCONTRACTOR Owned Equipment having original purchase prices
of more than $500 each. The equipment hourly rates are all inclusive. The rates
include but are not limited to all costs for mobilization, demobilization,
maintenance, fuel, oil, grease and other consumables. The rates exclude the cost
of an operator. An operator, if required, shall be approved and paid in
accordance with the requirements of 2(a) above. In the event a piece of
SUBCONTRACTOR Owned Equipment is required to perform a Change but is not
available on site, a mobilization and demobilization charge may be separately
agreed by CONTRACTOR in advance of the equipment mobilization date. Equipment
timesheets shall be submitted by SUBCONTRACTOR and approved by CONTRACTOR on a
daily basis. Timesheets shall be in sufficient detail to identify the equipment,
model, and activities performed, the applicable rate and hours expended. Failure
by SUBCONTRACTOR to have the timesheets approved by CONTRACTOR on a daily basis
shall be grounds for rejection.

 

Page 27 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (c) Rental Equipment

 

       With prior approval of CONTRACTOR, SUBCONTRACTOR shall be reimbursed for
the rental of third party construction equipment having original purchase prices
of more than $500 each, and vehicle net rental costs (exclusive of sales and use
tax) plus ten percent (10%) for

 

       Reasonable equipment charges for approved SUBCONTRACTOR rented
construction equipment having original purchase prices of more than $500 each
shall be allowed, provided such charges are:

 

  (1) Not greater than eighty percent (80%) of Primedia Information Inc. Blue
Book daily rental rates applicable for the period of performance of the change;
and

 

  (2) Appropriately discounted to stand-by rates for idle time reasonably
required.

 

  (3) When the operated use of equipment is infrequent and, as determined by
CONTRACTOR, such equipment need not remain at the site continuously, charges
shall be limited to actual hours of use. Equipment not operating but retained at
the location of changes at CONTRACTOR’s direction shall be charged at the
standby rate.

 

  (4) For the cost of rented equipment to be allowable, CONTRACTOR must agree in
writing, prior to their being used, that the individual pieces of equipment are
needed, are appropriate for the Work, and that the mobilization and
demobilization costs are allocable to the change and acceptable. This is in
addition to the daily end-of-day approval of operating time for such equipment.

 

  (d) Materials

 

       Approved incurred costs for material incorporated into the changed Work
or required for temporary construction facilities made necessary by the change
shall be allowable at net cost (exclusive of sales and use taxes) delivered to
the site plus ten percent (10%) overhead and profit for SUBCONTRACTOR.

 

  (e) Subsubcontracts

 

       Approved incurred costs for lower-tier subcontracted tasks shall be
allowable plus ten percent (10%) overhead and profit for SUBCONTRACTOR for
changes resulting in a Subcontract price adjustment, including this percentage
markup, of less than $250,000, or will pay five percent (5%) for changes
resulting in adjustments of $250,000 or more; provided that CONTRACTOR has
approved the Subsubcontract pursuant to the General Condition titled ASSIGNMENTS
AND SUBCONTRACTS before any work is performed.

 

  (3) Cost Reimbursable Basis

 

       If for any reason CONTRACTOR and SUBCONTRACTOR are unable to agree upon a
lump sum or Time and Material Subcontract price adjustment the following
provisions, which establish and define allowable costs and rates for Force
Account work, shall also define allowable costs and rates for a determination by
CONTRACTOR. Subcontractor shall establish separate cost accounting records,
subject to daily end-of-the-day written approval by CONTRACTOR of all allocable
costs on a Force Account basis.

 

Page 28 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Reimbursement of reasonable and approved incurred costs, plus specified rates
for overhead and profit, as defined below, shall be the basis for Force Account
adjustment of the Subcontract price.

 

  (a) Direct Labor

 

       Incurred direct labor wages for project management, indirect, technical,
craft and manual labor for all classifications of personnel directly working on
the change including subsistance, payroll additives, taxes, insurance premiums,
paid absences, and social and retirement benefits required by law, labor
agreements, published company policies applying uniformly to SUBCONTRACTOR’S
work force or which are normal and customary. CONTRACTOR will also pay an amount
equal to ten percent (18%) of total direct labor as described above for small
tools, consumables, overhead and profit.

 

       CONTRACTOR shall approve timesheets on a daily basis. Timesheets shall be
in sufficient detail to identify the change order, activities performed, the
labor categories and applicable labor rate and hours expended. CONTRACTOR shall
have access to SUBCONTRACTOR’s certified payroll records for verification of
labor costs.

 

  (b) Equipment

 

       Approved incurred construction equipment, facilities and vehicle net
rental costs (exclusive of taxes) plus ten percent (10%) for SUBCONTRACTOR
overhead and profit are allowable. Small tools and equipment having original
purchase prices of less than $500 each, are deemed to be covered in the overhead
and profit rates established by this clause. If operating costs such as fuel oil
and grease, are not included in rental rates they are also allowable.

 

  (i) Reasonable equipment charges for approved SUBCONTRACTOR owned construction
equipment having original purchase prices of more than $500 each shall also be
allowed, provided such charges are:

 

  (i1) Agreed upon Subcontract unit rates; or

 

  (i2) Based upon calculated values allocating ownership costs over the useful
life of the equipment plus operating costs such as fuel, oil, lubricants, and
maintenance and a profit of ten percent (10%) on such costs; or

 

  (i3) Not greater than eighty percent (80%) of Primedia Information Inc. Blue
Book daily rental rates applicable for the period of performance of the change;
and

 

  (i4) Appropriately discounted to stand-by rates for idle time reasonably
required.

 

  (ii) When the operated use of equipment is infrequent and, as determined by
CONTRACTOR, such equipment need not remain at the work site continuously,
charges shall be limited to actual hours of use. Equipment not operating but
retained at the location of changes at CONTRACTOR’s direction shall be charged
at the standby rate.

 

  (iii)

For the cost of both rented and owned equipment to be allowable, CONTRACTOR must
agree in writing, prior to their being used, that the individual pieces of
equipment are needed, are appropriate for the work,

 

Page 29 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

and that the mobilization and demobilization costs are allocable to the change
and acceptable. This is in addition to the daily end-of-day approval of
operating time for such equipment.

 

  (c) Materials

 

       Approved incurred costs for material incorporated into the changed Work
or required for temporary construction facilities made necessary by the change
shall be allowable at net cost (exclusive of sales ans use tax) delivered to the
Jobsite plus ten percent (10%) overhead and profit for SUBCONTRACTOR.

 

  (d) Subsubcontracts

 

       Approved incurred costs for lower-tier subcontracted tasks shall be
allowable plus ten percent (10%) overhead and profit for SUBCONTRACTOR for
changes resulting in a Subcontract price adjustment, including this percentage
markup, of less than $250,000, or will pay five percent (5%) for changes
resulting in adjustments of $250,000 or more; provided that CONTRACTOR has
approved the Subsubcontract pursuant to the General Condition titled ASSIGNMENTS
AND SUBCONTRACTS before any work is performed.

 

SC-17 COMPONENT WARRANTIES

 

In addition to the General Condition titled WARRANTY, SUBCONTRACTOR shall obtain
or provide, for the benefit of CONTRACTOR and OWNER and their successors in
interest, warranties or guarantees for the equipment, materials and Work
furnished by suppliers and subcontractors of any tier. Such warranties or
guarantees are to run for the period set forth in the applicable specification
of this Subcontract or, when not specified, that period customarily provided by
the supplier. SUBCONTRACTOR shall use its best efforts to enforce such
warranties or guarantees of any tier on its own behalf or, if requested by
CONTRACTOR or OWNER, on behalf of CONTRACTOR or OWNER. SUBCONTRACTOR shall
provide warranty documentation by Provisional Acceptance or as otherwise
required by this Subcontract.

 

SC-18 QUALITY SURVEILLANCE INSPECTIONS

 

CONTRACTOR designated equipment or materials furnished by SUBCONTRACTOR shall
not be deemed accepted until inspected by CONTRACTOR’s or OWNER’s representative
in accordance with Appendix B-1 GENERAL REQUIREMENTS FOR SUBCONTRACTOR QUALITY
SYSTEMS

 

SC-19 TRAINING PROGRAM

 

To provide trained operation and maintenance (O&M) personnel for OWNER’S O&M
program, SUBCONTRACTOR shall support CONTRACTOR in the development and
implementation of a program for training of OWNER nominated trainees in
operating and maintaining the Plant and systems/subsystems constructed and
installed under this Subcontract. Upon completion of the training program, the
training aids, tools, test equipment, training manuals and other materials
specific to the program shall be transferred to OWNER and CONTRACTOR may make
video recordings of all training sessions for OWNER’S use.

 

SC-20 LIQUIDATED DAMAGES

 

20.1

The parties hereby agree that the damages which CONTRACTOR will sustain as a
result of SUBCONTRACTOR’s failure to meet key Subcontract Milestones are
difficult or impossible to

 

Page 30 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

determine with certainty and, therefore, have in good faith estimated as fair
compensation the liquidated damages as set forth below. If SUBCONTRACTOR fails
to deliver the equipment or materials or perform the services within the time
frames specified in the Subcontract for the Subcontract Milestones listed below,
or any extensions evidenced by a Change Notice/Order or duly executed
subcontract Amendment, the SUBCONTRACTOR shall pay to CONTRACTOR as fixed,
agreed and liquidated damages for each calendar day of delay the sum(s)
specified below, which amounts shall be independently calculated for each
Subcontract Milestone indicated:

 

SABINE PASS LIQUIDATED DAMAGES

 

MILESTON DESCRIPTION

--------------------------------------------------------------------------------

  

MILESTONE
DATE

--------------------------------------------------------------------------------

  

LIQUIDATED DAMAGE AMOUNT PER CALENDAR DAY

--------------------------------------------------------------------------------

RFCD First Tank

   18 Feb 2008   

US$ 50,000 per day for Days 1-75 after RFCD

US$100,000 per Day after Day 75 after RFCD

RFCD Second Tank

   23 Mar 2008   

US$ 50,000 per day for Days 1-75 after RFCD

US$100,000 per Day after Day 75 after RFCD

RFCD Third Tank

   27 April 2008   

US$ 50,000 per day for Days 1-75 after RFCD

US$100,000 per Day after Day 75 after RFCD

 

20.2 The application of liquidated damages shall not effect a change in the
Subcontract Milestones or relieve SUBCONTRACTOR of its obligation to improve its
progress, pursuant to the Special Condition titled COMMENCEMENT, PROGRESS AND
COMPLETION OF THE WORK, and to achieve or mitigate the failure to achieve any
Subcontract Milestone.

 

20.3 Payments of liquidated damages shall become due immediately upon failure to
achieve a Subcontract Milestone. CONTRACTOR shall be entitled to withhold from
payments due, offset against other obligations, deduct from Retainage, and draw
down on letter(s) of credit or performance securities any and all liquidated
damages due from SUBCONTRACTOR.

 

20.4 The cumulative total of all liquidated damages will not exceed ten percent
(10%) of the total Subcontract price.

 

20.5 Except as set out in the Special Condition titled COMMENCMENT, PROGRESS AND
COMPLETION OF THE WORK, where CONTRACTOR may require SUBCONTRACTOR to accelerate
to recover lost schedule and the General Condition titled TERMINATION FOR
DEFAULT, SUBCONTRACTOR shall have no further liability to CONTRACTOR for delay
as a result of the Liquidated Damages provided within this clause.

 

SC-21 APPLICABLE LAW

 

This Subcontract shall be governed by and interpreted under the laws of the
State of Texas (without giving effect to the principles thereof relating to
conflicts of law). The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Subcontract and shall be
disclaimed in and excluded from any Subcontracts entered into by SUBCONTRACTOR
in connection with the Work or the Project.

 

SC-22 NOT USED

 

SC-23 RELEASE OF CONSEQUENTIAL DAMAGES

 

To the maximum extent permitted by applicable law and except to the extent
expressly provided in any other provisions of this Subcontract, neither party
shall be liable to the other for consequential loss or damages resulting from or
arising out of this Subcontract.

 

Page 31 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SC-24 NOT USED

 

SC-25 MEASUREMENT SYSTEM

 

SUBCONTRACTOR shall use the “English Standard” system of measurement for all
designs, specifications, drawings, plans and work except as otherwise directed
in writing by CONTRACTOR.

 

SC-26 NOT USED

 

SC-27 KEY PERSONNEL

 

SUBCONTRACTOR shall not reassign or remove the key personnel listed below
without the prior written authorization of CONTRACTOR.

 

Name

--------------------------------------------------------------------------------

 

Title/Position

--------------------------------------------------------------------------------

Tom Shelley

  Project Coordinator

Yoshiro Umehara

  Project Manager

Brad Rinehart

  Project Manager

Yogesh Meher

  Design / Engineering Manager

Hiroshi Harada

  Design / Engineering Manager

TBD

  Site Manager

TBD

  Safety Manager (At Site)

TBD

  Quality Manager (At Site)

 

SUBCONTRACTOR shall ensure that Key Personnel continue to perform the part of
the Work assigned to them for as long as necessary to achieve the Subcontract
requirements. SUBCONTRACTOR shall not remove any Key Personnel from the Work
without prior written approval of CONTRACTOR. SUBCONTRACTOR shall allow a
minimum of twenty-one (21) Days notice of its desire to remove and Key Personnel
from the Subcontract Work.

 

SC-28 LANGUAGE REQUIREMENTS

 

The Subcontract Documents and all notices, communications and submittals between
the parties pursuant to the implementation of this Subcontract shall be in the
English language, unless otherwise directed in writing by CONTRACTOR. All
translation services, to include the physical presence of qualified translators
in both office and field, necessary for written or oral communications with
CONTRACTOR and all members of SUBCONTRACTOR’s work force or in the course of
routine Jobsite coordination of any nature, shall be provided by SUBCONTRACTOR.
SUBCONTRACTOR warrants these services and their staffing shall fully meet the
standards and requirements established by CONTRACTOR.

 

SC-29 NOT USED

 

Page 32 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SC-30 DRUGS, ALCOHOL AND WEAPONS

 

30.1 SUBCONTRACTOR’s personnel shall not bring onto the Jobsite, or any other
location where the provisions of this Subcontract apply:

 

  (1) Any firearm of whatsoever nature, knife with a blade exceeding four (4)
inches (100 millimeters) in length or any other object which in the sole
judgment of CONTRACTOR is determined to be a potential weapon.

 

  (2) Alcoholic beverages of any nature.

 

  (3) Illegal or CONTRACTOR or OWNER prohibited non-prescription drugs of any
nature without exception.

 

30.2 SUBCONTRACTOR shall abide by and enforce the requirements of this clause to
include the immediate removal from the Work under this Subcontract of any
employee who has violated the requirements of this clause or who CONTRACTOR, in
its sole judgment, determines has violated the requirements of this clause.

 

30.3 SUBCONTRACTOR shall be subject to the Project’s drug and alcohol policy.
Pre-employment drug and alcohol screening shall be required of all
SUBCONTRACTOR’s employees. All SUBCONTRACTOR’s employees shall be subject to
random drug and alchohol testing.

 

SC-31 ARBITRATION

 

Any arbitration held under this Agreement shall be held in Houston, Texas,
unless otherwise agreed by the Parties, shall be administered by the Dallas,
Texas office of the American Arbitration Association (“AAA”) and shall, except
as otherwise modified by this Article SC-31, be governed by the AAA’s
Construction Industry Arbitration Rules and Mediation Procedures (including
Procedures for Large, Complex Construction Disputes) (the “AAA Rules”). The
number of arbitrators required for the arbitration hearing shall be determined
in accordance with the AAA Rules. The arbitrator(s) shall determine the rights
and obligations of the Parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. §
2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The Parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing Party and the right to take depositions reasonably
limited in number, time and place; provided that in no event shall any Party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, SUBCONTRACTOR’s surety (if any) and the successors and
permitted assigns of any of them. At either Party’s option, any other Person may
be joined as an additional party to any arbitration conducted under this Article
SC-31, provided that the party to be joined is or may be liable to either Party
in connection with all or any part of any dispute between the Parties. The
arbitration award shall be final and binding, in writing, signed by all
arbitrators, and shall state the reasons upon which the award thereof is based.
The Parties agree that judgment on the arbitration award may be entered by any
court having jurisdiction thereof.

 

SC-32 NOT USED

 

Page 33 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SC-33 NOT USED

 

SC-34 HAZARDOUS MATERIALS

 

34.1 SUBCONTRACTOR shall not, nor shall it permit or allow any Subsubcontractor
to, bring any hazardous materials on the site and shall bear all responsibility
and liability for such materials; provided, however, that SUBCONTRACTOR may
bring onto the Site such hazardous materials as are necessary to perform the
Work so long as the same is done in compliance with Applicable Law, Codes and
Standards, and the HSE Plan, and SUBCONTRACTOR shall remain responsible and
liable for all such hazardous materials.

 

34.2 If SUBCONTRACTOR or any Subsubcontractor encounter pre-existing hazardous
materials at the Site, and SUBCONTRACTOR or any Subsubcontractor knows or
suspects that such material is Hazardous Material, SUBCONTRACTOR and its
Subsubcontractors shall promptly stop Work in the affected area and notify
CONTRACTOR. If under such circumstances SUBCONTRACTOR or any of its
Subsubcontractors fail to stop Work and notify, SUBCONTRACTOR shall be
responsible and liable to CONTRACTOR and OWNER for all damages, costs, losses
and expenses to the extent attributable to such failure.

 

34.3 OWNER shall remove, transport and, as appropriate, dispose of any hazardous
materials discovered or released at the Site, including any hazardous materials
brought on the Site or generated by Third Parties, but excluding any hazardous
materials brought on to the Site or generated by SUBCONTRACTOR or any of its
Subsubcontractors. In addition, as betweenOWNER, CONTRACTOR and SUBCONTRATOR,
OWNER shall be responsible for any hazardous materials discovered or released
within the Off-Site Rights of Way and Easements, including any Hazardous
Materials brought on the Off-Site Rights of Way and Easements or generated by
Third Parties but excluding any Hazardous Materials brought on the Off-Site
Rights of Way and Easements by CONTRACTOR or any of its subcontractors or
sub-tier subcontractors.

 

SC-35 HAZARDOUS SUBSTANCE AWARENESS

 

35.1 The nature of the Work to be performed under this Subcontract involves
inherent risks. SUBCONTRACTOR agrees that it will inform its officers,
employees, agents, suppliers and subcontractors of any tier, and any other
parties which may come into contact with any hazardous substance as a result of
SUBCONTRACTOR’s activities hereunder of the nature of such materials and any
health or environmental risks associated with such materials.

 

35.2 SUBCONTRACTOR warrants that SUBCONTRACTOR’s personnel and personnel of its
suppliers and subcontractors of any tier, assigned to or regularly entering the
Jobsite, have or will receive training as specified in OSHA 29 CFR 1910.120 (e)
in relation to this Subcontract prior to their assignment to field duty.
Supervisory personnel of any tier will also receive, as a minimum, eight hours
additional specialized training in the management of hazardous waste operations.
Such training shall be at SUBCONTRACTOR’s expense. SUBCONTRACTOR personnel
assigned to the Jobsite may also be required to attend specialized training
classes specific to the Jobsite as presented by CONTRACTOR and/or OWNER.

 

SC-36 HAZARDOUS SUBSTANCE REGULATIONS

 

SUBCONTRACTOR shall ensure that all hazardous substances with which it deals
receive safe and proper handling. SUBCONTRACTOR confirms that it is aware of and
will comply with the requirements of the Comprehensive Environmental Response,
Compensation, Liability Act, 42 U.S.C. 9601-9675 (CERCLA) as amended; the
Resource Conservation and Recovery Act, 42 U.S.C. 6901-6992 (RCRA) as

 

Page 34 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amended; the Toxic Substances Control Act (TSCA), 15 U.S.C. 2601-2671; the Clean
Water Act (CWA), 33 U.S.C. 1251-1387; Title 40 of the Code of Federal
Regulations; the Department of Transportation (DOT) regulations applicable to
hazardous substances, and any other federal, state and local laws applicable to
work with or near hazardous substances.

 

SC-37 NOT USED

 

SC-38 LABORATORY ANALYSES

 

When chemical, radiological or physical analyses of hazardous materials, which
are the responsibility of SUBCONTRACTOR, are required for their disposal,
treatment, or recycling, and such analyses are not listed below as CONTRACTOR
provided, SUBCONTRACTOR shall cause such analyses to be performed by an
appropriately qualified laboratory. SUBCONTRACTOR shall identify the analyses to
be performed and submit the name, qualifications, and procedures of the proposed
laboratory(ies) to CONTRACTOR for review prior to performing any analyses. Such
analyses shall be at SUBCONTRACTOR’s expense. The following laboratory analyses
will be provided by CONTRACTOR:

 

NONE

 

SC-39 ON-SITE HANDLING AND DISPOSAL OF HAZARDOUS MATERIAL

 

If the Work under this Subcontract includes any intrusive site or structural
drilling, boring, coring or sampling, debris may be produced as a result of
these efforts. This debris could include solids or liquids drawn from site wells
for sampling purposes. All such debris shall be treated by the SUBCONTRACTOR as
if it were hazardous waste regulated under the federal Resource and Conservation
Recovery Act of 1976, 42 U.S.C. 6901-6992 (RCRA) as amended, or any more
stringent applicable regulations, unless and until the SUBCONTRACTOR has been
able to confirm, to the satisfaction of CONTRACTOR and the appropriate
regulatory agencies that the wastes are not regulated as hazardous.

 

SC-40 OFF-SITE TRANSPORTATION AND DISPOSAL OF HAZARDOUS MATERIALS

 

SUBCONTRACTOR shall have no authority or responsibility for the off-site
transportation, storage, treatment or disposal of contaminated or potentially
contaminated waste materials of any kind, which are directly or indirectly
generated at the Jobsite. However, SUBCONTRACTOR shall handle all materials at
the Jobsite with due care, in accordance with work or Jobsite plans and the
requirements of this Subcontract.

 

SC-41 OFFSITE ACCESS AND JOINT USE OF RIGHT OF WAYS AND EASEMENTS

 

41.1 SUBCONTRACTOR agrees and acknowledges that it is sufficiently familiar with
the Site and the Off-Site Rights of Way and Easements (Reference Exhibit “B”
Appendix “SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS) to perform the Work in
accordance with the Project Schedule, and understands the climate, terrain,
logistics, and other difficulties that it may encounter in performing the Work
in accordance with the Project Schedule.

 

41.2

CONTRACTOR shall provide SUBCONTRACTOR with reasonable prior notice of access to
the off-Site rights of way and easements by (i) any of CONTRACTOR’s or OWNER’s
other contractors or subcontractors seeking to perform work within such off-Site
rights of way and easements (ii) any Landowner. Likewise, SUBCONTRACTOR shall
provide CONTRACTOR with reasonable prior notice of any access to the off-Site
rights of way and easements by

 

Page 35 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SUBCONTRACTOR or any of its Subsubcontractors. SUBCONTRACTOR acknowledges that
CONTRACTOR or OWNER’s other contractors or subcontractors may be working within
the off-Site rights of way and easements and that other Persons (including any
Landowner) may be on or using the off-Site rights of way and easements during
the performance of this Subcontract and SUBCONTRACTOR’s Work or use of certain
facilities may be interfered with as a result of such concurrent activities.
SUBCONTRACTOR agrees to use reasonable efforts to accommodate such requests and
CONTRACTOR agrees to coordinate the performance of the Work with such other
contractors or subcontractors performing work within the off-Site rights of way
and easements so as not to materially interfere with any of SUBCONTRACTOR’s or
OWNER’s other contractors or subcontractors performing work within the off-Site
rights of way and easements; provided, however, SUBCONTRACTOR shall in all cases
coordinate the Work with any Persons (other than CONTRACTOR, OWNER or their
other contractors or subcontractors on or using the off-Site rights of way and
easements, and SUBCONTRACTOR shall adhere to the reasonable instructions
provided by CONTRACTOR, OWNER or the applicable Landowner(s) in connection with
Work performed within such off-Site rights of way and easements.

 

41.3 SUBCONTRACTOR shall plan and conduct its operations so that neither
SUBCONTRACTOR nor any of its Subsubcontractors shall (i) enter upon lands (other
than the Site and off-Site rights of way and easements) or waterbodies in their
natural state unless authorized by the appropriate owner or entity; (ii) close
or obstruct any utility installation, highway, waterway, harbor, road or other
property unless Permits are obtained and authorized by the appropriate entity or
authority; or (iii) disrupt or otherwise interfere with the operation of any
portion of any pipeline, telephone, conduit or electric transmission line,
ditch, navigational aid, dock or structure unless otherwise specifically
authorized by the appropriate entity or authority. The foregoing includes damage
arising from performance of the Work through operation of Construction Equipment
or stockpiling of materials.

 

SC-42 SUBCONTRACTOR REGISTRATION AND STATE TAX INCENTIVE PROGRAM

 

42.1 OWNER will seek state sales tax exemption for the construction project at
Sabine Pass, Louisiana. As a claimant for these exemptions, Louisiana has
requested that OWNER make a good faith effort to use Louisiana contractors,
subcontractors and labor, except where not reasonably possible to do so without
added expense or substantial inconvenience or sacrifice in operational
efficiency all other factors being equal (Title 13 ECONOMIC DEVELOPMENT, Part 1,
Chapter 5, Section 501A and Chapter 7, Section 703A).

 

42.2 Non-resident SUBCONTRACTOR and its sub-tier contractors at all tiers must
register for sales and use tax purposes with the Louisiana Department of Revenue
and the Cameron Parish School Board. Prior to commencing work non-resident
SUBCONTRACTOR and its sub-tier contractors at all tiers shall post a bond in an
amount sufficient to cover all taxes due on this subcontract. [La. R.S.
§47:306(D)(1) and Reg. §61:I.4373.] The required forms may be obtained from the
Secretary of the Louisiana Department of Revenue. Upon satisfactory completion
of the tax registration and surety bond requirements, SUBCONTRACTOR shall obtain
from the Secretary a certificate of compliance and shall provide a copy to
CONTRACTOR.

 

42.3 SUBCONTRACTOR and its sub-tier contractors at all tiers will be required to
file a copy of all invoices containing Louisiana State Sales Tax related to the
Sabine Pass LNG Terminal Project with the CONTRACTOR. SUBCONTRACTOR shall
provide to CONTRACTOR Schedule Sheet C and/or Schedule Sheet CA (as per Exhibit
“B” Appendix B-14), which will summarize each invoice as appropriate.

 

The information required by this clause, unless otherwise stated, must be
submitted to CONTRACTOR with or prior to final billing.

 

Page 36 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SC-43 LOUISIANA SALES AND USE TAXES

 

43.1 OWNER shall participate in the Louisiana Enterprise Zone Program, which
shall allow OWNER to receive a rebate directly from the State of Louisiana
Department of Revenue of the rebatable portion of Louisiana state, parish and
local-option sales and use tax (“Louisiana Sales and Use Tax”) incurred and paid
by CONTRACTOR and its subcontractors or sub-tier subcontractors in connection
with performance of the Work. SUBCONTRACTOR shall provide to CONTRACTOR and
OWNER, for itself and its Subsubcontractors, all documentation as may be
reasonably requested by OWNER or CONTRACTOR on behalf of OWNER and available to
SUBCONTRACTOR and its Subsubcontractors in order to allow OWNER to secure such
rebate. Such documentation shall include invoice documentation supporting all
Louisiana Sales and Use Taxes paid by SUBCONTRACTOR and its Subsubcontractors
for the purchase of material, equipment and leased or rented construction
equipment, in addition to consumables purchased and delivered within the state
of Louisiana. Such documentation shall be provided to CONTRACTOR with each
invoice and shall clearly identify (i) the item of material, or equipment
purchased, (ii) the amount of Louisiana Sales and Use Tax paid; and (iii) all
information (including the Project name and the Project address, which shall be
documented on SUBCONTRACTOR’s invoice) to properly establish that the material
and equipment was used in connection with or incorporated into the Facility. If
the Equipment was taken from SUBCONTRACTOR’s or Subsubcontractor’s inventory,
subject to Article 41.4, SUBCONTRACTOR shall provide CONTRACTOR with an invoice,
journal vouchers or other similar documentation as may be required to evidence
that the applicable Louisiana Sales and Use Tax was paid by SUBCONTRACTOR or its
Subsubcontractor on such inventory. OWNER’s tax consultant shall assist OWNER to
secure all available rebates of Louisiana Sales and Use Taxes and is authorized
to request and receive information directly from SUBCONTRACTOR and
Subsubcontractors on behalf of OWNER. No information shall be provided to
OWNER’s tax consultant until such tax consultant has signed a confidentiality
agreement with SUBCONTRACTOR and any applicable Subsubcontractor with terms
customary in the audit industry for audits of this kind.

 

43.2 CONTRACTOR shall provide SUBCONTRACTOR with any state and local
manufacturing, pollution control or other applicable sales and use tax exemption
certificates that CONTRACTOR received from OWNER and which are valid under
Applicable Law, including the governing law specified in Article SC 21 titled
APPLICABLE LAW. SUBCONTRACTOR will reasonably cooperate with CONTRACTOR and
OWNER to minimize any and all taxes relating to the Project.

 

43.3 If SUBCONTRACTOR or any of its Subsubcontractors incurs any sales and use
taxes on any items of material and equipment for which OWNER or CONTRACTOR has
previously provided SUBCONTRACTOR with a valid applicable sales and use tax
exemption certificate, SUBCONTRACTOR shall be responsible for the payment of
such sales and use taxes without reimbursement by CONTRACTOR.

 

     If SUBCONTRACTOR or any of its Subsubcontractors incurs any sales and use
taxes on any items of material and equipment for which OWNER or CONTRACTOR have
not previously provided SUBCONTRACTOR with a valid applicable sales and use tax
exemption certificate, SUBCONTRACTOR shall be reimbursed for the payment of such
sales and use taxes by CONTRACTOR.

 

43.4

CONTRACTOR and OWNER shall have the right to have its third party auditors audit
the Books and Records of SUBCONTRACTOR and its Subsubcontractors to confirm that
all Louisiana Sales and Use Taxes paid by SUBCONTRACTOR and its
Subsubcontractors in connection with the Work are properly owed under Applicable
Law; provided, however, if the determination of the proper amount of such
Louisiana Sales and Use Tax assessed on any one or more items of material and or
equipment is dependent upon knowing the actual cost incurred by SUBCONTRACTOR or
its Subsubcontractors for such item of Equipment and the compensation

 

Page 37 of 38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

of such item of Equipment is included in the Subcontract Price or in any lump
sum Change Order, that portion of the audit devoted to reviewing the actual cost
incurred by SUBCONTRACTOR or its Subsubcontractors for such item of material
and/or equipment shall be performed by OWNER’s tax consultant, which shall be
retained by OWNER at OWNER’s sole expense. The Parties agree that (unless the
amount of Louisiana Sales and Use Tax properly payable for an item of material
and equipment is subject to litigation) such tax consultant shall not disclose
to OWNER or CONTRACTOR the actual cost incurred by SUBCONTRACTOR or its
Subsubcontractors for any item of material and equipment included in the
Subcontract Price, but the Parties agree that such tax consultant may report to
Owner the proper Louisiana Sales and Use Taxes properly payable under Applicable
Law. No access to Books and Records shall be granted to OWNER’s third party
auditors until such auditors have signed a confidentiality agreement with
SUBCONTRACTOR or any applicable Subsubcontractor with terms customary in the
audit industry for audits of this kind.

 

43.5 SUBCONTRACTOR shall reasonably cooperate with OWNER and CONTRACTOR to
minimize any and all Louisiana Sales and Use Taxes arising in connection with
the Work, and provided further that in the event CONTRACTOR discovers that it
has paid SUBCONTRACTOR for any improperly assessed Louisiana Sales and Use
Taxes, SUBCONTRACTOR shall reasonably assist CONTRACTOR and OWNER in the
recovery of such refunds and overpayments.

 

SC-44 LIMITATION OF LIABILITY

 

Notwithstanding any other provisions of this Subcontract to the contrary,
Subcontractor shall not be liable to CONTRACTOR under this Subcontract or under
any cause of action related to the subject matter of this Subcontract, whether
in contract, warranty, tort (including negligence), strict liability, products
liability, professional liability, contribution or any other cause of action, in
excess of a cumulative aggregate amount of ten percent (10%) of the Subcontract
price, and CONTRACTOR shall release SUBCONTRACTOR from any liability in excess
thereof; provided that notwithstanding the foregoing, the limitation of
liability set forth in this clause shall not include the proceeds paid under any
insurance policy that SUBCONTRACTOR or its Subsubcontractors is required to
obtain pursuant to the Subcontract, as the case may be.

 

In no event shall the limitation of liability set forth in this clause be in any
way deemed to limit Subcontractor’s obligation to perform all Work required to
achieve Ready for Cool Down (RFCD).

 

Page 38 of 38